


Exhibit 10.1
Execution Version
Published CUSIP Number: 29248BAA4
Revolving Credit CUSIP Number: 29248BAB2
_____________________________________________________________________________

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

DATED AS OF JUNE 18, 2015

BY AND AMONG

ENABLE MIDSTREAM PARTNERS, LP,
THE LENDERS
AND
CITIBANK, N.A.
AS ADMINISTRATIVE AGENT
AND
BANK OF AMERICA, N.A. AND WELLS FARGO BANK, N.A.
AS CO-SYNDICATION AGENTS

AND
ROYAL BANK OF CANADA AND THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
AS CO-DOCUMENTATION AGENTS

_____________________________________________________________________________

CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, RBC CAPITAL MARKETS,1 THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND
WELLS FARGO SECURITIES, LLC
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS
_____________________________________________________________________________
 










--------------------------------------------------------------------------------




_____________________________
1RBC Capital Markets is a brand name of the capital markets activities of Royal
Bank of Canada and its affiliates.




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
Page
 
 
 
 
 
ARTICLE I.
DEFINITIONS
1
 
 
 
 
 
Section 1.1.
Certain Defined Terms
1
 
Section 1.2.
Other Definitions and Provisions
26
 
Section 1.3.
Rounding
27
 
Section 1.4.
References to Agreement and Laws
27
 
Section 1.5.
Times of Day
27
 
Section 1.6.
Facility LC Amounts
27
 
Section 1.7.
Amendment and Restatement; No Novation; Deemed Assignments
27
 
 
 
 
ARTICLE II.
THE CREDITS
28
 
 
 
 
 
Section 2.1.
Commitment
28
 
Section 2.2.
Repayment, Termination
29
 
Section 2.3.
Ratable Loans
29
 
Section 2.4.
Types of Advances
29
 
Section 2.5.
Commitment Fee; Reductions in Aggregate Commitment
29
 
Section 2.6.
Minimum Amount of Each Advance
29
 
Section 2.7.
Prepayments
30
 
Section 2.8.
Method of Selecting Types and Interest Periods for New Advances (other than
Swing Line Loans)
30
 
Section 2.9.
Conversion and Continuation of Outstanding Advances
31
 
Section 2.10.
Changes in Interest Rate, etc
32
 
Section 2.11.
Rates Applicable After Event of Default
32
 
Section 2.12.
Method of Payment
32
 
Section 2.13.
Noteless Agreement; Evidence of Indebtedness
32
 
Section 2.14.
Telephonic Notices
33
 
Section 2.15.
Interest Payment Dates; Interest and Fee Basis
33
 
Section 2.16.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
34
 
Section 2.17.
Lending Installations
34
 
Section 2.18.
Non‑Receipt of Funds by the Agent
34
 
Section 2.19.
Replacement of Lender
34
 
Section 2.20.
Facility LCs.
36
 
Section 2.21.
Extension of Scheduled Revolving Credit Maturity Date
42
 
Section 2.22.
Increase of Aggregate Commitment.
44
 
Section 2.23.
Swing Line Loans.
45
 
Section 2.24.
Defaulting Lender.
47
 
Section 2.25.
Obligations of Lenders.
50
 
 
 
 
 
ARTICLE III.
YIELD PROTECTION; TAXES
51
 
 
 
 
 
Section 3.1.
Yield Protection.
51


-i-



--------------------------------------------------------------------------------




 
Section 3.2.
Changed Circumstances Affecting Eurodollar Rate Availability
52
 
Section 3.3.
Laws Affecting Eurodollar Rate Availability
53
 
Section 3.4.
Funding Indemnification
53
 
Section 3.5.
Taxes
54
 
Section 3.6.
Lender Statements; Survival of Indemnity
58
 
Section 3.7.
Alternative Lending Installation
58
 
 
 
 
ARTICLE IV.
CONDITIONS PRECEDENT
59
 
 
 
 
 
 
Section 4.1.
Initial Credit Extension
59
 
Section 4.2.
Each Credit Extension
61
 
Section 4.3
Each Increase or Extension of the Commitments
61
 
 
 
 
 
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
62
 
 
 
 
 
Section 5.1.
Existence and Standing
62
 
Section 5.2.
Authorization and Validity; Enforceability
62
 
Section 5.3.
No Conflict
62
 
Section 5.4.
Government Consents
63
 
Section 5.5.
Compliance with Laws
63
 
Section 5.6.
Financial Statements.
63
 
Section 5.7.
Material Adverse Change
63
 
Section 5.8.
OFAC
63
 
Section 5.9.
Litigation
64
 
Section 5.10.
Subsidiaries
64
 
Section 5.11.
Margin Stock
64
 
Section 5.12.
ERISA
65
 
Section 5.13.
Investment Company Act
65
 
Section 5.14.
Accuracy of Information
65
 
Section 5.15.
Taxes
65
 
Section 5.16.
No Violation
66
 
 
 
 
 
ARTICLE VI.
AFFIRMATIVE COVENANTS
66
 
 
 
 
 
Section 6.1.
Reporting
66
 
Section 6.2.
Use of Proceeds and Facility LCs
68
 
Section 6.3.
Notice of Default
68
 
Section 6.4.
Maintenance of Existence
68
 
Section 6.5.
Taxes
68
 
Section 6.6.
Insurance
69
 
Section 6.7.
Compliance with Laws
69
 
Section 6.8.
Maintenance of Properties
69
 
Section 6.9.
Inspection; Keeping of Books and Records
69
 
Section 6.10.
Excluded Subsidiaries
70
 
 
 
 
 


-ii-



--------------------------------------------------------------------------------




ARTICLE VII.
NEGATIVE COVENANTS
70
 
 
 
 
 
Section 7.1.
Fundamental Changes
70
 
Section 7.2.
Asset Sales
70
 
Section 7.3.
Indebtedness
71
 
Section 7.4.
Liens
71
 
Section 7.5.
Affiliate Transactions
74
 
Section 7.6.
Nature of Business
75
 
Section 7.7.
Restrictive Agreements
75
 
Section 7.8.
Limitation on Amending Certain Documents
76
 
Section 7.9.
Consolidated Leverage Ratio
76
 
 
 
 
ARTICLE VIII.
EVENTS OF DEFAULT, ACCELERATION AND REMEDIES
76
 
 
 
 
 
 
Section 8.1.
Events of Default
76
 
Section 8.2.
Acceleration/Remedies
78
 
Section 8.3.
Preservation of Rights
80
 
 
 
 
ARTICLE IX.
GENERAL PROVISIONS
81
 
 
 
 
 
Section 9.1.
Amendments
81
 
Section 9.2.
Survival of Representations
82
 
Section 9.3.
Governmental Regulation
82
 
Section 9.4.
Headings
82
 
Section 9.5.
Entire Agreement
82
 
Section 9.6.
Several Obligations; Benefits of this Agreement
82
 
Section 9.7.
Expenses; Indemnification
83
 
Section 9.8.
Numbers of Documents
84
 
Section 9.9.
Accounting
84
 
Section 9.10.
Severability of Provisions
84
 
Section 9.11.
Nonliability; Waiver of Consequential Damages
84
 
Section 9.12.
Confidentiality
85
 
Section 9.13.
Lenders Not Utilizing Plan Assets
86
 
Section 9.14.
Nonreliance
86
 
Section 9.15.
Disclosure
87
 
Section 9.16.
USA Patriot Act
87
 
Section 9.17.
Excluded Subsidiaries
87
 
Section 9.18.
Counterparts
87
 
Section 9.19.
Removal of Lender
87
 
Section 9.20.
Notices
88
 
 
 
 
 
ARTICLE X.
THE AGENT
88
 
 
 
 
 
 
Section 10.1.
Appointment and Authority
88
 
Section 10.2.
Rights as a Lender
89


-iii-



--------------------------------------------------------------------------------




 
Section 10.3.
Exculpatory Provisions
89
 
Section 10.4.
Reliance by the Agent
90
 
Section 10.5.
Delegation of Duties
90
 
Section 10.6.
Resignation of Agent
90
 
Section 10.7.
Non-Reliance on Agent and Other Lenders
92
 
Section 10.8.
No Other Duties, etc
92
 
Section 10.9.
Agent, Arrangers and Co-Documentation Agent Fees
92
 
Section 10.10.
Reimbursement and Indemnification.
92
 
Section 10.11.
Agent May File Proofs of Claim
93
 
Section 10.12.
Trust Indenture Act
94
 
 
 
 
 
ARTICLE XI.
SETOFF; RATABLE PAYMENTS
94
 
 
 
 
 
Section 11.1.
Setoff
94
 
Section 11.2.
Ratable Payments
95
 
 
 
 
 
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
95
 
 
 
 
 
 
Section 12.1.
Successors and Assigns
95
 
Section 12.2.
Participations
96
 
Section 12.3.
Assignments
97
 
Section 12.4.
Dissemination of Information
99
 
Section 12.5.
Tax Certifications
100
 
Section 12.6.
No Liability of General Partner
100
 
 
 
 
 
ARTICLE XIII.
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
100
 
 
 
 
 
 
Section 13.1.
CHOICE OF LAW
100
 
Section 13.2.
CONSENT TO JURISDICTION
100
 
Section 13.3.
WAIVER OF JURY TRIAL
100






-iv-



--------------------------------------------------------------------------------






SCHEDULES
Commitment Schedule
Pricing Schedule
Schedule 1.1    -    Existing Letter of Credit
Schedule 5.7    -    Material Adverse Change
Schedule 5.9    -    Litigation
Schedule 5.10    -    Subsidiaries
Schedule 7.3    -    Indebtedness
Schedule 7.4    -    Liens
Schedule 7.5    -    Affiliate Transactions


EXHIBITS
Exhibit A    -    Form of Assignment and Assumption Agreement
Exhibit B    -    Form of Commitment Increase Agreement
Exhibit C-1    -    Form of LC Application for Citibank, N.A.
Exhibit C-2    -    Form of LC Application for Bank of America, N.A.
Exhibit C-3    -    Form of LC Application for Royal Bank of Canada
Exhibit C-4    -    Form of LC Application for The Bank of Tokyo-Mitsubishi UFJ,
Ltd.
Exhibit C-5     -    Form of LC Application for Wells Fargo Bank, National
Association
Exhibit D    -    Form of Promissory Note
Exhibit E-1    -    Form of U.S. Tax Compliance Certificate (Lender; Not
Partnership)
Exhibit E-2    -    Form of U.S. Tax Compliance Certificate (Participant; Not
Partnership)
Exhibit E-3    -    Form of U.S. Tax Compliance Certificate (Participant;
Partnership)
Exhibit E-4    -    Form of U.S. Tax Compliance Certificate (Lender;
Partnership)
Exhibit F    -    Form of Compliance Certificate
Exhibit G    -    Form of Borrowing Notice
Exhibit H    -    Form of Conversion/Continuation Notice





-v-



--------------------------------------------------------------------------------




AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of June 18, 2015,
is by and among Enable Midstream Partners, LP (formerly known as CenterPoint
Energy Field Services LP), a Delaware limited partnership, together with its
successors, (the “Borrower”), the lenders from time to time party hereto (the
“Lenders”), the LC Issuers (as defined below) from time to time party hereto,
Citibank, N.A., a national banking association, as Agent, Bank of America, N.A.
and Wells Fargo Bank, National Association, as Co-Syndication Agents, and Royal
Bank of Canada and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Co‑Documentation
Agents.
PRELIMINARY STATEMENTS
WHEREAS, the Borrower, the lenders party thereto and Citibank, N.A., as
administrative agent, entered into that certain Revolving Credit Agreement dated
as of May 1, 2013 (the “Existing Credit Agreement”), pursuant to which the
lenders party thereto (the “Existing Lenders”) have made available to the
Borrower a revolving credit facility, including a letter of credit subfacility,
pursuant to the terms and conditions set forth in the Existing Credit Agreement.
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, extend the maturity date
and make certain other amendments and modifications to the Existing Credit
Agreement.
WHEREAS, the parties hereto are willing to amend and restate the Existing Credit
Agreement, and to continue to make revolving credit and letter of credit
facilities available to the Borrower, on the terms and conditions of this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Certain Defined Terms. As used in this Agreement:
“Accounting Changes” is defined in the term “GAAP”.
“Acquisition Period” means a period commencing with the date on which payment of
the purchase price for a Specified Acquisition is made and ending on the earlier
of (a) the last day of the second full fiscal quarter following the fiscal
quarter in which such payment is made, and (b) the date on which the Borrower
notifies the Agent that it desires to end the Acquisition Period for such
Specified Acquisition; provided, that, (i) once any Acquisition Period is in
effect, the next Acquisition Period may not commence until the termination of
such Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect (and before giving effect to
any subsequent Acquisition Period), the Borrower must be in compliance with
Section 7.9 and no Default or Event of Default shall have occurred and be
continuing.




--------------------------------------------------------------------------------




“Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended.
“Advance” means a borrowing consisting of Loans of the same Type made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
the same Interest Period is in effect. The term “Advance” shall include Swing
Line Loans unless otherwise expressly provided.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise; provided that no Person shall be deemed to be
an Affiliate of the Borrower or any of its Subsidiaries solely as a result of
such Person being an Affiliate of ArcLight Capital Partners, LLC or any of its
Affiliates.
“Agent” means Citibank in its capacity as contractual representative of the
Lenders pursuant to Article X, and not in its individual capacity as a Lender,
and any successor Agent appointed pursuant to Article X.
“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as it may be increased or reduced from time to time pursuant to the
terms hereof. The initial Aggregate Commitment on the Closing Date is One
Billion Seven Hundred and Fifty Million and 00/100 Dollars ($1,750,000,000).
“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders at such time.
“Agreement” means this Amended and Restated Revolving Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.
“Agreement Accounting Principles” means GAAP applied in a manner consistent with
that used in preparing the financial statements referred to in Section 5.6, as
may be modified in connection with (x) any Accounting Changes and (y) the
definition of “Capitalized Lease” set forth herein.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurodollar Rate (as
determined without reference to clause (b) of the definition thereof) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States, the United Nations, the United Kingdom, the European Union or any other
Governmental Authority

-2-



--------------------------------------------------------------------------------




from time to time concerning or relating to bribery, money laundering, or
corruption, including, without limitation, the UK Bribery Act and the FCPA.
“Applicable Fee Rate” means, at any time, with respect to the Commitment Fee,
the percentage rate per annum which is applicable at such time to the Commitment
Fee as set forth in the Ratings-Based Pricing Grid on the Pricing Schedule.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities.
“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Ratings-Based Pricing Grid set forth
in the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means each of CGMI, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBC Capital Markets, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and
Wells Fargo Securities, LLC, and each of their respective successors, each in
its capacity as a Joint Lead Arranger and Joint Bookrunner.
“Assignment and Assumption Agreement” means an assignment agreement in the form
of Exhibit A or in such other form as may be agreed to by the Agent and the
other parties thereto.
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, an assistant treasurer, chief accounting officer
or the controller of the General Partner (or, if at such time the Borrower has
any such officers, of the Borrower) and, other than with respect to determining
whether such Person has knowledge of any event for purposes hereof, such other
representatives of the Borrower as may be designated by any one of the foregoing
Persons with the consent of the Agent.
“Bank of America” means Bank of America, N.A., and its successors.
“Base Rate” means, for any day, a rate per annum equal to (a) the Alternate Base
Rate for such day plus (b) the Applicable Margin.
“Base Rate Advance” means an Advance which bears interest at a rate determined
by reference to the Base Rate.
“Base Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

-3-



--------------------------------------------------------------------------------




“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
“Borrowing Date” means a date on which an Advance is made hereunder.
“Borrowing Notice” is defined in Section 2.8.
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd and its successors.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any Eurodollar Loan, or for
purposes of determining the interest rate for any Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate, any day that is
a Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person similar rights with respect to the issuing Person.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles; provided, however, that for
purposes of this Agreement, unless and/or until (and then only on such terms as
shall be) otherwise agreed to by the Required Lenders and the Borrower, no
effect shall be given to any change in accounting principles requiring any past,
current or future lease structured on terms which prior to such change in
accounting principles was or would have been characterized on the books and
records of the Borrower and/or its Subsidiaries as an operating lease to be
recharacterized or characterized as a Capitalized Lease.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.
“Cash Collateral Account” means a deposit account in which the Agent has a valid
and perfected first priority security interest pursuant to documentation in form
and substance reasonably satisfactory to the Agent, established or utilized for
the purpose of holding Cash Collateral of the Borrower.
“Cash Collateralize” means to pledge in favor of, and deposit with or deliver
to, the Agent (in the case of the Borrower, to the Cash Collateral Account), for
the benefit of one or more of the LC Issuers or Lenders, as collateral for LC
Obligations or obligations of the Lenders to fund participations in respect of
LC Obligations, cash or deposit account balances or, if the Agent and the
applicable LC Issuer shall agree, in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance reasonably
satisfactory to the Agent

-4-



--------------------------------------------------------------------------------




and the applicable LC Issuer. “Cash Collateral”, in such context, shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
“CenterPoint Energy” means CenterPoint Energy, Inc., a Texas corporation.
“CGMI” means Citigroup Global Markets Inc.
“Change of Control” means the occurrence of one or more of the following events:
(a)    OGE and CenterPoint Energy cease to collectively own, directly or
indirectly, at least 51% of the outstanding Voting Stock of the General Partner
in the aggregate,
(b)    the General Partner shall cease to be the general partner of the
Borrower,
(c)    the acquisition by any Person or “group” (within the meaning of Rule
13d-5 of the Exchange Act) (other than OGE or CenterPoint Energy) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act), directly or
indirectly, of Voting Stock (or other Capital Stock convertible into such Voting
Stock) representing 49% or more of the combined voting power of all Voting Stock
of the General Partner in the aggregate, or
(d)    during any period of twelve consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the General
Partner cease to be individuals who are Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
applicable foreign regulatory authority, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued and shall be referred to herein as a “Specified
Change”.
“Citibank” means Citibank, N.A. and its successors.
“Closing Date” means June 18, 2015.
“Closing Date SEC Reports” means, collectively, (i) the Annual Report on Form
10-K of the Borrower for the fiscal year ended December 31, 2014 and (ii) any
Current Reports on Form 8-K and Quarterly Reports on Form 10-Q filed by the
Borrower after the Annual Report on Form

-5-



--------------------------------------------------------------------------------




10-K for the fiscal year ended December 31, 2014 for the Borrower but, in each
case, prior to the Closing Date.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.
“Co-Documentation Agent” means each of BTMU and RBC, each in its capacity as
Co‑Documentation Agent hereunder.
“Co-Syndication Agent” means each of Bank of America and Wells Fargo, each in
its capacity as Co-Syndication Agent hereunder.
“Commercial Operation Date” means the date on which a Qualified Project is
substantially complete and commercially operable.
“Collateral Shortfall Amount” is defined in Section 8.2(a).
“Commitment” means, for each Lender, such Lender’s obligation to make Revolving
Loans to, and participate in Swing Line Loans and Facility LCs issued upon the
application of, the Borrower in an aggregate amount not exceeding the amount set
forth on the Commitment Schedule opposite such Lender’s name, as modified from
time to time pursuant to the terms hereof.
“Commitment Fee” is defined in Section 2.5(a).
“Commitment Increase” is defined in Section 2.22(a).
“Commitment Increase Agreement” means a Commitment Increase Agreement in
substantially the form of Exhibit B attached hereto.
“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.
“Consolidated EBITDA” means, for any period, without duplication, with respect
to the Borrower and its Consolidated Subsidiaries (a) Consolidated Net Income
for such period plus (b) without duplication, the sum of the following to the
extent deducted in calculating Consolidated Net Income for such period:
(i) Consolidated Interest Expense for such period, (ii) tax expense (including
any federal, state, local and foreign income and similar taxes) of the Borrower
and its Consolidated Subsidiaries for such period, (iii) depreciation,
amortization and depletion expense of the Borrower and its Consolidated
Subsidiaries for such period, (iv) any non-recurring non-cash expenses or losses
of the Borrower and its Consolidated Subsidiaries, including, in any event,
non-cash asset write-downs and unrealized losses in connection with Swap
Agreements, for such period, (v) Transaction Costs incurred by the Borrower and
its Subsidiaries during such period in an aggregate amount (during all such
periods) not to exceed $6,000,000, and (vi) any non-recurring cash losses during
such period minus (c) the sum of the following (i) any non-recurring non-cash
gains during such period, (ii) any non-recurring cash gains during such period
and (iii) any unrealized gains in connection with Swap Agreements for

-6-



--------------------------------------------------------------------------------




such period, in each case to the extent included in calculating Consolidated Net
Income for such period. Additionally, for purposes of calculating Consolidated
EBITDA for any period, if during such period the Borrower or any Consolidated
Subsidiary acquired (or sold) any Person (or any
interest in any Person) or all or substantially all of the assets of any Person
or a division, line of business or other business unit of another Person, the
Consolidated EBITDA attributable to such assets or an amount equal to the
percentage of ownership of the Borrower or such Consolidated Subsidiary, as the
case may be, in such Person times the Consolidated EBITDA of such Person for
such period determined on a pro forma basis shall be included (or excluded, as
applicable) as Consolidated EBITDA for such period as if such acquisition (or
sale) occurred on the first day of such period. Further, in connection with any
Qualified Project, Consolidated EBITDA, as used in determining the Consolidated
Leverage Ratio, may be modified so as to include Qualified Material Project
EBITDA Adjustments, as provided in Section 7.9(b). Notwithstanding the
foregoing, it is agreed that Consolidated EBITDA shall not include any Excluded
EBITDA or Consolidated EBITDA attributable to any non-wholly owned entity which
is not a Consolidated Subsidiary, in each case, except to the extent of any cash
distributions actually received by the Borrower or any other Consolidated
Subsidiary (other than any Excluded Subsidiary or non-wholly owned entity which
is not a Consolidated Subsidiary) from any such Excluded Subsidiary or
non-wholly owned entity which is not a Consolidated Subsidiary.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of the
following (without duplication): (a) all Indebtedness (excluding contingent
obligations in respect of undrawn Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments), including Capitalized Lease
Obligations and Off Balance Sheet Indebtedness, which is classified as
“long-term indebtedness” on the consolidated balance sheet of the Borrower and
its Subsidiaries prepared as of such date in accordance with GAAP and any
current maturities and other principal amount in respect of such Indebtedness
due within one year but which was classified as “long-term indebtedness” at the
creation thereof, including, but not limited to, any applicable Consolidated
Hedging Exposure; it being understood that Consolidated Hedging Exposure cannot
be negative for the purposes of determining Consolidated Funded Indebtedness,
(b) Indebtedness for borrowed money of the Borrower and its Subsidiaries
outstanding under a revolving credit (including this Agreement) or similar
agreement (excluding contingent obligations in respect of undrawn Letters of
Credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments), notwithstanding the fact that any such borrowing is made within
one year of the expiration of such agreement, (c) all drawn and owing
reimbursement obligations outstanding under Letters of Credit, bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) without
duplication, all guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (c) above of Persons other than the
Borrower or any Subsidiary and (e) all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or a joint venture
partner, in each case to the extent such Person is legally liable therefor by
contract, by application of applicable laws, or as a result of such Person’s
ownership interest in or other relationship with such entity, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
Notwithstanding the foregoing, it is agreed

-7-



--------------------------------------------------------------------------------




that (i) “Consolidated Funded Indebtedness” shall not include the obligations of
the Borrower or its Subsidiaries under any Hybrid Equity Securities, Mandatorily
Convertible Securities or Equity Preferred Securities but only to the extent the
aggregate amount of such Hybrid Equity Securities, Mandatorily Convertible
Securities and Equity Preferred Securities are less than or equal to 20% of
total consolidated capitalization of the Borrower and its Subsidiaries, as
determined in accordance with GAAP (and then only to the extent in excess of
such amount), (ii) for the purpose of determining “Consolidated Funded
Indebtedness,” any particular Indebtedness will be excluded if and to the extent
that the necessary funds for the payment, redemption or satisfaction of that
Indebtedness (including, to the extent applicable, any associated prepayment
penalties, fees or payments and such other amounts required in connection
therewith) have been irrevocably deposited with the proper depositary in trust
and (iii) Consolidated Funded Indebtedness shall not include Non-Recourse
Indebtedness of Excluded Subsidiaries.
“Consolidated Hedging Exposure” means, at any time with respect to all
applicable Swap Agreements to which the Borrower and its Subsidiaries are
counterparties, the aggregate consolidated net exposure of the Borrower and the
Subsidiaries under all such agreements on a marked to market basis in accordance
with GAAP.
“Consolidated Interest Expense” means, for any period with respect to the
Borrower and its Consolidated Subsidiaries on a consolidated basis, all interest
(including the interest component, if any, of any Capitalized Lease, the
upfront, arranger, agency and commitment fees and the LC fronting fees and other
interest, fees and expenses paid pursuant hereto or in connection herewith
and/or the Existing Credit Agreement) paid or accrued during such period in
accordance with GAAP.
“Consolidated Leverage Ratio” means, as of the last day of any fiscal quarter of
the Borrower, the ratio of (i) Consolidated Funded Indebtedness on such date to
(ii) Consolidated EBITDA for the period of four consecutive fiscal quarters
ending on such date.
“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries on a consolidated basis, the net income of the
Borrower and its Consolidated Subsidiaries (excluding extraordinary gains and
extraordinary losses) for that period, as determined in accordance with GAAP.
“Consolidated Subsidiary” means, for any Person, at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in its consolidated financial statements if such statements were prepared
as of such date; unless otherwise specified “Consolidated Subsidiary” means a
Consolidated Subsidiary of the Borrower.
“Consolidated Net Tangible Assets” means, as of any date of determination, (a)
the Consolidated Tangible Assets, minus (b) current liabilities of the Borrower
and its Consolidated Subsidiaries (other than Excluded Subsidiaries) (excluding
(i) any current liabilities that are extendable or renewable at the option of
the obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt), all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
(other than Excluded Subsidiaries) for the most recently completed fiscal
quarter or year, as applicable, prepared in accordance with GAAP.

-8-



--------------------------------------------------------------------------------




“Consolidated Tangible Assets” means, as of any date of determination, the total
amount of consolidated assets of the Borrower and its Consolidated Subsidiaries
(other than Excluded Subsidiaries) minus: the value (net of any applicable
reserves and accumulated amortization) of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on the consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries (other than Excluded Subsidiaries) for the most
recently completed fiscal quarter or year, as applicable, prepared in accordance
with GAAP.
“Continuing Director” means, with respect to any period, and with respect to any
Person, (a) any individual who was a member of the board of directors or other
equivalent governing body (a “director”) of such Person on the first day of such
period and (b) each other director if such director’s nomination or appointment
as a director is recommended by (x) a majority of the then Continuing Directors
or (y) OGE or CenterPoint Energy, directly or indirectly.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in Section 2.9.
“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.
“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
or Modification date for a Facility LC.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.
“Default Rate” means, with respect to any overdue amount owed hereunder, a rate
per annum equal to (a) in the case of overdue principal with respect to any
Loan, the sum of the interest rate in effect at such time with respect to such
Loan under Section 2.15, plus 2%; provided that in the case of overdue principal
with respect to any Eurodollar Rate Loan, after the end of the Interest Period
with respect to such Loan, the Default Rate shall equal the rate set forth in
clause (b) below and (b) in the case of overdue interest with respect to any
Loan, fees or other amounts payable hereunder, the sum of the interest rate per
annum in effect at such time with respect to Base Rate Loans, plus 2%.
“Defaulting Lender” means, subject to Section 2.24(b), (a) any Lender that has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required

-9-



--------------------------------------------------------------------------------




to be funded hereunder, unless such Lender notifies the Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default,
shall be specifically identified in such writing) has not been satisfied, or
(ii) pay to the Agent, any LC Issuer, the Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Facility LCs or Swing Line Loans) within two Business Days
of the date when due, (b) any Lender that has notified the Borrower, the Agent
or any LC Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) any
Lender that has failed, within three (3) Business Days after written request by
the Agent or the Borrower, to confirm in writing to the Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Agent and the Borrower), or
(d) any Lender with respect to which a Lender Insolvency Event has occurred and
is continuing with respect to such Lender or its Parent Company; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon
delivery of written notice from the Agent of such determination to the Borrower,
each LC Issuer, the Swing Line Lender and each Lender.
“Departing Lender” is defined in Section 1.7(b).
“Designated Rating” is defined on the Pricing Schedule.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 12.3(e) and 12.3(f) (subject to such consents, if any,
as may be required under Section 12.3(b)).
“Environmental Laws” means any and all Applicable Laws relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal,

-10-



--------------------------------------------------------------------------------




transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.
“Equity Preferred Securities” means any securities, however denominated, (a)
issued by the Borrower or any Consolidated Subsidiary of the Borrower, (b) that
are not, or the underlying securities, if any, of which are not, subject to
mandatory redemption or maturity prior to 91 days after the Scheduled Revolving
Credit Maturity Date, and (c) the terms of which permit the deferral of interest
or distributions thereon to a date occurring after the 91st day after the
Scheduled Revolving Credit Maturity Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations issued thereunder.
“ERISA Event” means (a) any Reportable Event with respect to a Plan; (b) the
incurrence by the Borrower or member of the Controlled Group of any liability
under Title IV of ERISA with respect to the termination of any Plan; (c) the
receipt by the Borrower or member of the Controlled Group from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or to appoint a trustee to administer any Plan; (d) the Borrower or member of
the Controlled Group incurring any liability under Title IV of ERISA with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (e) the receipt by the Borrower or member of the Controlled Group of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Section 4245 of ERISA or in reorganization, within the meaning of Section
4241 of ERISA.
“Eurodollar Advance” means an Advance (other than a Base Rate Advance as to
which the interest rate is determined by reference to the Eurodollar Rate) which
bears interest at a rate determined by reference to the Eurodollar Rate.
“Eurodollar Loan” means a Loan (other than a Base Rate Loan as to which the
interest rate is determined by reference to the Eurodollar Rate) which bears
interest at a rate determined by reference to the Eurodollar Rate.
“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which rate is
approved by the Agent, determined by reference to the ICE Benchmark
Administration (“ICE”) (or the successor thereto), as published on the
applicable Reuters screen page (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time
and that has been nominated by ICE or its successor as an authorized information
vendor for the purpose of displaying such rates) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period (but if such rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement);
provided that to the extent a comparable or successor rate is approved by the
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent

-11-



--------------------------------------------------------------------------------




such market practice is not administratively feasible for the Agent, such
approved rate shall be applied in a manner as otherwise reasonably determined by
the Agent.
“Event of Default” is defined in Section 8.1.
“Excess” is defined in Section 2.7(b).
“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.
“Excluded EBITDA” means any portion of Consolidated EBITDA attributable to an
Excluded Subsidiary.
“Excluded Subsidiary” means any Subsidiary of the Borrower that is designated by
the Borrower as an “Excluded Subsidiary” in accordance with Section 9.17 as long
as (a) such Excluded Subsidiary has no Indebtedness that is recourse to the
Borrower or any Non-Excluded Subsidiary and (b) any Indebtedness for borrowed
money incurred by such Excluded Subsidiary is used solely to acquire, construct,
develop or operate assets and related businesses; provided that the aggregate
amount of assets owned by all Excluded Subsidiaries cannot exceed 15% of the
total consolidated assets of the Borrower and its Consolidated Subsidiaries, as
determined by the most recent balance sheet delivered by the Borrower pursuant
to Section 6.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, Taxes measured by the overall capital or net worth of such
Recipient and branch profits Taxes, in each case, (i) imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable Lending Installation located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or becomes a party to this Agreement (other than
pursuant to an assignment request by the Borrower under Section 2.19) or (ii)
such Lender changes its applicable Lending Installation, except in each case to
the extent that, pursuant to Section 3.5, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
applicable Lending Installation, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.5(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned thereto in the recitals
hereto.
“Existing Lenders” has the meaning assigned thereto in the recitals hereto.
“Extending Lender” is defined in Section 2.21.

-12-



--------------------------------------------------------------------------------




“Extension Request” is defined in Section 2.21.
“Facility LC” is defined in Section 2.20(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.
“FCPA” means the United States Foreign Corrupt Practices Act of 1977.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by the Agent (but if such
rate is less than zero, such rate shall be deemed to be zero for purposes of
this Agreement).
“Fee Letters” means (a) the letter dated May 27, 2015 addressed to the Borrower
from CGMI and Citibank and accepted and agreed to by the Borrower on May 27,
2015, and (b) the letter dated May 27, 2015 addressed to the Borrower from Wells
Fargo Securities, LLC, Wells Fargo, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Bank of America, RBC Capital Markets, RBC and BTMU and accepted
and agreed to by the Borrower on May 27, 2015.
“Financial Officer” means the chief financial officer, chief accounting officer,
treasurer, an assistant treasurer or the controller of the General Partner (or,
if at such time the Borrower has any such officers, of the Borrower).
“Fitch” means Fitch Ratings and any successor thereto.
“Foreign Lender” means a Lender which is not a U.S. Person.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Obligations with respect to Facility LCs issued by such LC Issuer
other than LC Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share of outstanding Swing Line Loans made by
the Swing Line Lender other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders.

-13-



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means, subject to the limitations thereon set forth in the definition of
“Capitalized Lease” set forth above, generally accepted accounting principles in
effect from time to time; provided that in the event that any “Accounting
Change” (as defined below) shall occur and such change would otherwise result in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then unless and until the Borrower, the Agent and the
Required Lenders mutually agree to adjustments to the terms hereof to reflect
any such Accounting Change, all financial covenants (including such covenants
contained in Section 7.9, standards and terms in this Agreement shall continue
to be calculated or construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required or
permitted by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC and shall include the
adoption or implementation of International Financial Reporting Standards or
changes in lease accounting.
“General Partner” means Enable GP, LLC, a Delaware limited liability company,
and its successors.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Hybrid Equity Securities” means any securities issued by the Borrower, any
Subsidiary or a financing vehicle of the Borrower or any Subsidiary that (a) are
classified as possessing a minimum of “minimal equity content” by S&P, Basket B
equity credit by Moody’s, and 25% equity credit by Fitch and (b) require no
repayments or prepayments and no mandatory redemptions or repurchases, in each
case, prior to the date that is 91 days after the Scheduled Revolving Credit
Maturity Date.
“Increase Date” is defined in Section 2.22(a).
“Increasing Lender” is defined in Section 2.22(a).
“Indebtedness” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all indebtedness of such
Person for the deferred purchase price of property or services purchased
(excluding current accounts payable and trade payables incurred in the ordinary
course of business), (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired, (d) all Capitalized Lease Obligations in accordance with Agreement
Accounting Principles, (e) all reimbursement obligations, contingent or
otherwise, outstanding under Letters of Credit, bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (f) unless otherwise cash
collateralized, Consolidated Hedging Exposure, (g) indebtedness of the type
described in clauses

-14-



--------------------------------------------------------------------------------




(a) through (f) above secured by any Lien on property or assets of such Person,
whether or not assumed (but in any event if such indebtedness is not assumed or
guaranteed, the amount constituting Indebtedness under this clause shall not
exceed the fair market value of the property or asset subject to such security
interest), (h) all direct guarantees of Indebtedness referred to in clauses (a)
through (f) above of another Person, (i) all mandatory obligations to redeem or
repurchase of Capital Stock (other than Hybrid Equity Securities, Mandatorily
Convertible Securities and Equity Preferred Securities) prior to one year after
the Revolving Credit Maturity Date and (j) all Off Balance Sheet Indebtedness of
such Person. For the purpose of determining “Indebtedness,” any particular
Indebtedness will be excluded if and to the extent that the necessary funds for
the payment, redemption or satisfaction of that Indebtedness (including, to the
extent applicable, any associated prepayment penalties, fees or payments and
such other amounts required in connection therewith) have been irrevocably
deposited with the proper depositary in trust.
“Indemnified Costs” is defined in Section 10.10.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Indemnitee” is defined in Section 9.7(b).
“Information” is defined in Section 5.14.
“Initial Financial Statements” means (a) the audited financial statements of the
Borrower as of December 31, 2014 for the fiscal year ending on such date, and
(b) the unaudited financial statements of the Borrower as of March 31, 2015 for
the fiscal quarter ending on such date.
“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months (or twelve months if requested by the Borrower and
agreed to by each of the Lenders), commencing on a Business Day selected by the
Borrower pursuant to this Agreement and ending on (but excluding) the day which
corresponds numerically to such date in the calendar month that is one, two,
three or six months (or such other period as shall be agreed upon by all of the
Lenders) thereafter; provided that (a) if there is no such numerically
corresponding day in such first, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such first, second, third or sixth succeeding month or such other succeeding
period and (b) no Interest Period shall extend beyond the Scheduled Revolving
Credit Maturity Date. If an Interest Period would otherwise end on a day which
is not a Business Day, such Interest Period shall end on the next succeeding
Business Day; provided, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
“LC Application” means (a) with respect to Citibank, Bank of America, RBC, BTMU,
and Wells Fargo, an application, substantially in the form attached hereto as
Exhibit C-1, Exhibit C-2, Exhibit C-3, Exhibit C-4, or Exhibit C-5,
respectively, and (b) with respect to each other LC Issuer, an application
relating to the Facility LCs issued by such LC Issuer, which such application is
in form and substance reasonably satisfactory to such LC Issuer and the
Borrower.

-15-



--------------------------------------------------------------------------------




“LC Commitment” means the lesser of (a) $500,000,000 and (b) the Aggregate
Commitment.
“LC Fee” is defined in Section 2.20(e).
“LC Issuer Sublimit” means, (a) with respect to each LC Issuer, the amount set
forth opposite such LC Issuer’s name below:
LC Issuer
LC Issuer Sublimit
Citibank, N.A.
$100,000,000
Bank of America
$100,000,000
BTMU
$100,000,000
RBC
$100,000,000
Wells Fargo
$100,000,000



or (b) in the case of any other LC Issuer, such amount as may be agreed among
such LC Issuer, the Borrower and the Agent.
“LC Issuers” means (a) Citibank, Bank of America, BTMU, RBC and Wells Fargo,
each in their separate capacity as an issuer of Facility LCs pursuant to Section
2.20 with respect to each Facility LC issued or deemed issued by Citibank, Bank
of America, BTMU, RBC or Wells Fargo, upon the Borrower’s request, (b) JPMorgan
Chase Bank, N.A. solely in its capacity as the issuer of the letter of credit
described on Schedule 1.1, in accordance with Section 2.20(a), and (c) each
other financial institution designated by the Borrower and reasonably acceptable
to the Agent that agrees to issue a Facility LC pursuant to Section 2.20 in its
sole discretion upon the Borrower’s request.
“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn face amount of all Facility LCs outstanding at such time plus
(b) the aggregate unpaid amount at such time of all Reimbursement Obligations.
“LC Participation Fee” is defined in Section 2.20(e)
“LC Payment Date” is defined in Section 2.20(f).
“Lenders” has the meaning assigned thereto in the introductory paragraph hereto.
Unless otherwise specified, the term “Lenders” includes the LC Issuers and the
Swing Line Lender.
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

-16-



--------------------------------------------------------------------------------




“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent listed on the
signature pages hereof or on the administrative information sheets provided to
the Agent in connection herewith or otherwise selected by such Lender or the
Agent pursuant to Section 2.17.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Loan” means, with respect to a Lender, each loan made by such Lender pursuant
to Article II (or any conversion or continuation thereof), including a Revolving
Loan and a Swing Line Loan.
“Loan Documents” means this Agreement, the LC Applications, the Notes, the Fee
Letters and all other documents, instruments, notes and agreements executed and
delivered by the Borrower in connection therewith or contemplated thereby which
the Agent and the Borrower designate in writing as a “Loan Document”.
“Mandatorily Convertible Securities” means mandatorily convertible equity-linked
securities issued by the Borrower or any Subsidiary, so long as the terms of
such securities require no repayments or prepayments of principal and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the Scheduled Revolving Credit Maturity Date.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), or operations of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations under the Loan Documents, or (c) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Agent or the Lenders
thereunder.
“Material Indebtedness” means Indebtedness of the Borrower and/or its Material
Subsidiaries (other than (i) Indebtedness among the Borrower and/or its
Subsidiaries and (ii) Non-Recourse Indebtedness) in an outstanding principal
amount of $100,000,000 or more in the aggregate (or the equivalent thereof in
any currency other than U.S. dollars).
“Material Subsidiary” means (a) for the purposes of determining what constitutes
an “Event of Default” under Sections 8.1(e), (f), (g), (h), (i), (k) and (l) a
Subsidiary of the Borrower (other than an Excluded Subsidiary) whose total
assets, as of any date of determination, as determined in accordance with GAAP,
represent at least 10% of the total assets of the Borrower and its Subsidiaries,
as of such date of determination, on a consolidated basis as determined in
accordance with GAAP, and (b) for all other purposes a “Material Subsidiary”
shall be a Subsidiary of the Borrower whose total assets, as determined in
accordance with GAAP, represent at least 10% of the total assets of the Borrower
and its Consolidated Subsidiaries on a consolidated basis, as determined in
accordance with GAAP for the Borrower’s most recently completed fiscal year and
identified in the certificate most recently delivered pursuant to Section
6.1(d).

-17-



--------------------------------------------------------------------------------




“Modify” and “Modification” are defined in Section 2.20(a), but, for purposes of
Article IV hereof, such term shall not include the decrease or termination of a
Facility LC.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Borrower or any member of the Controlled Group is obligated to make
contributions or has been obligated to make contributions during the last six
years.
“New Lenders” is defined in Section 2.22(a).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders or
all Lenders and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non‑Extending Lender” is defined in Section 2.21.
“Non-Excluded Subsidiary” means any Subsidiary that is not an Excluded
Subsidiary.
“Non-Recourse Indebtedness” means (i) Indebtedness of any Excluded Subsidiary as
to which (a) neither the Borrower nor any Non-Excluded Subsidiary provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) neither the Borrower nor any
Non-Excluded Subsidiary is directly or indirectly liable as a guarantor or
otherwise, (c) neither the Borrower nor any Non-Excluded Subsidiary is the
lender or other type of creditor, or (d) the relevant legal documents do not
provide that the lenders or other type of creditors with respect thereto will
have any recourse to the stock or assets of the Borrower or any Non-Excluded
Subsidiary and (ii) a Permitted Receivables Financing.
“Note” is defined in Section 2.13(d).
“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities and obligations owing by the Borrower to the Agent, any Lender, any
LC Issuer, the Swing Line Lender, any Arranger, any affiliate of the Agent, any
Lender, any LC Issuer, the Swing Line Lender, any Arranger, or any Indemnitee
under the provisions of Section 9.7 or any other provisions of the Loan
Documents, in each case of any kind or nature, arising under this Agreement or
any other Loan Document, whether or not evidenced by any note, guaranty or other
instrument, whether or not for the payment of money, whether arising by reason
of an extension of credit, loan, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes all principal, interest (including interest accruing
after the filing of any bankruptcy or similar petition), charges, indemnities,
expenses, fees, attorneys’ fees

-18-



--------------------------------------------------------------------------------




and disbursements, and any other sum chargeable to the Borrower or any of its
Subsidiaries under this Agreement or any other Loan Document.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off Balance Sheet Indebtedness” means, with respect to any Person, (a) any
repurchase obligation or repurchase liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability of such
Person under any sale and leaseback transactions that do not create a liability
on the balance sheet of such Person, (c) any obligations under Synthetic Leases
or (d) any obligation arising with respect to any other transaction which is the
functional equivalent of borrowing but which does not constitute a liability on
the balance sheet of such Person. As used herein, “Synthetic Lease” means a
lease transaction under which the parties intend that (i) the lease will be
treated as an “operating lease” by the lessee pursuant to Statement of Financial
Accounting Standards No. 13, as amended and (ii) the lessee will be entitled to
various tax and other benefits ordinarily available to owners (as opposed to
lessees) of like property.
“OGE” means OGE Energy Corp., an Oklahoma corporation.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(a) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (b) an amount equal to its ratable obligation to purchase
participations in the LC Obligations and Swing Line Loans at such time.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant” is defined in Section 12.2(a).
“Participant Register” is defined in Section 12.2(d).

-19-



--------------------------------------------------------------------------------




“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Borrower dated as of April 16, 2014, as modified from
time to time.
“Payment Date” means the last day of each March, June, September and December
and the Revolving Credit Maturity Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Permitted Receivables Financing” means any financing transaction or series of
financing transactions (including factoring arrangements), the obligations under
which are non-recourse to the Borrower and its Non-Excluded Subsidiaries (other
than through recourse for breaches of representations and warranties made by the
Borrower or any of the Non-Excluded Subsidiaries and such indemnities and/or
credit recourse as are consistent with a true sale or absolute transfer
characterization under current legal and accounting standards (it being assumed
that such standards are met by delivery of a legal opinion to such effect)), in
connection with which the Borrower or any Affiliate of the Borrower may sell,
convey or otherwise transfer, or grant a Lien on, accounts, payments,
receivables, accounts receivable, rights to future credits, reimbursements,
lease payments or other payments or residuals or similar rights to payment and
in each case any related assets (collectively, “Receivables Facility Assets”) to
a Person that is not the Borrower or a Non-Excluded Subsidiary (including a
Receivables Entity); provided that the aggregate principal or similar amount of
all Permitted Receivables Financings shall not exceed at any one time
outstanding 5% of Consolidated Tangible Assets.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Borrower or any member
of the Controlled Group may have any liability.
“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Property” of a Person means any and all right, title and interest of such
Person in or to property, whether real, personal, tangible, intangible, or
mixed.
“Pro Rata Share” means, with respect to a Lender, (a) a fraction, the numerator
of which is such Lender’s Commitment at such time (in each case, as adjusted
from time to time in accordance with the provisions of this Agreement) and the
denominator of which is the Aggregate Commitment at such time, or (b) if the
Aggregate Commitment has been terminated, a fraction, the numerator of

-20-



--------------------------------------------------------------------------------




which is such Lender’s Outstanding Credit Exposure at such time and the
denominator of which is the Aggregate Outstanding Credit Exposure at such time.
“Purchaser” is defined in Section 12.3(a).
“Qualified Project” means the construction or expansion of any capital project
of the Borrower or any of its Consolidated Subsidiaries, the aggregate actual or
budgeted capital cost of which (in each case, including capital costs expended
by the Borrower or any such Consolidated Subsidiaries prior to the acquisition
or construction of such project) exceeds $15,000,000.
“Qualified Project EBITDA Adjustments” means, with respect to each Qualified
Project:
(a)    prior to the Commercial Operation Date of a Qualified Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Qualified
Project) of an amount to be determined by the Borrower and approved by the Agent
(such approval not to be unreasonably withheld or delayed) as the projected
Consolidated EBITDA of the Borrower and its Consolidated Subsidiaries
attributable to such Qualified Project for the first 12-month period following
the scheduled Commercial Operation Date of such Qualified Project (such amount
to be determined based on customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, oil and gas reserve and production estimates, commodity price
assumptions and other reasonable factors deemed appropriate by the Agent), which
may, at the Borrower’s option, be added to actual Consolidated EBITDA for the
Borrower and its Consolidated Subsidiaries for the fiscal quarter in which
construction of such Qualified Project commences and for each fiscal quarter
thereafter until the Commercial Operation Date of such Qualified Project
(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries attributable to such Qualified Project following such Commercial
Operation Date); provided that if the actual Commercial Operation Date does not
occur by the scheduled Commercial Operation Date, then the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after its actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the period of actual delay or then-estimated delay, whichever is
longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not more than
180 days, 25%, (iii) longer than 180 days but not more than 270 days, 50%, (iv)
longer than 270 days but not more than 365 days, 75% and (v) longer than 365
days, 100%; and
(b)    thereafter, actual Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project for each full
fiscal quarter after the Commercial Operation Date, plus the amount approved by
the Agent pursuant to clause (a) above as the projected Consolidated EBITDA of
Borrower and its Consolidated Subsidiaries attributable to such Qualified
Project for the fiscal quarters constituting the balance of the four full fiscal
quarter period following such Commercial Operation Date; provided that in the
event the actual Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries attributable to such Qualified Project for any full fiscal quarter
after the Commercial Operation Date shall materially differ from the projected
Consolidated EBITDA approved by the Agent pursuant to clause (a) above for such
fiscal quarter,

-21-



--------------------------------------------------------------------------------




the projected Consolidated EBITDA of Borrower and its Consolidated Subsidiaries
attributable to such Qualified Project for any remaining fiscal quarters
included in the foregoing calculation shall be redetermined in the same manner
as set forth in clause (a) above, such amount to be approved by the Agent (such
approval not to be unreasonably withheld or delayed), which may, at the
Borrower’s option, be added to actual Consolidated EBITDA for the Borrower and
its Consolidated Subsidiaries for such fiscal quarters.
Notwithstanding the foregoing:
(A)    no such additions shall be allowed with respect to any Qualified Project
unless:
(1)    not later than 30 days prior to the delivery of any certificate required
by the terms and provisions of Section 6.1(c) to the extent Qualified Project
EBITDA Adjustments are requested be made to Consolidated EBITDA in determining
compliance with Section 7.9, the Borrower shall have delivered to the Agent (i)
written pro forma projections of Consolidated EBITDA of the Borrower and its
Consolidated Subsidiaries attributable to such Qualified Project and (ii) a
certificate of the Borrower certifying that all written information provided to
the Agent for purposes of approving such pro forma projections (including
information relating to customer contracts relating to such Qualified Project,
the creditworthiness of the other parties to such contracts, and projected
revenues from such contracts, capital costs and expenses, scheduled Commercial
Operation Date, oil and gas reserve and production estimates, commodity price
assumptions) was prepared in good faith based upon assumptions that were
reasonable at the time they were made; and
(2)    prior to the date such certificate is required to be delivered, the Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Agent may reasonably request, all in form and substance satisfactory to the
Agent; and
(B)    the aggregate amount of all Qualified Project EBITDA Adjustments during
any period shall be limited to 20% of the total actual Consolidated EBITDA of
the Borrower and its Consolidated Subsidiaries for such period (which total
actual Consolidated EBITDA shall be determined without including any Qualified
Project EBITDA Adjustments).
“Rating Agency” is defined on the Pricing Schedule.
“Recipient” means (a) the Agent, (b) any Lender, (c) any LC Issuer, and (d) the
Swing Line Lender, as applicable.
“Receivables Entity” means any Excluded Subsidiary formed or utilized for the
special purpose of (a) effecting a Permitted Receivables Financing and (b)
engaging in activities reasonably related or incidental thereto.
“Receivables Facility Assets” is defined in the definition of “Permitted
Receivables Financing”.

-22-



--------------------------------------------------------------------------------




“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock (as defined therein) applicable to member banks of the
Federal Reserve System.
“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor or other regulation or official interpretation of the Board
relating to the extension of credit by foreign lenders for the purpose of
purchasing or carrying margin stock (as defined therein).
“Reimbursed Party” is defined in Section 9.7(a).
“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse each LC Issuer
for amounts paid by such LC Issuer in respect of any one or more drawings under
Facility LCs.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, representatives, agents,
managers, administrators, trustees, and advisors of such Person and of such
Person’s Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event; provided that
a failure to meet the minimum funding standard of Section 412 or 430 of the Code
and of Section 302 of ERISA shall be a Reportable Event regardless of the
issuance of any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.
“Required Lenders” means Lenders in the aggregate having Commitments of greater
than fifty percent (50%) of the Aggregate Commitment or, if the Aggregate
Commitment has been terminated, Lenders in the aggregate holding greater than
fifty percent (50%) of the Aggregate Outstanding Credit Exposure subject to
Section 9.1(b).
“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares (or equivalent)
of any class of Capital Stock of such Person, now or hereafter outstanding,
(b) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares (or equivalent)
of any class of Capital Stock of any such Person, now or hereafter outstanding,
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of such Person, now or hereafter outstanding, and (d) the payment by such
Person of any management, advisory or consulting fee to any other Person who is
directly or indirectly a significant partner, shareholder, owner or executive
officer of such Person; provided that this clause (d) shall not include the
payment, in the ordinary course, of any brokers, finders or similar fees as
determined appropriate by their respective governing bodies in their reasonable
discretion.

-23-



--------------------------------------------------------------------------------




“Revolving Credit Maturity Date” means the earlier of (a) the Scheduled
Revolving Credit Maturity Date and (b) the date of termination in whole of the
Aggregate Commitment pursuant to Section 2.5(b) or the Commitments pursuant to
Section 8.2.
“Revolving Loan” means, with respect to a Lender, each Loan made by such Lender
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).
“RBC” means Royal Bank of Canada, and its successors.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc, and any successor thereto.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly owned or controlled by, or (c) an individual
that acts on behalf of, a country or territory that is the subject or target of,
Sanctions, including without limitation, a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time, to the extent that such program administered by
OFAC is applicable to any such agency, organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time or any other Sanctions-related list maintained by an
applicable Governmental Authority.
“Sanctions” means any sanctions imposed, administered or enforced from time to
time by (i) the United States of America, OFAC or the U.S. Department of State,
or (ii) to the extent such sanctions do not contradict applicable legislation of
the United States of America, any other applicable Governmental Authority,
including, without limitation, those administered by, Her Majesty’s Treasury,
the United Nations, the European Union, or, in each case, any agency or
subdivision of any of the forgoing, and shall include, in each case, any
regulations, rules, and executive orders issued in connection therewith.
“Scheduled Revolving Credit Maturity Date” means June 18, 2020, as it may be
extended pursuant to Section 2.21.
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
“Specified Acquisition” means any acquisition (a) pursuant to which the Borrower
or any of its Consolidated Subsidiaries (other than an Excluded Subsidiary)
acquires (i) more than 50% of the Capital Stock in any other Person or (ii)
other Property or assets (other than acquisitions of Capital Stock of a Person,
capital expenditures and acquisitions of inventory or supplies in the ordinary
course of business) of, or of an operating division or business unit of, any
other Person, in any case, for an aggregate purchase price, which, when combined
with the aggregate purchase price for all other such acquisitions in any rolling
12-month period, is equal to or greater than

-24-



--------------------------------------------------------------------------------




$25,000,000, and (b) which is designated by the Borrower (by written notice to
the Agent) as a “Specified Acquisition”.
“Specified Change” is defined in the term “Change in Law”.
“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 25% of the consolidated
assets of the Borrower and its Subsidiaries or property which is responsible for
more than 25% of the Consolidated Net Income of the Borrower and its
Consolidated Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Consolidated Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
such four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).
“Swap Agreement” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.
“Swing Line Borrowing Notice” is defined in Section 2.23(b).
“Swing Line Lender” means Citibank or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.
“Swing Line Limit” means a maximum principal amount of $100,000,000 at any one
time outstanding.
“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.23.
“Swing Line Rate” means, for any day, the sum of (i) the Eurodollar Rate for a
one-month Interest Period that begins on such day plus (ii) the Applicable
Margin with respect to Eurodollar Advances.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, similar fees or
similar charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the negotiation, execution and
consummation of this

-25-



--------------------------------------------------------------------------------




Agreement and the other Loan Documents (including the commitment letters and all
fees payable hereunder or pursuant to any Fee Letter on the Closing Date
pursuant to Section 10.9).
“Transactions” means the effectiveness of this Agreement.
“Transferee” is defined in Section 12.4.
“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurodollar Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurodollar Loan.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using actuarial
assumptions for funding purposes as set forth in such report.
“UK Bribery Act” means the United Kingdom Bribery Act 2010.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Voting Stock” means all classes of the Capital Stock (or other voting
interests) of such Person then outstanding and normally entitled to vote in the
election of directors or other governing body of such Person.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Agent.
Section 1.2.    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset”

-26-



--------------------------------------------------------------------------------




and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights, and (i) in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including”.
Section 1.3.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.4.    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all amendments, restatements, extensions, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by the Loan Documents; and (b) references to any Applicable Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
Section 1.5.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to New York City time.
Section 1.6.    Facility LC Amounts. Unless otherwise specified, all references
herein to the amount of a Facility LC at any time shall be deemed to mean the
maximum face amount of such Facility LC after giving effect to all increases
thereof contemplated by such Facility LC, the LC Application therefor or the
notice regarding the Modification thereof (at the time specified therefor in
such applicable Facility LC, LC Application or such notice, and as such amount
may be reduced by (a) any permanent reduction of such Facility LC or (b) any
amount which is drawn, reimbursed and no longer available under such Facility
LC).
Section 1.7.    Amendment and Restatement; No Novation; Deemed Assignments.
(a)    This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement effective from and after the Closing Date. The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to any Lender, any LC Issuer or the Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans, letters of credit and other obligations of the
Borrower outstanding as of such date under the Existing Credit Agreement shall
be deemed to be Advances, Facility LCs and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person except as set forth below.

-27-



--------------------------------------------------------------------------------




(b)    Simultaneously with the Closing Date, any required assignments shall be
deemed to be made in such amounts among the Lenders and from each Lender to each
other Lender (including from any Lender that reduces its commitment in
connection with this Agreement), and any Existing Lender that is not a Lender
hereunder (each such Lender, a “Departing Lender”) shall be deemed to have
assigned its Commitment and Advances to one or more Lenders hereunder, all as
reasonably determined and managed by the Agent, in each case with the same force
and effect as if such assignments were evidenced by applicable Assignment and
Assumption Agreements (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement, but without the payment of any related assignment
fee. All Facility LCs (as defined in the Existing Credit Agreement) under the
Existing Credit Agreement will be deemed outstanding under this Agreement and
will be governed as if issued under this Agreement and each Lender hereby
confirms that, from and after the Closing Date, all participations of such
Lender in respect of Facility LCs outstanding hereunder pursuant to Section
2.20(a) shall be based upon its Pro Rata Share (after giving effect to this
Agreement). Notwithstanding anything to the contrary in the Existing Credit
Agreement or in this Agreement, no other documents or instruments, including any
Assignment and Assumption Agreement, shall be, or shall be required to be,
executed in connection with the assignments set forth in this Section 1.7 (all
of which requirements are hereby waived), and such assignments shall be deemed
to be made with all applicable representations, warranties and covenants as if
evidenced by an Assignment and Assumption Agreement. On the Closing Date, (i)
the applicable Lenders shall make full cash settlement with one another
(including with any Lender whose commitment is being decreased or any Departing
Lender), either directly or through the Agent, as the Agent may direct or
approve, with respect to all assignments, reallocations and other changes in
Commitments, such that after giving effect to such settlements the Pro Rata
Share and Commitment of each Lender shall be as set forth opposite such Lender’s
name on the signature pages hereof under the caption “Commitment” and (ii) each
such Lender or Existing Lender shall be entitled to any reimbursement under
Section 3.4 of this Agreement or the Existing Credit Agreement, as applicable,
with respect thereto, but shall use reasonable efforts to minimize such amounts
to the extent practicable. For the avoidance of doubt, it is acknowledged and
agreed that the Departing Lenders are not Lenders under this Agreement and shall
not have any rights, obligations or commitments, or receive any benefits, under
this Agreement.
ARTICLE II.
THE CREDITS
Section 2.1.    Commitment. Subject to the satisfaction of the conditions
precedent set forth in Sections 4.1 and 4.2, as applicable, from and including
the Closing Date and prior to the Revolving Credit Maturity Date, each Lender
severally agrees, on the terms and conditions set forth in this Agreement to (a)
make Revolving Loans to the Borrower from time to time and (b) participate in
Facility LCs and Swing Line Loans issued or made, respectively, from time to
time upon the request of the Borrower, in an aggregate outstanding amount not to
exceed such Lender’s Commitment; provided that at no time shall the Aggregate
Outstanding Credit Exposure hereunder exceed the Aggregate Commitment. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Loans at any time prior to the Revolving Credit Maturity Date. The commitment of
each Lender to lend hereunder and to participate in Facility LCs and Swing Line

-28-



--------------------------------------------------------------------------------




Loans shall expire on the Revolving Credit Maturity Date applicable to it. The
LC Issuers hereby agree to issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.20. The Swing Line Lender hereby agrees to
make Swing Line Loans to the Borrower on the terms and conditions set forth in
Section 2.23.
Section 2.2.    Repayment; Termination. Any outstanding Loans and other
outstanding Obligations (other than contingent indemnification obligations and
LC Obligations that have been Cash Collateralized in accordance with Section
2.20(b)) shall be repaid in full by the Borrower on the Revolving Credit
Maturity Date. Notwithstanding the termination of this Agreement on the
Revolving Credit Maturity Date, until all of the Obligations (other than
contingent indemnification obligations and LC Obligations that have been Cash
Collateralized in accordance with Section 2.20(b)) shall have been fully paid
and satisfied, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive. In addition, the Borrower shall make all payments
required under Section 2.21 to each Lender that does not consent to the
extension of the Scheduled Revolving Credit Maturity Date.
Section 2.3.    Ratable Loans. Each Advance hereunder (other than any Swing Line
Loan) shall consist of Loans made from the several Lenders in accordance with
their Pro Rata Share.
Section 2.4.    Types of Advances. The Advances (other than any Swing Line Loan)
may be Base Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.8 and 2.9. The Borrower
may request Swing Line Loans in accordance with Section 2.23.
Section 2.5.    Commitment Fee; Reductions in Aggregate Commitment.
(a)    Commitment Fee. The Borrower agrees to pay to the Agent for the account
of each Lender (subject, with respect to any Defaulting Lender, to the
limitations set forth in Section 2.24(a)(iii)) a commitment fee (the “Commitment
Fee”) at a per annum rate equal to the Applicable Fee Rate on such Lender’s
unused Commitment (it being understood that Swing Line Loans (to the extent
participations therein have not been funded by the Lenders pursuant to Section
2.23(d)(ii)) will not be deemed a utilization of the Commitments solely for
purposes of this Section) from the Closing Date to the Revolving Credit Maturity
Date applicable thereto, payable quarterly in arrears and on the Revolving
Credit Maturity Date.
(b)    Reductions in Aggregate Commitment. The Borrower may without premium or
penalty permanently reduce the Aggregate Commitment in whole, or in part,
ratably among the Lenders in a minimum amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, upon at least three (3) Business Days’
(or such shorter period as may be agreed to by the Agent in its sole discretion)
written notice to the Agent, which notice shall specify the amount of any such
reduction; provided that the amount of the Aggregate Commitment may not be
reduced below the aggregate principal amount of the outstanding Advances, after
taking into account any prepayments to be made on or before such date.
Section 2.6.    Minimum Amount of Each Advance. Each Eurodollar Advance shall be
in the minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and

-29-



--------------------------------------------------------------------------------




each Base Rate Advance (other than an Advance to repay Swing Line Loans) shall
be in the minimum amount of $1,000,000 (and in multiples of $500,000 if in
excess thereof); provided, that any Base Rate Advance may be in the amount of
the unused Aggregate Commitment.
Section 2.7.    Prepayments.
(a)    Optional Prepayments. The Borrower may from time to time prepay, without
penalty or premium, all outstanding Base Rate Advances, or any portion thereof
in a minimum aggregate amount of $1,000,000 or any integral multiple of $500,000
in excess thereof, on any Business Day upon notice to the Agent by no later than
11:00 a.m. on the date of such prepayment (or such shorter period as may be
agreed to by the Agent in its sole discretion). The Borrower may at any time
prepay, without penalty or premium, all outstanding Swing Line Loans, or any
portion thereof, on any Business Day upon notice to the Agent and the Swing Line
Lender by 11:00 a.m. on the date of such repayment (or such shorter period as
may be agreed to by the Agent in its sole discretion). The Borrower may from
time to time prepay, subject to the payment of any amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Advances,
or any portion thereof in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof upon at least two (2) Business
Days’ prior notice to the Agent (or such shorter period as may be agreed by the
Agent in its sole discretion). Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Revolving Loans and Swing Line Loans
hereunder until the Revolving Credit Maturity Date. Each prepayment of the Loans
under this Section 2.7 shall be applied as specified by the Borrower; and each
such prepayment shall be paid to the Lenders in accordance with their respective
Pro Rata Shares or, in the case of Swing Line Loans, to the Swing Line Lender.
(b)    Mandatory Prepayments. If, on any Business Day, the Aggregate Outstanding
Credit Exposures exceed the Aggregate Commitment (an “Excess”), then the
Borrower shall, within two (2) Business Days after the earlier of (i) the
Borrower’s receipt of written notice of an Excess from the Agent and (ii) the
date any Authorized Officer has actual knowledge of such Excess, solely to the
extent of such Excess: first, prepay to the Swing Line Lender the outstanding
principal amount of the Swing Line Loans; second, if any Excess shall remain,
prepay to the Agent, for the ratable account of each of the Lenders, in whole or
in part, a principal amount of Revolving Loans comprising part of the same
Borrowing(s) selected by the Borrower; and third, if any Excess shall remain,
Cash Collateralize the Facility LCs in an amount that will eliminate such
Excess.
Section 2.8.    Method of Selecting Types and Interest Periods for New Advances
(other than Swing Line Loans). The Borrower shall select the Type of Advance
(other than any Swing Line Loan which is subject to Section 2.23) and, in the
case of each Eurodollar Advance, the Interest Period applicable thereto from
time to time. The Borrower shall give the Agent irrevocable notice (a “Borrowing
Notice”) in accordance with Section 2.14, which, when in writing, shall be in
substantially the form attached hereto as Exhibit G, not later than 11:00 a.m.
on the Borrowing Date of each Base Rate Advance and by 11:00 a.m. three (3)
Business Days before the Borrowing Date for each Eurodollar Advance to be made
on such Borrowing Date (or, in the case of any Eurodollar Advance to be made on
the Closing Date, by 11:00 a.m. two (2) Business Days before the Closing Date),
in each case, specifying:

-30-



--------------------------------------------------------------------------------




(a)    the Borrowing Date, which shall be a Business Day, of such Advance;
(b)    the aggregate amount of such Advance;
(c)    the Type of Advance selected; and
(d)    in the case of a Eurodollar Advance, the Interest Period applicable
thereto.
Not later than 1:00 p.m. on each Borrowing Date, each Lender (subject to the
satisfaction of the applicable conditions precedent set forth in Article IV)
shall make available its Revolving Loan or Revolving Loans in funds immediately
available to the Agent at its address specified pursuant to Section 9.20. The
Agent will promptly make the funds so received from the Lenders available to the
Borrower at the Agent’s aforesaid address. If the Borrower requests a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month.
Section 2.9.    Conversion and Continuation of Outstanding Advances. Base Rate
Advances shall continue as Base Rate Advances unless and until such Base Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.9 or
are repaid in accordance with Section 2.7. Each Eurodollar Advance shall
continue as a Eurodollar Advance until the end of the then applicable Interest
Period therefor, at which time such Eurodollar Advance shall be automatically
converted into a Base Rate Advance unless (x) such Eurodollar Advance is or was
repaid in accordance with Section 2.7 or (y) the Borrower shall have given the
Agent a Conversion/Continuation Notice requesting that, at the end of such
Interest Period, such Eurodollar Advance continue as a Eurodollar Advance for
the same or another Interest Period. Subject to the terms of Section 2.6, the
Borrower may elect from time to time to convert all or any part of a Base Rate
Advance into a Eurodollar Advance. The Borrower shall give the Agent irrevocable
notice (a “Conversion/Continuation Notice”) in accordance with Section 2.14,
which, when in writing, shall be in substantially the form attached hereto as
Exhibit H, of each conversion of a Base Rate Advance into a Eurodollar Advance
or continuation of a Eurodollar Advance not later than 11:00 a.m. on the third
Business Day prior to the date of the requested conversion or continuation,
specifying:
(a)    the requested date, which shall be a Business Day, of such conversion or
continuation;
(b)    the aggregate amount and Type of the Advance which is to be converted or
continued; and
(c)    the duration of the Interest Period applicable thereto.
If the Borrower requests a conversion to, or continuation of a Eurodollar
Advance but fails to specify an Interest Period therefor, such Eurodollar
Advance will be deemed to have an Interest Period of one month. After giving
effect to all Advances, all conversions of Advances from one Type to the other,
and all continuations of Advances as the same Type, there shall not be more than
ten Interest Periods in effect.

-31-



--------------------------------------------------------------------------------






Section 2.10.    Changes in Interest Rate, etc. Each Base Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Base Rate Advance pursuant to Section 2.9, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.9, at a rate per annum equal to the Base Rate for such day. Each
Swing Line Loan shall bear interest on the outstanding principal amount thereof,
for each day from and including the day such Swing Line Loan is made to but
excluding the date it is paid, at a rate per annum equal to the Swing Line Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Base Rate Advance or on a Swing Line Loan will take effect
simultaneously with each change in the Alternate Base Rate or Eurodollar Rate,
respectively. Each Eurodollar Advance shall bear interest on the outstanding
principal amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurodollar Rate for such Interest Period, as determined by the Agent. No
Interest Period may end after the Scheduled Revolving Credit Maturity Date. The
Borrower shall select Interest Periods so that it is not necessary to repay any
portion of a Eurodollar Advance prior to the last day of the applicable Interest
Period in order to make a mandatory prepayment required pursuant to the last
sentence of Section 2.2.
Section 2.11.    Rates Applicable After Event of Default. Notwithstanding
anything to the contrary contained in Section 2.8, 2.9 or 2.10, upon the
occurrence and during the continuance of an Event of Default, the Required
Lenders may, at their option, by notice to the Borrower, declare that no Advance
may be made as, converted into or continued as a Eurodollar Advance. If all or a
portion of (a) the principal amount of any Loan or any Reimbursement Obligation,
(b) any interest payable thereon, or (c) any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, after giving effect to
any applicable grace period therefor, bear interest, payable from time to time
on demand, at a rate per annum equal to the Default Rate, in each case from the
date such overdue amount was first due until such amount is paid in full.
Section 2.12.    Method of Payment. All payments of the Obligations hereunder
shall be made, without setoff or counterclaim, in immediately available funds to
the Agent at the Agent’s address specified pursuant to Section 9.20, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Borrower, by noon on the date when due and shall be applied ratably (except in
the case of (a) Reimbursement Obligations for which an LC Issuer has not been
fully indemnified by the Lenders, (b) Swing Line Loans or (c) as otherwise
specifically required hereunder) by the Agent among the Lenders. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received at
such Lender’s address specified pursuant to Section 9.20 or at any Lending
Installation specified in a notice received by the Agent from such Lender.
Section 2.13.    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan

-32-



--------------------------------------------------------------------------------




made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(b)    The Agent shall also maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period (in
the case of a Eurodollar Advance) with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original face amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Agent hereunder from the Borrower and
each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, that the
failure of the Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a promissory note,
or in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, in substantially the form of
Exhibit D with applicable changes for notes evidencing Swing Line Loans (a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note payable to such Lender. Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (prior to any assignment pursuant
to Section 12.3) be represented by one or more Notes payable to the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in paragraphs (a) and (b) above.
Section 2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders
and the Agent to extend, convert or continue Advances, effect selections of
Types of Advances and to transfer funds based on telephonic notices (confirmed
promptly in writing) made by any person or persons the Agent or any Lender in
good faith believes to be acting on behalf of the Borrower. The Borrower agrees
to deliver promptly to the Agent a written confirmation of each telephonic
notice, signed by an Authorized Officer. If the written confirmation differs in
any material respect from the action taken by the Agent and the Lenders, the
records of the Agent and the Lenders shall govern absent manifest error.
Section 2.15.    Interest Payment Dates; Interest and Fee Basis. Interest
accrued on each Base Rate Advance and Swing Line Loan shall be payable in
arrears on each Payment Date, commencing with the first such date to occur after
the Closing Date, on any date on which the Base Rate Advance or Swing Line Loan
is prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable on the last day of each three-month interval during such
Interest Period. Interest on Base Rate Advances when the Alternate Base Rate is
determined by the Prime Rate shall be calculated for actual days elapsed on the
basis of a 365, or when appropriate 366, day year. All other computations of
interest, LC Fees and all other fees

-33-



--------------------------------------------------------------------------------




shall be calculated for actual days elapsed on the basis of a 360-day year.
Interest shall be payable for the day an Advance is made but not for the day of
any payment on the amount paid if payment is received prior to noon at the place
of payment. If any payment of principal of or interest on an Advance, any fees
or any other amounts payable to the Agent or any Lender hereunder shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest and fees in connection with such
payment.
Section 2.16.    Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and prepayment notice received by it hereunder. The applicable LC Issuer shall
notify the Agent promptly after the issuance of a Facility LC, and the Agent
will notify each Lender of such issuance. The Agent will notify the Borrower and
each Lender of the interest rate applicable to each Eurodollar Advance promptly
upon determination of such interest rate and will give the Borrower and each
Lender prompt notice of each change in the Alternate Base Rate.
Section 2.17.    Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and Swing Line Loans, and each LC Issuer may
book its Facility LCs, at any Lending Installation selected by such Lender or LC
Issuer, as applicable, and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and Swing Line
Loans and any Notes issued hereunder shall be deemed held by each Lender or LC
Issuer, as applicable, for the benefit of any such Lending Installation. Each
Lender and LC Issuer may, by written notice to the Agent and the Borrower in
accordance with Section 9.20, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.
Section 2.18.    Non‑Receipt of Funds by the Agent. Unless the Borrower notifies
the Agent prior to the time which it is scheduled to make payment to the Agent
of a payment of principal, interest or fees to the Agent for the account of the
Lenders, that it does not intend to make such payment, the Agent may assume that
such payment has been made. The Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption. If the Borrower has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to the interest rate applicable to the relevant Loan.
Section 2.19.    Replacement of Lender. If (w) any Lender requests compensation
under Section 3.1, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.5 and, in each case, such Lender has
declined or is unable to promptly designate a different Lending Installation in
accordance with Section 3.7 which would eliminate any further claims for such

-34-



--------------------------------------------------------------------------------




indemnity, compensation or payment, (x) any Lender is a Defaulting Lender or a
Non-Consenting Lender, (y) any Lender’s obligation to make or to convert or
continue outstanding Loans or Advances as Eurodollar Loans or Eurodollar
Advances has been suspended pursuant to Section 3.3, and, in each such case,
such Lender has declined or is unable to promptly designate a different Lending
Installation in accordance with Section 3.7 which would eliminate any further
suspension or (z) in addition to the rights of the Borrower under Section 2.21,
any Lender is a Non-Extending Lender and the Required Lenders have approved the
related Extension Request, then, in each case, the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate (provided that the failure by any such Lender that
is a Defaulting Lender to execute an Assignment and Assumption Agreement shall
not render such assignment invalid), without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
12.3), all of its interests, rights (other than its existing rights to payments
pursuant to Section 3.1 or 3.5) and obligations under this Agreement and the
related Loan Documents (other than, if such Lender is an LC Issuer that has
issued any outstanding Facility LCs at such time, its rights and obligations as
an LC Issuer with respect to such Facility LCs) to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(a)    the Borrower shall have received (i) the prior written consent of the
Agent, the Swing Line Lender, and each LC Issuer with respect to any assignee
that is not already a Lender or an affiliate of a Lender hereunder, which
consent shall not unreasonably be withheld, conditioned or delayed, (ii) the
consent of such assignee to the assignment, (iii) in the case of any assignment
resulting from a Lender becoming a Non-Consenting Lender, the consent of the
applicable assignee to the applicable amendment, waiver or consent and (iv) in
the case of an assignment resulting from a Lender becoming a Non-Extending
Lender, the consent of the applicable assignee to the applicable Extension
Request;
(b)    the Agent shall have received the assignment fee specified in Section
12.3(c) unless (i) the assignor is a Defaulting Lender, (ii) waived by the Agent
or (iii) the assignee is another Lender;
(c)    such Lender shall have received payment of an amount equal to its funded
and outstanding principal balance of its Outstanding Credit Exposure, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including (other than with respect to any
Defaulting Lender) any amounts under Section 3.4) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(d)    in the case of any such assignment resulting from (i) a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.5, such assignment will result in a reduction in such compensation or
payments thereafter or (ii) a suspension under Section 3.3, such assignment
shall be made to a Lender or Eligible Assignee which is not subject to such a
suspension; and
(e)    such assignment does not conflict with Applicable Law.

-35-



--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.
Section 2.20.    Facility LCs.
(a)    Issuance. Each LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby letters of credit for any lawful
purpose (each such letter of credit, a “Facility LC”) denominated in Dollars and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action, a “Modification”), from time to time from and
including the Closing Date and prior to the Revolving Credit Maturity Date upon
the request of the Borrower; provided that immediately after each such Facility
LC is issued or Modified, (i) the LC Obligations shall not exceed the LC
Commitment, (ii) the Aggregate Outstanding Credit Exposure shall not exceed the
Aggregate Commitment and (iii) the aggregate amount of LC Obligations of any LC
Issuer at any time shall not exceed such LC Issuer’s LC Issuer Sublimit, unless
otherwise expressly agreed by such LC Issuer. On the Closing Date, the letter of
credit heretofore issued by JPMorgan Chase Bank, N.A. described on Schedule 1.1
shall automatically, and without any further action by any party, constitute a
Facility LC issued pursuant to this Section 2.20, and JPMorgan Chase Bank, N.A.,
solely for the purpose of maintaining such letter of credit, shall constitute an
LC Issuer for so long as (and only for so long as) such letter of credit remains
outstanding.
(b)    Expiration of Facility LCs. In the event that the expiry date of a
Facility LC is later than five (5) Business Days prior to the Scheduled
Revolving Credit Maturity Date, prior to such date that is five (5) Business
Days prior to the Scheduled Revolving Credit Maturity Date, the Borrower shall
deliver to the Agent cash, to be held by the Agent, for the benefit of the LC
Issuers and the Lenders, in the Cash Collateral Account as security for the LC
Obligations in respect of subsequent drawings under such Facility LC in an
amount equal to 100% of the face amount of such outstanding Facility LC plus
related fees and expenses with respect to such outstanding Facility LC over its
remaining term (which cash will be invested pursuant to the requirements of
Section 2.20(j)), pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the applicable LC Issuer. Any Facility LC may
provide for the renewal thereof for additional periods up to one year. If any
Facility LC contains a provision pursuant to which it is deemed to be
automatically renewed unless notice of termination is given by the applicable LC
Issuer with respect to such Facility LC, such LC Issuer shall timely give notice
of termination if (A) as of the close of business on the seventeenth (17th) day
prior to the last day upon which such LC Issuer’s notice of termination may be
given to the beneficiaries of such Facility LC, such LC Issuer has received a
notice of termination from the Borrower or a notice from the Agent that the
conditions to issuance of such Facility LC have not been satisfied or (B) the
renewed Facility LC would extend beyond the date that is five (5) Business Days
prior to the Scheduled Revolving Credit Maturity Date (unless such Facility LC
is Cash Collateralized per the terms of this Section 2.20(b)).
(c)    Participations. Upon (i) the issuance by the applicable LC Issuer of each
Facility LC in accordance with this Section 2.20 and (ii) the Modification of
each Facility LC increasing or decreasing the face amount thereof in accordance
with this Section 2.20, the applicable

-36-



--------------------------------------------------------------------------------




LC Issuer shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
such Lender’s Pro Rata Share.
(d)    Procedures for Issuing or Modifying a Facility LC. Subject to Section
2.20(a) and (b), (i) to request the issuance of a Facility LC, the Borrower
shall deliver an LC Application to the applicable LC Issuer prior to 11:00 a.m.
at least three (3) Business Days prior to the proposed date of issuance thereof
(or such shorter period as may be agreed to by such LC Issuer in its sole
discretion) and (ii) to request a Modification of a Facility LC, the Borrower
shall deliver notice thereof to the applicable LC Issuer prior to 11:00 a.m. at
least three (3) Business Days prior to the proposed date of Modification (or
such shorter period as may be agreed to by such LC Issuer in its sole
discretion), identifying the Facility LC to be Modified and specifying the name
and address of the beneficiary, the proposed date of Modification, the expiry
date of such Modified Facility LC and such other information as shall be
reasonably requested by such LC Issuer to Modify such Facility LC, accompanied
by the written consent of the beneficiary thereto to the extent such consent is
required pursuant to the terms of such Facility LC. Upon the applicable LC
Issuer’s receipt of an LC Application or a notice of Modification, such LC
Issuer shall promptly notify the Agent, and, in the case of an issuance of a
Facility LC only, the Agent shall then promptly notify each Lender of the
contents thereof and of the amount of such Lender’s participation in such
Facility LC. Subject to each LC Issuer’s agreements set forth herein, each
Facility LC issued by such LC Issuer shall be in a form reasonably satisfactory
to such LC Issuer. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of any LC Application or any other
agreement entered into by the Borrower with an LC Issuer relating to any
Facility LC, the terms of this Agreement shall control.
(e)    LC Fees. The Borrower shall pay to the Agent, for the account of the
Lenders (subject, with respect to any Defaulting Lender, to the limitations set
forth in Section 2.24(a)(iii)) ratably in accordance with their respective Pro
Rata Shares, with respect to each Facility LC, a letter of credit fee at a per
annum rate equal to the Applicable Margin for Eurodollar Loans in effect from
time to time on the average daily undrawn face amount under such Facility LC,
such fee to be payable in arrears on each Payment Date (the “LC Participation
Fee”). The Borrower shall also pay to each LC Issuer for its own account (i) a
fronting fee at a per annum rate equal to 0.15% on the average daily undrawn
face amount under each Facility LC issued by such LC Issuer, such fee to be
payable in arrears on each Payment Date, and (ii) normal and customary charges,
costs and reasonable expenses incurred or charged by such LC Issuer in
connection with the issuance or Modification of and draws under the Facility LCs
issued by such LC Issuer in accordance with such LC Issuer’s standard schedule
for such charges as in effect from time to time. Each fee described in this
Section 2.20(e) shall constitute an “LC Fee”.
(f)    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the Borrower and each

-37-



--------------------------------------------------------------------------------




other Lender as to the amount to be paid by the LC Issuer as a result of such
demand and the proposed payment date (the “LC Payment Date”). The responsibility
of each LC Issuer to the Borrower and each Lender shall be only to determine
that the documents (including each demand for payment) delivered under each
Facility LC in connection with such presentment shall be in strict conformity
with the terms and conditions of such Facility LC. Each LC Issuer shall endeavor
to exercise the same care in the issuance and administration of the Facility LCs
as it does with respect to letters of credit in which no participations are
granted, it being understood that each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Event of Default or
any condition precedent whatsoever, to reimburse such LC Issuer on demand
without offset of any kind for (i) such Lender’s Pro Rata Share of the amount of
each payment made by such LC Issuer under each Facility LC with respect to any
drawing or other demand for payment made by a beneficiary thereunder prior to
the Scheduled Revolving Credit Maturity Date (it being understood and agreed
that no Lender shall have any obligation to reimburse any LC Issuer with respect
to any drawing or other demand for payment under any Facility LC made after the
Scheduled Revolving Credit Maturity Date, regardless of whether the Borrower has
complied with any obligation to deliver Cash Collateral in respect of such
Facility LC pursuant to the terms of this Agreement), to the extent such amount
is not reimbursed by the Borrower pursuant to Section 2.20(g) below, plus (ii)
interest on the foregoing amount to be reimbursed by such Lender, from and
including the date such payment is made by such LC Issuer to the date on which
such Lender pays the amount to be reimbursed by it, at a rate of interest per
annum equal to the Federal Funds Effective Rate for the first three (3) days
and, thereafter, at a rate of interest equal to the rate applicable to Base Rate
Advances.
(g)    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse each LC Issuer on the applicable LC
Payment Date (if notified of such drawing prior to 1:00 p.m. on such date,
otherwise on the next Business Day following receipt of such notice) for any
amounts to be paid by such LC Issuer upon any drawing under any Facility LC,
without presentment, demand (other than as set forth above), protest or other
formalities of any kind; provided that to the extent the Borrower does not
reimburse the applicable LC Issuer on the applicable LC Payment Date (or the
next Business Day, as applicable), then the Borrower shall be deemed to have
requested that the Swing Line Lender make a Swing Line Loan on such date; and
provided further that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential, special,
indirect or punitive) damages suffered by the Borrower or such Lender to the
extent, but only to the extent, caused by (i) such LC Issuer’s gross negligence,
bad faith or willful misconduct, as determined by a court of competent
jurisdiction by final non-appealable judgment or (ii) such LC Issuer’s failure
to pay under any Facility LC issued by it after the presentation to it of a
request strictly complying with the terms and conditions of such Facility LC.
Each LC Issuer will pay to each Lender (other than any Defaulting Lender to the
extent such Defaulting Lender has not provided Cash Collateral for the LC
Issuers’ Fronting Exposure in respect thereof) ratably in accordance with its
Pro Rata Share all amounts received by it from the Borrower for application in
payment, in whole or in part, of the Reimbursement Obligation in respect of any
Facility LC issued by such LC Issuer, but only to the extent such Lender has
made payment to such LC Issuer in respect of such Facility LC pursuant to
Section 2.20(f). Subject to the terms and conditions of this Agreement
(including the submission of a Borrowing Notice in compliance with Section 2.8
and the satisfaction of the applicable

-38-



--------------------------------------------------------------------------------




conditions precedent set forth in Article IV), the Borrower may request an
Advance hereunder for the purpose of satisfying any Reimbursement Obligation.
(h)    Obligations Absolute.
(i)    The Borrower’s obligations under this Section 2.20 shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any LC Issuer, any Lender or any beneficiary of a Facility LC.
(ii)    The Borrower further agrees with the LC Issuers and the Lenders that the
LC Issuers and the Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, (A) the validity or genuineness of documents, instruments or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, insufficient, fraudulent or forged, (B) any
dispute between or among the Borrower, any of its Affiliates, the beneficiary of
any Facility LC or any financing institution or other party to whom any Facility
LC may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee, (C) the existence of any claims, set-off, defense or other right
whatsoever of the Borrower against any beneficiary of such Facility LC or any
such transferee, (D) any lack of validity or enforceability of any Facility LC
or this Agreement, or any term of provision therein or herein, (E) payment by
the LC Issuer under a Facility LC against presentation of a draft or other
document that does not comply with the terms of such Facility LC, or (F) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder or under any Facility LC.
(iii)    Subject to clause (v) below, no LC Issuer shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.
(iv)    The Borrower agrees that any action taken or omitted by any LC Issuer or
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence, willful misconduct or bad faith, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, shall be binding upon the Borrower and shall not result in any
liability of such LC Issuer or Lender to the Borrower.
(v)    Nothing in this Section 2.20(h) is intended to limit the right of the
Borrower to make a claim against the applicable LC Issuer for damages as
contemplated by the second proviso to the first sentence of Section 2.20(g).
(i)    Actions of the LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent,

-39-



--------------------------------------------------------------------------------




certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by such LC Issuer. In the absence of (x)
willful misconduct, gross negligence or bad faith of the applicable LC Issuer
(as determined by a final, non-appealable judgment of a court of competent
jurisdiction) in determining whether a request presented under any Facility LC
complied with the terms of such Facility LC or (y) the applicable LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC, such LC
Issuer shall be fully (a) justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action, and (b) protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.
(j)    Cash Collateral Account.
(i)    Establishment of Cash Collateral Account. If the Borrower is required to
provide Cash Collateral under the terms of this Agreement, the Borrower and the
Agent shall establish the Cash Collateral Account, and the Borrower shall
execute any documents and agreements that the Agent reasonably requests in
connection therewith to establish the Cash Collateral Account, including, if so
requested, an assignment of deposit accounts in form and substance reasonably
satisfactory to the Agent and the Borrower. The Borrower hereby pledges, assigns
and grants to the Agent, on behalf of and for the ratable benefit of the Lenders
(including the LC Issuers), and agrees to maintain, a first priority security
interest in the Cash Collateral Account and all of the Borrower’s right, title
and interest in and to all Cash Collateral which may from time to time be on
deposit in the Cash Collateral Account, and all proceeds thereof, to secure the
prompt and complete payment and performance of the Obligations. If at any time
the Agent determines that Cash Collateral is subject to any right or claim of
any Person other than the Agent and the LC Issuers as herein provided, or that
the total amount of such Cash Collateral is less than the amount required to be
deposited under this Agreement, the Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by any Defaulting Lender).
(ii)    Application of Funds. Moneys in the Cash Collateral Account held in
respect of LC Obligations arising from a particular Facility LC shall be applied
by the Agent to reimburse the LC Issuer that issued such Facility LC for
Reimbursement Obligations that arise in connection with such Facility LC for
which it has not been reimbursed and, to the extent not so applied, and subject
to clause (iii) below, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the Fronting

-40-



--------------------------------------------------------------------------------




Exposure with respect to such Facility LC at such time or, if the maturity of
the Loans has been accelerated (but subject to the consent of the applicable LC
Issuer), be applied to satisfy other Obligations of the Borrower.
(iii)    Release of Funds. If no Event of Default has occurred and is
continuing, within three Business Days of the Borrower’s written request, the
Agent shall release to the Borrower any and all funds held in the Cash
Collateral Account in excess of the aggregate amounts then expressly required,
if any, to be deposited and held as Cash Collateral under all relevant
provisions of this Agreement. In addition, after all of the Obligations have
been paid in full (other than contingent indemnification obligations), the
Aggregate Commitment has been terminated and all Facility LCs have been
terminated or expired, any funds remaining in the Cash Collateral Account shall
be returned by the Agent to the Borrower or paid to whomever may be legally
entitled thereto at such time.
(iv)    Administration of Cash Collateral Account. The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Cash Collateral Account. If and when required by the Borrower, the
Agent shall invest and reinvest funds held in the Cash Collateral Account from
time to time in cash equivalents specified from time to time by the Borrower and
reasonably acceptable to the Agent. Interest or profits, if any, on such
investments shall accumulate in such account. The Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Cash
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Agent accords
its own property, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
(k)    Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.
(l)    Replacement of an LC Issuer. Any LC Issuer may be replaced at any time by
written agreement among the Borrower, the Agent, the replaced LC Issuer and the
successor LC Issuer. The Agent shall notify the Lenders of any such replacement
of an LC Issuer. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced LC
Issuer pursuant to Section 2.20(e). From and after the effective date of any
such replacement, (A) the successor LC Issuer shall have all the rights and
obligations of an LC Issuer under this Agreement with respect to Facility LCs to
be issued by it thereafter and (B) references herein to the term “LC Issuer”
shall be deemed to refer to such successor or to any previous LC Issuer, or to
such successor and all previous LC Issuers, as the context shall require. After
the replacement of an LC Issuer hereunder, the replaced LC Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an LC
Issuer under this Agreement with respect to Facility LCs issued by it prior to
such replacement, but shall not be required to issue additional Facility LCs.
(m)    Defaulting Lenders. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the Agent
or any LC Issuer (with a copy to the Agent) the Borrower shall Cash
Collateralize the LC Issuers’ Fronting Exposure with

-41-



--------------------------------------------------------------------------------




respect to such Defaulting Lender (determined after giving effect to the
reallocation provided in Section 2.24(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount equal to such Fronting Exposure or such
higher amount agreed to by the Borrower.
(i)    Defaulting Lender’s Grant of Security Interest. To the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent, for
the benefit of the LC Issuers, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of LC Obligations, to be applied
pursuant to clause (ii) below.
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.20(m) or Section 2.24
in respect of Facility LCs shall be applied to the satisfaction of the
Defaulting Lender’s unreallocated obligation to fund participations in respect
of LC Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.20(m)
following (A) the elimination of such Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (B) the
determination by the Agent and each LC Issuer that there exists Cash Collateral
in excess of the amount required to be maintained pursuant to the terms of this
Agreement, in which case, such Cash Collateral (in the case of clause (A) above)
or excess amounts (in the case of clause (B) above), as applicable, shall be
returned to the Borrower upon its request therefor to the extent such Cash
Collateral was provided by the Borrower; provided that, subject to Section 2.24,
the Person providing Cash Collateral may agree that Cash Collateral in excess of
such Fronting Exposure at any time shall be held to support future anticipated
Fronting Exposure or other Obligations.
(n)    Independence. The Borrower acknowledges that the rights and obligations
of each LC Issuer under each Facility LC are independent of the existence,
performance or nonperformance of any contract or arrangement underlying such
Facility LC, including contracts or arrangements between such LC Issuer and the
Borrower and between the Borrower and the beneficiary of such Facility LC.
Section 2.21.    Extension of Scheduled Revolving Credit Maturity Date.
(a)    Request of Extension. No later than thirty (30) days prior to the
Scheduled Revolving Credit Maturity Date, the Borrower shall have the option to
request (such request, an “Extension Request”) an extension of the Scheduled
Revolving Credit Maturity Date for an additional one-year period; provided that
no more than two (2) of such one-year extensions shall be permitted hereunder.
Any election by a Lender to extend its Commitment will be at such Lender’s sole
discretion and such Lender’s failure to respond to an Extension Request within
fifteen (15)

-42-



--------------------------------------------------------------------------------




Business Days from the date of delivery of such Extension Request shall be
deemed to be a refusal by such Lender to so extend its Scheduled Revolving
Credit Maturity Date.
(b)    Extension; Conditions Precedent. Subject to the Agent’s receipt of
written consents to such Extension Request from the Required Lenders (each such
consenting Lender, an “Extending Lender”), the Scheduled Revolving Credit
Maturity Date shall be extended for an additional one-year period for each
Extending Lender; provided that (i) each non-consenting Lender (together with
its successors and assigns, each a “Non-Extending Lender”) shall be required
only to complete its Commitment up to the previously effective Scheduled
Revolving Credit Maturity Date (without giving effect to such Extension
Request), (ii) the Commitment of each Extending Lender (including the Commitment
of each Additional Lender (as defined below)) shall be on the same terms and
conditions as the Commitment of each other Extending Lender and Additional
Lender, (iii) on the date of any extension of the Scheduled Revolving Credit
Maturity Date under this Section 2.21, the conditions set forth in Section 4.3
shall be satisfied and (iv) the Borrower shall deliver to the Agent a
certificate dated as of the date of any extension, signed by an Authorized
Officer certifying that (A) the conditions set forth in Section 4.3 shall be
satisfied and (B) attaching certified copies of resolutions of the board of
directors or other equivalent governing body of the General Partner approving
such extension.
(c)    Payments to Non-Extending Lenders; Reduction of Commitment. All
Obligations and other amounts payable hereunder to each Non-Extending Lender
shall become due and payable by the Borrower on the previously effective
Scheduled Revolving Credit Maturity Date (without giving effect to such
Extension Request) or the earlier replacement of such Non-Extending Lender
pursuant to Section 2.19. The Aggregate Commitment shall be reduced by the total
Commitments of all Non-Extending Lenders expiring on such previously effective
Scheduled Revolving Credit Maturity Date (without giving effect to such
Extension Request) unless and until one or more lenders (including other
Lenders) shall have agreed to assume a, or increase its, Commitment hereunder
(in which case such portion of the Aggregate Commitment shall be reinstated
pursuant to this Section). Each Non-Extending Lender shall be required to
maintain its original Commitment up to the previously effective Scheduled
Revolving Credit Maturity Date (without giving effect to such Extension Request)
that such Non-Extending Lender had previously agreed upon.
(d)    Replacement of Lender. The Borrower shall have the right at any time to
replace each Non-Extending Lender (i) with one or more financial institutions
(each, an “Additional Lender”) (A) that are existing Lenders (and, if any such
Additional Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date) or (B) that are not existing
Lenders; provided that any financial institution that is not an existing Lender
(x) must be an Eligible Assignee and (y) must become a Lender for all purposes
under this Agreement pursuant to an Assignment and Assumption Agreement and (ii)
on a non-pro rata basis with any such financial institution that is willing to
grant the Extension Request, including at a higher or lower Commitment than such
Non-Extending Lenders’ respective Commitments; provided that any replacement of
one or more Non-Extending Lenders that results in a higher Aggregate Commitment
than the Aggregate Commitment in effect prior to such Extension Request shall,
to the extent of such excess, be effected pursuant to the requirements of
Section 2.22.

-43-



--------------------------------------------------------------------------------




Section 2.22.    Increase of Aggregate Commitment.
(a)    Request of Commitment Increase. At any time and from time to time prior
to the Scheduled Revolving Credit Maturity Date, the Borrower shall have the
right to request and effectuate increases in the Aggregate Commitment (each a
“Commitment Increase”) without the consent of any Lender (other than a Lender
that is increasing its Commitment in connection with such request) by adding to
this Agreement pursuant to a Commitment Increase Agreement one or more financial
institutions as Lenders (collectively, the “New Lenders”) or by allowing one or
more existing Lenders to increase their respective Commitments (each an
“Increasing Lender”); provided that:
(i)    no Lender shall have any obligation to increase its Commitment;
(ii)    unless the Agent otherwise consents, each Commitment Increase shall be
in a minimum principal amount of $10,000,000 and in integral multiples of
$5,000,000 in excess thereof or, if less, the remaining amount permitted
pursuant to clause (iii) below;
(iii)    in no event shall the aggregate amount of all Commitment Increases
result in the Aggregate Commitment exceeding 150% of the Aggregate Commitment in
effect on the Closing Date;
(iv)    each New Lender must be an Eligible Assignee;
(v)    on the effective date of any Increase (the “Increase Date”), the
applicable conditions set forth in Section 4.3 shall be satisfied (or waived in
accordance with Section 9.1); and
(vi)    such increased Commitments shall be on the same terms as the existing
Commitments (subject to the Borrower’s ability to extend any Commitment pursuant
to Section 2.21).
(b)    Deliverables for Commitment Increase. Each Commitment Increase must be
requested by written notice from the Borrower to the Agent, specifying (x) the
proposed Increase Date and (y) the amount of the requested Commitment Increase.
To effect a Commitment Increase, the Borrower, the Agent, one or more New
Lenders and/or Increasing Lenders (and, to the extent the consent of the LC
Issuers and the Swing Line Lender is necessary under the terms of this
Agreement, the LC Issuers and the Swing Line Lender) shall execute a Commitment
Increase Agreement, and such Commitment Increase shall be effective on the
Increase Date specified therein; provided that, as a condition to the
effectiveness of any Commitment Increase, if requested by the Agent, the
Borrower shall deliver to the Agent:
(i)    a certificate dated as of the Increase Date, signed by an Authorized
Officer certifying that (A) each of the conditions to such increase set forth in
this Section 2.22 shall have occurred and been complied with and (B) attached
thereto is a certified copy

-44-



--------------------------------------------------------------------------------




of resolutions of the board of directors or other equivalent governing body of
the General Partner approving such Commitment Increase; and
(ii)    a favorable customary opinion of counsel for the Borrower (which may be
in-house counsel), in form and substance reasonably acceptable to the Agent,
covering such matters relating to the Commitment Increase as the Agent may
reasonable request.
(c)    Notification of Commitment Increase; Reallocation of Credit Exposure. On
each Increase Date, upon fulfillment of the conditions set forth in paragraph
(b) above and Section 4.3, (i) the Agent shall notify the Lenders (including
each New Lender) and the Borrower of the occurrence of the Commitment Increase
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each New Lender, (ii) the
Aggregate Outstanding Credit Exposure will be reallocated among the Lenders in
accordance with their revised Pro Rata Shares (and the Lenders agree to make all
payments and adjustments necessary to effect the reallocation and the Borrower
shall pay any and all costs required pursuant to Section 3.4 in connection with
such reallocation as if such reallocation were a repayment) and (iii) each New
Lender that executes a Commitment Increase Agreement shall be a Lender for all
purposes under this Agreement.
Section 2.23.    Swing Line Loans.
(a)    Amount of Swing Line Loans. Upon (x) the satisfaction of the conditions
precedent set forth in Section 4.2 and (y) if such Swing Line Loan is to be made
on the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1, from and including the Closing Date and
prior to the Revolving Credit Maturity Date, the Borrower may request and the
Swing Line Lender shall, on the terms and conditions set forth in this
Agreement, make Swing Line Loans to the Borrower from time to time in an
aggregate principal amount not to exceed the Swing Line Limit (it being agreed
that the Swing Line Lender shall be obligated to make Swing Line Loans even if
the aggregate principal amount of Swing Line Loans outstanding and/or requested
by the Borrower at any time, when added to the aggregate principal amount of
Revolving Loans made by the Swing Line Lender in its capacity as a Lender at
such time and its LC Obligations at such time, would exceed the Swing Line
Lender’s own Commitment as a Lender at such time); provided that at no time
shall (i) the Aggregate Outstanding Credit Exposure at any time exceed the
Aggregate Commitment or (ii) the sum of (A) the Swing Line Lender’s Pro Rata
Share of the Swing Line Loans, plus (B) the outstanding Revolving Loans made by
the Swing Line Lender pursuant to Section 2.1, plus (C) an amount equal to the
Swing Line Lender’s ratable obligation to purchase participations in the LC
Obligations at such time, exceed the Swing Line Lender’s Commitment at such
time. Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow Swing Line Loans at any time prior to the Revolving Credit Maturity
Date. Subject to the terms and conditions of this Agreement (including the
submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance (other than a Swing Line Loan) hereunder for
the purpose of repaying any Swing Line Loan.

-45-



--------------------------------------------------------------------------------




(b)    Borrowing Notice. The Borrower shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
2:00 p.m. on the Borrowing Date of each Swing Line Loan (or such later time as
the Swing Line Lender and the Agent may agree), specifying (i) the applicable
Borrowing Date (which date shall be a Business Day), and (ii) the aggregate
amount of the requested Swing Line Loan which shall be an amount not less than
$500,000 and in an integral multiple of $100,000 in excess thereof. The Swing
Line Loans shall bear interest at the Swing Line Rate.
(c)    Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax, or other similar
form of transmission, of the requested Swing Line Loan. Not later than 4:00 p.m.
on the applicable Borrowing Date, the Swing Line Lender shall make available the
Swing Line Loan to the Borrower on the Borrowing Date at the Agent’s address
specified pursuant to Section 9.20.
(d)    Repayment of Swing Line Loans.
(i)    Each Swing Line Loan shall be paid in full by the Borrower on or before
the earlier of (A) the fourteenth (14th) Business Day after the Borrowing Date
for such Swing Line Loan and (B) the Revolving Credit Maturity Date; provided,
that such payment shall not be made by the proceeds of any other Swing Line
Loans.
(ii)    The Swing Line Lender may, by written notice given to the Agent not
later than 10:00 a.m. on any Business Day, require the Lenders (including the
Swing Line Lender) to acquire participations on such Business Day in all or a
portion of the Swing Line Loans outstanding. Such notice shall specify the
aggregate amount of Swing Line Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Pro Rata Share of such Swing Line Loan
or Swing Line Loans. Each Lender hereby absolutely and unconditionally agrees,
upon receipt of notice as provided above, to pay to the Agent, for the account
of the Swing Line Lender, such Lender’s Pro Rata Share of such Swing Line Loan
or Swing Line Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swing Line Loans pursuant to this paragraph is
unconditional, continuing, irrevocable and absolute and shall not be affected by
any circumstances, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Agent, the Swing Line
Lender or any other Person, (B) the occurrence or continuance of a Default or
Event of Default, (C) any adverse change in the condition (financial or
otherwise) of the Borrower, or (D) any other circumstances, happening or event
whatsoever. Each Lender shall comply with its obligation under this Section
2.23(d) by wire transfer of immediately available funds, in the same manner as
provided in Section 2. 8 with respect to Revolving Loans made by such Lender
(and Section 2.8 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to the Swing Line Lender the
amounts so received from the Lenders. In the event that any Lender fails to make
payment to the Agent of any amount due under this Section 2.23(d), the Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives

-46-



--------------------------------------------------------------------------------




such payment from such Lender or such obligation is otherwise fully satisfied.
The Agent shall notify the Borrower of any participations in any Swing Line Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swing Line Loan shall be made to the Agent and not to the Swing Line Lender. Any
amounts received by the Swing Line Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swing Line Loan after receipt by the
Swing Line Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Agent. All of such amounts received by the Agent in
payment of Swing Line Loans shall be promptly remitted by the Agent to the
Lenders that shall have made their payments pursuant to this paragraph and to
the Swing Line Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swing Line Lender or to the Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swing Line Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
(iii)    In addition, on the fourteenth (14th) Business Day after the Borrowing
Date of any Swing Line Loan, the Borrower shall be deemed to have automatically
given notice to the Agent requesting that each Lender make a Revolving Loan in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan (including
any interest accrued and unpaid thereon), for the purpose of repaying such Swing
Line Loan, in which case each Lender hereby absolutely and unconditionally
agrees to fund to the Agent, for the account of the Swing Line Lender, such
Lender’s Revolving Loan deemed requested under this clause (iii) at the Agent’s
address specified pursuant to Section 9.20, no later than 4:00 p.m. on the date
such notice is received by the Lender from the Agent if such notice is received
at or before 2:00 p.m. (and otherwise before 11:00 a.m. on the next Business
Day). Revolving Loans made pursuant to this Section 2.23(d)(iii) shall initially
be Base Rate Loans and thereafter may be continued as Base Rate Loans or
converted into Eurodollar Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Section 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to make
Revolving Loans pursuant to this Section 2.23(d)(iii) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
the Swing Line Lender or any other Person, (B) the occurrence or continuance of
a Default or Event of Default, (C) any adverse change in the condition
(financial or otherwise) of the Borrower, or (D) any other circumstances,
happening or event whatsoever.
Section 2.24.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

-47-



--------------------------------------------------------------------------------




(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.1(b).
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
11.1 will not be paid or distributed to such Defaulting Lender, but will instead
be retained by the Agent in a segregated account until (subject to Section
2.24(b)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and shall be applied at such time or times
as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any LC Issuer or the Swing Line Lender hereunder; third, to Cash Collateralize
the LC Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.20(m); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so requested by the
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuers’
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with Section
2.20(m); sixth, to the payment of any amounts owing to the Lenders, the LC
Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any LC Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations to the Borrower under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Facility LCs were issued at a time when the conditions set forth in Section 4.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LC Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Aggregate Commitments without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

-48-



--------------------------------------------------------------------------------




(iii)    Certain Fees.
(A)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Section 2.5 and Section 2.20(e)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees) and the Borrower shall not be required to pay any fee that otherwise
would not have been required to have been paid to that Defaulting Lender,
provided, however that each Defaulting Lender shall be entitled to receive LC
Participation Fees for any period during which that Lender is a Defaulting
Lender to the extent (and only to the extent) allocable to its Pro Rata Share of
the outstanding undrawn face amount of Facility LCs for which it has provided
Cash Collateral pursuant to Section 2.20(m).
(B)    With respect to any LC Participation Fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such LC Participation Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each LC Issuer
the amount of any such LC Participation Fee otherwise payable to such Defaulting
Lender to the extent allocable to such LC Issuer’s unreallocated or non-Cash
Collateralized Fronting Exposure to such Defaulting Lender, if any, and (z) not
be required to pay the remaining amount of any such LC Participation Fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s Fronting Exposure shall be automatically
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Outstanding Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

-49-



--------------------------------------------------------------------------------




(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall not later than two (2) Business Days after written demand by the
Agent (at the direction of any LC Issuer and/or the Swing Line Lender, as the
case may be), without prejudice to any right or remedy available to it hereunder
or under law, first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure, and second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in Section
2.20(m).
(b)    Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and each LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders and take such other actions as the Agent
may determine to be necessary to cause the Loans and funded and unfunded
participations in Facility LCs and Swing Line Loans to be held pro rata by the
Lenders in accordance with the Aggregate Commitments (without giving effect to
Section 2.24(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender
(and the Pro Rata Shares of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.
(c)    New Swing Line Loans/Facility LCs. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure with respect
to such Defaulting Lender’s participation interest therein after giving effect
to such Swing Line Loan and (ii) no LC Issuer shall be required to issue or
Modify any Facility LC unless it is satisfied that it will have no Fronting
Exposure with respect to such Defaulting Lender’s participation interest therein
after giving effect thereto, in each case, after giving effect to such issuance
or Modification, and after giving effect to any Cash Collateral provided in
respect of, or reallocation pursuant to Section 2.24(a)(iv) of, such LC Issuer’s
or Swing Line Lender’s Fronting Exposure with respect to such Defaulting Lender.
Section 2.25.    Obligations of Lenders.
(a)    Funding by Lenders; Presumption by the Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed time of any borrowing that
such Lender will not make available to the Agent such Lender’s share of such
Advance, the Agent may assume that such Lender has made such share available on
such date in accordance with the terms hereof and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Agent, then the applicable Lender and the Borrower severally
agree to pay to the Agent forthwith

-50-



--------------------------------------------------------------------------------




on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the daily average Federal Funds Effective
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to such Loans. If the Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Advance to the Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Agent.
(b)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans or participate
in Facility LCs are several and are not joint or joint and several. The failure
of any Lender to make available its Pro Rata Share of any Advance requested by
the Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Pro Rata Share of such Advance available on the Borrowing
Date, but no Lender shall be responsible for the failure of any other Lender to
make its Pro Rata Share of such Advance available on the Borrowing Date.
ARTICLE III.
YIELD PROTECTION; TAXES
Section 3.1.    Yield Protection.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender or any LC
Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Other Connection Taxes, including any changes in the rates
thereof) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Lender, any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Facility LC or participation therein;
and the result of any of the foregoing shall be to increase the cost to the
Agent or such other Recipient of making, converting into, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Recipient of participating in, issuing or
maintaining any Facility LC (or of maintaining its obligation to participate in
or to issue any Facility

-51-



--------------------------------------------------------------------------------




LC), or to reduce the amount of any sum received or receivable by such Recipient
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Recipient, the Borrower shall promptly pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered; provided that the
Borrower shall not be required to pay any such amounts to any Recipient under
and pursuant to this Section which are owing as a result of any Specified Change
if and to the extent such Recipient is not at such time generally assessing such
costs in a similar manner to other similarly situated borrowers with similar
credit facilities.
(b)    Capital Requirements. If any Lender or LC Issuer determines that any
Change in Law affecting such Lender or LC Issuer or any Lending Installation of
such Lender or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Facility LCs or Swing Line Loans held by, such Lender, or the
Facility LCs issued by any LC Issuer, to a level below that which such Lender or
LC Issuer or such Lender’s or LC Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or LC
Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered;
provided that the Borrower shall not be required to pay any such amounts to any
Lender under and pursuant to this Section which are owing as a result of any
Specified Change if and to the extent such Lender is not at such time generally
assessing such costs in a similar manner to other similarly situated borrowers
with similar credit facilities.
(c)    Delay in Requests. Failure or delay on the part of any Lender or LC
Issuer to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or LC
Issuer pursuant to this Section for any increased costs incurred or reductions
suffered more than ninety (90) days prior to the date that such Lender or LC
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s or LC Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety-day period referred to above shall be extended to include the period of
retroactive effect thereof).
Section 3.2.    Changed Circumstances Affecting Eurodollar Rate Availability. In
connection with any request for a Eurodollar Advance or a Base Rate Advance or a
conversion to or continuation thereof, if for any reason (a) the Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Advance, (b) the Agent shall determine (which determination shall be
conclusive and binding absent manifest error) that reasonable and adequate means
do not exist for ascertaining the Eurodollar Rate

-52-



--------------------------------------------------------------------------------




for such Advance or (c) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
Eurodollar Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Advance during such Interest Period, then the
Agent shall promptly give notice thereof to the Borrower and the other Lenders.
Thereafter, until the Agent notifies the Borrower and the other Lenders that
such circumstances no longer exist, (i) the obligation of the Lenders to make
Eurodollar Advances and the right of the Borrower to convert any Advance to or
continue any Advance as a Eurodollar Advance shall be suspended, and the
Borrower shall, at the Borrower’s option, either (A) repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such Eurodollar
Advance together with accrued interest thereon (subject to Section 2.15), on the
last day of the then current Interest Period applicable to such Eurodollar
Advance; or (B) convert, without premium or penalty and without liability for
any amounts payable pursuant to Section 3.4, the then outstanding principal
amount of each such Eurodollar Advance to a Base Rate Advance as of the last day
of such Interest Period; and (ii) the Alternate Base Rate shall be calculated
without giving effect to clause (c) of such definition.
Section 3.3.    Laws Affecting Eurodollar Rate Availability. If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Installations) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Installations) to honor its obligations
hereunder to make or maintain any Eurodollar Advance, such Lender shall promptly
give notice thereof to the Agent and the Agent shall promptly give notice to the
Borrower and the other Lenders. Thereafter, until the Agent notifies the
Borrower and the other Lenders that such circumstances no longer exist, (i) the
obligations of the Lenders to make Eurodollar Advances, and the right of the
Borrower to convert any Advance or continue any Advance as a Eurodollar Advance
shall be suspended and thereafter the Borrower may select only Base Rate Loans,
(ii) if any of the Lenders may not lawfully continue to maintain a Eurodollar
Advance to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan for the
remainder of such Interest Period and (iii) the Alternate Base Rate shall be
calculated without giving effect to clause (c) of such definition.
Section 3.4.    Funding Indemnification. If (i) any payment of a Eurodollar
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment or otherwise, including
pursuant to Section 9.19, (ii) a Eurodollar Advance is not made, continued or
converted on the date specified by the Borrower in a Borrowing Notice or a
Conversion/Continuation Notice for any reason other than default by the Lenders,
(iii) a Eurodollar Advance is not prepaid on the date specified by the Borrower
pursuant to Section 2.7 for any reason, or (iv) a Eurodollar Loan is assigned on
a date which is not the last day of the applicable Interest Period as a result
of a request by the Borrower pursuant to Section 2.19, then, except (a) as
otherwise provided in this Agreement or (b) if arising in connection with a
Lender becoming a Defaulting Lender or the replacement of such Lender pursuant
to Section 2.19, for any such amounts that would be owing to such Lender, the
Borrower will indemnify each Lender for

-53-



--------------------------------------------------------------------------------




any loss or cost incurred by it resulting therefrom, including any loss or cost
in liquidating or employing deposits acquired to fund or maintain such
Eurodollar Advance but excluding the Applicable Margin expected to be received
by such Lender during the remainder of such Interest Period.
Section 3.5.    Taxes.
(a)    LC Issuers. For purposes of this Section 3.5, the term “Lender” includes
any LC Issuer.
(b)    Payments Free of Taxes. Any and all payments to a Recipient by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding for Indemnified Tax been made.
(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, the Borrower
shall not be required to indemnify a Recipient pursuant to this Section 3.5(d)
for any Indemnified Taxes unless such Recipient makes written demand on the
Borrower for indemnification for such Indemnified Taxes no later than one
hundred twenty (120) days after the earlier of (i) the date on which the
relevant Governmental Authority makes written demand upon such Recipient for
payment of such Indemnified Taxes, and (ii) the date on which such Recipient has
made payment of such Indemnified Taxes. A certificate satisfying the
requirements of Section 3.6 as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such

-54-



--------------------------------------------------------------------------------




Indemnified Taxes and without limiting the obligation of Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 3.5(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 3.5, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.5(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in such
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), properly completed and executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
Tax;

-55-



--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed originals of
IRS Form W 8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such Tax treaty and (y) with respect to any other applicable payments
under any Loan Document, properly completed and executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such Tax treaty;
(2)    properly completed and executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) properly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable,; or
(4)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on

-56-



--------------------------------------------------------------------------------




which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    To the extent the Agent is not acting as a Lender, the Agent shall
comply with the requirements of this Section 3.5(g) to the same extent as if it
were a Lender (whose obligations under this Section 3.5(g) shall be solely to
the Borrower) since the date on which it became the Agent.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.5 (including by
the payment of additional amounts pursuant to this Section 3.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 3.5(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party

-57-



--------------------------------------------------------------------------------




is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 3.5(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 3.5(h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 3.5 shall survive
the resignation or replacement of the Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.
(j)    Applicable Law. For purposes of this Section 3.5, the term “Applicable
Law” includes FATCA.
(k)    Grandfathered Status. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Section 3.6.    Lender Statements; Survival of Indemnity. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such
written statement shall set forth in reasonable detail the calculations upon
which such Lender determined such amount and shall be final, conclusive and
binding on the Borrower in the absence of manifest error. Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall (unless the
subject of a good faith dispute by the Borrower) be payable within fifteen (15)
days after demand and receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive
payment of the Obligations and termination of this Agreement.
Section 3.7.    Alternative Lending Installation. If any Lender requests
compensation under Section 3.1, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5, or is unable to
fund or maintain Eurodollar Advances or Eurodollar Loans, as applicable, as a
result of the circumstances described in Section 3.3, then such Lender shall (at
the request of the Borrower) use reasonable efforts to designate a different
Lending Installation for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate

-58-



--------------------------------------------------------------------------------




or reduce amounts payable pursuant to Section 3.1 or 3.5 or remedy the
circumstances described in Section 3.3, as the case may be, in the future, and
(ii) would not in the reasonable judgment of such Lender subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. A Lender shall not be required to make any such designation or
assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances requiring such designation or assignment cease to
apply. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment, if
and to the extent such Lender is at such time generally assessing such costs and
expenses in a similar manner to other similarly situated borrowers with similar
credit facilities.
ARTICLE IV.
CONDITIONS PRECEDENT
Section 4.1.    Initial Credit Extension. The effectiveness of this Agreement
and the obligation of the Lenders to make the initial Credit Extension hereunder
shall be subject to the satisfaction of the following conditions precedent:
(a)    Document Deliverables. The Agent’s (or its counsel’s) receipt of the
following, each of which shall be originals or electronic copies (followed
promptly by originals) unless otherwise specified, each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date):
(i)    A counterpart of this Agreement duly executed by the Borrower, the Agent
and the Lenders;
(ii)    Notes duly executed by the Borrower payable to each Lender requesting a
Note pursuant to Section 2.13;
(iii)    A certificate of the secretary or assistant secretary of the General
Partner certifying (A) the names and true signatures of the officers of the
General Partner authorized to sign each Loan Document to which the Borrower is a
party and the notices and other documents to be delivered by the Borrower
pursuant to any such Loan Document, (B) the limited partnership agreement and
charter of the Borrower, together with all amendments, as in effect on the date
of such certification, and (C) resolutions of the board of directors or other
equivalent governing body of the General Partner approving and authorizing the
execution, delivery and performance by the Borrower of each Loan Document to
which it is a party and authorizing the borrowings and other transactions
contemplated hereunder, in form and substance reasonably satisfactory to the
Arrangers;
(iv)    A Certificate of the Secretary of State of the State of Delaware as to
the existence and good standing of the Borrower in the State of Delaware;
(v)    A certificate of the Borrower in form and substance reasonably
satisfactory to the Arrangers certifying (A) the representations and warranties
made by the Borrower in Article V are true and correct in all material respects
(other than those

-59-



--------------------------------------------------------------------------------




representations and warranties that are subject to a materiality qualifier in
the text thereof, which shall be true and correct in all respects) and (B) no
Default or Event of Default has occurred and is continuing;
(vi)    Legal opinions with respect to customary matters from the Borrower’s
counsel, in form and substance reasonably satisfactory to the Arrangers and
addressed to the Agent and the Lenders;
(vii)    The Initial Financial Statements and the financial projections of the
Borrower for each year (presented on an annual basis) from (and including)
January 1, 2015 through December 31, 2017; and
(viii)    Five days prior to the Closing Date (or such later date as the Agent
shall reasonably agree) all documentation and other information required by
regulatory authorities with respect to the Borrower under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Act, that has been reasonably requested by the Agent a reasonable
period in advance of the date that is five days prior to the Closing Date.
(b)    Representations and Warranties. On the Closing Date, each of the
representations and warranties made by the Borrower in Article V shall be true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the Closing Date
(except to the extent such representations and warranties expressly speak to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date).
(c)    No Default. On the Closing Date, no Default or Event of Default shall
have occurred and be continuing.
(d)    Material Adverse Effect. Since December 31, 2014, there shall not have
occurred and be continuing any material adverse effect on the business,
condition (financial or otherwise), or operations of the Borrower, its
Subsidiaries or their assets and businesses, when taken as a whole, other than
as disclosed (i) in the Closing Date SEC Reports, (ii) on Schedule 5.7, or (iii)
in the confidential information memorandum and/or lenders’ presentation provided
to the Lenders in connection with this Agreement.
(e)    Approvals. All material governmental and third party approvals necessary
in connection with the Transactions and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained or waived (if applicable)
and be in full force and effect, and all applicable waiting periods and appeal
periods shall have expired.
(f)    Fees. The Borrower shall have paid all fees required to be paid on or
before the Closing Date, including the fees set forth in the Fee Letters to be
paid on the Closing Date, and all reasonable out-of-pocket expenses required to
be paid on or before the Closing Date for which invoices have been presented at
least one Business Day prior to the Closing Date.

-60-



--------------------------------------------------------------------------------




(g)    Closing Date. The Agent shall promptly notify the Borrower and the
Lenders of the Closing Date, and such notice shall be conclusive and binding on
all parties hereto.
Section 4.2.    Each Credit Extension. The Lenders shall not (except as set
forth in Section 2.23(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension (including
the initial Credit Extension hereunder but excluding, for purposes of this
Section 4.2, any conversion or continuation of any Loan or Advance), unless:
(a)    In the case of an Advance of Loans, the Agent shall have received a
Borrowing Notice as required by Section 2.8 and in the case of the issuance or
Modification of a Facility LC, the applicable LC Issuer and the Agent shall have
received all LC Applications as required by Section 2.20(d).
(b)    There exists no Default or Event of Default at the time of and
immediately after giving effect to such Credit Extension.
(c)    The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of such Credit
Extension Date, both immediately before and after giving effect to such Credit
Extension, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.
Each Borrowing Notice, Swing Line Borrowing Notice or request for issuance of a
Facility LC with respect to each such Credit Extension (other than any
conversion or continuation of any Loan or Advance) shall constitute a
representation and warranty by the Borrower that the conditions contained in
Sections 4.2(b) and 4.2(c) have been satisfied.
Section 4.3.    Each Increase or Extension of the Commitments. Each increase of
the Commitments pursuant to Section 2.22 and each extension of the Commitments
pursuant to Section 2.21 shall not become effective until the date on which each
of the following conditions, and the other conditions listed in Section 2.21 or
Section 2.22, respectively, is satisfied:
(a)    There exists no Event of Default at the time of and immediately after
giving effect to such increase or extension of the Commitments.
(b)    The representations and warranties contained in Article V (other than
representations and warranties set forth in Sections 5.7 and 5.9, which shall
only be made and need only be true and correct on the Closing Date) are true and
correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier in the text thereof,
which shall be true and correct in all respects) on and as of the date of such
increase or extension of the Commitments, both immediately before and after
giving effect to such increase or extension

-61-



--------------------------------------------------------------------------------




of the Commitments, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct in all material respects on and as of
such earlier date.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
Section 5.1.    Existence and Standing. Each of the Borrower and its Material
Subsidiaries is a corporation, partnership or limited liability company duly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction where
the conduct of its business would require such qualification, except where the
failure to be in good standing or have such authority could not reasonably be
expected to have a Material Adverse Effect.
Section 5.2.    Authorization and Validity; Enforceability. The Borrower has the
power and authority and legal right to execute and deliver the Loan Documents to
which it is a party (as in effect on the date that this representation is made
or deemed made) and to perform its obligations thereunder. This Agreement and
each other Loan Document to which the Borrower is a party have been duly
executed and delivered on behalf of the Borrower. The execution and delivery by
the Borrower of the Loan Documents to which it is a party (as in effect on the
date that this representation is made or deemed made) and the performance of its
obligations thereunder have been duly authorized by proper limited partnership
or other applicable actions, and the Loan Documents to which it is party
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought at equity or in law).
Section 5.3.    No Conflict. Neither the execution and delivery by the Borrower
of the Loan Documents to which it is a party, nor the performance by the
Borrower of its obligations thereunder will (a) violate the Borrower’s or any
Material Subsidiary’s articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
bylaws, or operating or other management agreement, as the case may be, (b)
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Borrower or any of its Material Subsidiaries or (c)
contravene the provisions of any indenture, instrument or agreement to which the
Borrower or any of its Material Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Borrower or a Material Subsidiary pursuant to the terms of any
such indenture, instrument or agreement, except, only in the case of this clause
(c), for any such violations, contraventions or defaults which, individually and
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

-62-



--------------------------------------------------------------------------------






Section 5.4.    Government Consents. No material order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by the Borrower or any of its Material Subsidiaries, is
required to be obtained by the Borrower or any of its Material Subsidiaries in
connection with the execution and delivery by the Borrower of the Loan
Documents, the borrowings by the Borrower under this Agreement, the payment and
performance by the Borrower of the Obligations hereunder or thereunder or the
legality, validity, binding effect or enforceability of any of the Loan
Documents, except those relating to performance as would ordinarily be made or
done in the ordinary course of business after the Closing Date.
Section 5.5.    Compliance with Laws. The Borrower and each Material Subsidiary
is in compliance with all Applicable Laws relating to it or any of its
respective Properties except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect.
Section 5.6.    Financial Statements.
(a)    The Initial Financial Statements delivered to the Agent on or prior to
the Closing Date were prepared in accordance with GAAP and fairly present in all
material respects the financial conditions and operations of the Borrower and
its Subsidiaries subject to such Initial Financial Statements at the date of the
respective Initial Financial Statements and the results of operations for the
Borrower and its Subsidiaries at such respective date.
(b)    The annual consolidated financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 6.1(a) were prepared in accordance
with GAAP and fairly present in all material respects the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the year then ended.
Section 5.7.    Material Adverse Change. On and as of the Closing Date, since
December 31, 2014, except as disclosed (a) in the Closing Date SEC Reports, (b)
on Schedule 5.7, or (c) in the confidential information memorandum and/or
lenders’ presentation provided to the Lenders in connection with this Agreement,
there has been no Material Adverse Effect.
Section 5.8.    OFAC.
(a)    None of the Borrower, any Subsidiary of the Borrower or any Affiliate of
the Borrower (i) is the subject or target of any Sanctions, (ii) is, or will
become, or is owned or controlled by, a Sanctioned Person or Sanctioned Entity,
(iii) is located, organized or resident in a country or territory that is, or
whose government is, the subject or target of any Sanctions, or (iv) engages or
will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Sanctioned Person or Sanctioned Entity in violation of
any Sanctions.

-63-



--------------------------------------------------------------------------------




(b)    No part of the proceeds of any Loan or any Facility LC will be used, or
have been used, (i) directly or indirectly to fund any operations in, finance
any investments or activities in, or make any payments to, a Sanctioned Person
or a Sanctioned Entity in violation of any Sanction, or (ii) directly, or to the
Borrower’s or any of its Subsidiaries’ knowledge, indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any applicable Anti-Corruption Laws.
(c)    The Borrower and each of its Subsidiaries is in compliance in all
material respects with any laws or regulations of the United States, the United
Nations, the United Kingdom, the European Union or any other Governmental
Authority related to money laundering or terrorist financing, including, without
limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act);
Laundering of Monetary Instruments, 18 U.S.C. section 1956; Engaging in Monetary
Transactions in Property Derived from Specified Unlawful Activity, 18 U.S.C.
section 1957; the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; and any similar laws or
regulations currently in force or hereafter enacted.
(d)    The Borrower and each of its Subsidiaries have conducted their business
in compliance in all material respects with all Anti-Corruption Laws applicable
to any party hereto.
Section 5.9.    Litigation. On and as of the Closing Date, except as disclosed
(a) in the Closing Date SEC Reports, (b) on Schedule 5.9, or (c) in the
confidential information memorandum provided to the Lenders in connection with
this Agreement, there is no litigation, arbitration or governmental
investigation, proceeding or inquiry pending or, to the knowledge of any
Authorized Officer or the general counsel of the General Partner (or, if at such
time the Borrower has a general counsel, of the Borrower), threatened against or
affecting the Borrower or any of its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or which seeks to prevent, enjoin or
delay the making of the initial Credit Extension.
Section 5.10.    Subsidiaries. Schedule 5.10 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
which Subsidiaries are Material Subsidiaries (and indicating that, as of such
date, there are no Excluded Subsidiaries) and setting forth each Subsidiary’s
jurisdiction of organization and the percentage of its Capital Stock or other
ownership interests owned by the Borrower or other Subsidiaries.
Section 5.11.    Margin Stock. Neither the Borrower nor any of its Subsidiaries
is engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U). No part
of the proceeds of any of the Loans or any Facility LC will be used for
purchasing or carrying margin stock or for any purpose which violates the
provisions of Regulation U or Regulation X.

-64-



--------------------------------------------------------------------------------






Section 5.12.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section 5.13.    Investment Company Act. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
Section 5.14.    Accuracy of Information.
(a)    None of the documents or written information (excluding estimates,
financial projections and forecasts) furnished to the Lenders by or on behalf of
the Borrower in connection with or pursuant to this Agreement or the other Loan
Documents (collectively, the “Information”), contained, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any untrue statement of a material
fact or omitted to state, as of the date such Information was furnished (or, if
such Information expressly related to a specific date, as of such specific
date), any material fact (other than industry-wide risks normally associated
with the types of businesses conducted by the Borrower and its Subsidiaries)
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading, when taken as a whole.
(b)    The estimates, financial projections and forecasts furnished to the
Lenders by or on behalf of the Borrower with respect to the transactions
contemplated under this Agreement were prepared in good faith and on the basis
of information and assumptions that the Borrower believed to be reasonable as of
the date such information was prepared (it being recognized by the Lenders that
such estimates, financial projections and forecasts as they relate to future
events are not to be viewed as fact and that actual results during the period or
periods covered by such estimates, financial projections and forecasts may
differ from the projected results set forth therein by a material amount).
Except as expressly otherwise provided herein, the Borrower shall have no duty
or obligation to update any such estimates, projections or forecasts.
Section 5.15.    Taxes. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Federal and all other material tax returns that are
required to be filed by it and has paid or caused to be paid all taxes shown to
be due and payable by it on said returns or on any assessments made against it
or any of its Property and all other taxes, fees or other charges imposed on it
or any of its Property by any Governmental Authority and payable by it (other
than, with respect to any of the foregoing, any such taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries), except where the failure to do so could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

-65-



--------------------------------------------------------------------------------




Section 5.16.    No Violation. The Borrower is not in violation of any order,
writ, injunction or decree of any court or any order, regulation or demand of
any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
Section 6.1.    Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with Agreement Accounting Principles, and furnish to the Agent:
(a)    Within ninety (90) days after the end of each of its fiscal years,
financial statements prepared in accordance with GAAP on a consolidated basis
for itself and its Subsidiaries, including balance sheets as of the end of such
period, statements of income and statements of cash flows, setting forth in
comparative form figures for the preceding fiscal year, accompanied by an audit
report, consistent with the requirements of the Securities and Exchange
Commission, of a nationally recognized firm of independent public accountants or
other independent public accountants reasonably acceptable to the Required
Lenders (it being understood that, notwithstanding anything to the contrary
contained herein, the requirements of this Section 6.1(a) may be satisfied by
delivering the Borrower’s Annual Report on Form 10-K with respect to such fiscal
year as, and to the extent, filed with the Securities and Exchange Commission).
(b)    Within forty-five (45) days after the end of the first three quarterly
periods of each of its fiscal years, financial statements prepared in accordance
with GAAP (other than with regard to the absence of footnotes and subject to
changes resulting from audit and normal year-end audit adjustments to same) on a
consolidated basis for itself and its Subsidiaries, including (x) consolidated
unaudited balance sheets as at the end of each such period, setting forth in
comparative form figures as at the end of the preceding fiscal year, and (y)
consolidated unaudited statements of income and a statement of cash flows for
the period from the beginning of such fiscal year to the end of such quarter, in
each case in this clause (y), setting forth in comparative form figures for the
corresponding period of the preceding fiscal year, and accompanied by a
certificate of a Financial Officer to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of their respective
dates and have been prepared in accordance with GAAP (other than with regard to
the absence of footnotes and subject to changes resulting from audit and normal
year-end audit adjustments to same) (it being understood that, notwithstanding
anything to the contrary contained herein, the requirements of this Section
6.1(b) may be satisfied by delivering the Borrower’s Quarterly Report on Form
10-Q with respect to such fiscal periods as, and to the extent, filed with the
Securities and Exchange Commission).
(c)    Together with the financial statements required under Sections 6.1(a) and
6.1(b), (i) a compliance certificate in substantially the form of Exhibit F
signed by a Financial

-66-



--------------------------------------------------------------------------------




Officer (A) showing the calculations necessary to determine compliance with
Section 7.9 and (B) stating that no Default or Event of Default exists, or if
any Default or Event of Default exists as of the date of such compliance
certificate, stating the nature and status thereof, and (ii) such other
financial information as may be reasonably requested by the Agent reasonably in
advance of the delivery of such financial statements, including consolidating
financial statements, as is necessary to account for Non-Recourse Indebtedness
and Excluded EBITDA for purposes of determining the Consolidated Leverage Ratio.
(d)    If necessary because of any changes thereto, together with the financial
statements required under Sections 6.1(a), a certificate signed by a Financial
Officer certifying an updated Schedule 5.10 with respect to its Subsidiaries,
Material Subsidiaries and Excluded Subsidiaries, if applicable.
(e)    If requested by the Agent, within 305 days after the end of each fiscal
year of the Borrower, a copy of the actuarial report showing the Unfunded
Liabilities of each Single Employer Plan as of the valuation date occurring in
such fiscal year, certified by an actuary enrolled under ERISA.
(f)    As soon as possible and in any event within ten (10) days after an
Authorized Officer knows that any ERISA Event has occurred with respect to any
Plan that could reasonably be expected to have a Material Adverse Effect, a
statement, signed by an Authorized Officer, describing said ERISA Event and the
action which the Borrower proposes to take with respect thereto.
(g)    From time to time, such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request, including support for any pro
forma calculations hereunder.
(h)    Promptly upon the filing thereof, copies of all registration statements
(other than any registration statement on Form S-8 and any registration
statement in connection with a dividend reinvestment plan, shareholder purchase
plan or employee benefit plan) and reports on form 10-K, 10-Q or 8-K (or their
equivalents) which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission.
(i)    Promptly upon obtaining knowledge thereof, notice of any downgrade in any
of the Borrower’s Designated Ratings.
(j)    Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including the
Act), as from time to time reasonably requested by the Agent or any Lender.
Information required to be delivered pursuant to these Sections 6.1(a), 6.1(b)
and 6.1(h) shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Securities and Exchange Commission website on the Internet at sec.gov, on
the Borrower’s DebtDomain site or at another website identified in

-67-



--------------------------------------------------------------------------------




such notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 6.1(c) and
such notice or certificate shall also be deemed to have been delivered upon
being posted to the Borrower’s DebtDomain site or such other website and (ii)
the Borrower shall deliver paper copies of the information referred to in
Sections 6.1(a), 6.1(b) and, 6.1(h) to any Lender which requests such delivery.
Section 6.2.    Use of Proceeds and Facility LCs. The Borrower will use the
proceeds of the Loans for general corporate purposes of the Borrower and its
Subsidiaries, including repayment or refinancing of indebtedness outstanding
from time to time, acquisitions, investments and capital expenditures. Facility
LCs will be issued only for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower (A) will not request any Advance or Facility LC, and
the Borrower shall not use, and shall procure that its Subsidiaries and, to its
knowledge, its or their respective directors, officers, employees and agents
shall not use, directly or indirectly, the proceeds of any Advance or Facility
LC in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any applicable Anti-Corruption Laws or in any other manner in
violation of any applicable Anti-Corruption Laws, and (B) will not request any
Advance or Facility LC, and the Borrower shall not use, and shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, directly or indirectly, the proceeds of any Advance or
Facility LC for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person or
Sanctioned Entity in violation of any Sanctions or in any other manner in
violation of any Sanctions applicable to any party hereto.
Section 6.3.    Notice of Default. Within five (5) days after any Authorized
Officer with responsibility relating thereto obtains knowledge of any Default or
Event of Default, the Borrower will deliver to the Agent a certificate of an
Authorized Officer setting forth the details thereof and, if such Default or
Event of Default is then continuing, the action which the Borrower is taking or
proposes to take with respect thereto.
Section 6.4.    Maintenance of Existence. The Borrower will preserve, renew and
keep in full force and effect, and will cause each Material Subsidiary to
preserve, renew and keep in full force and effect, its corporate or other legal
existence and its rights, privileges and franchises material to the normal
conduct of its businesses; provided that nothing in this Section 6.4 shall
prohibit (a) any transaction permitted pursuant to Section 7.1, or (b) the
termination of any right, privilege or franchise of the Borrower or any Material
Subsidiary or of the corporate or other legal existence of any Material
Subsidiary or the change in form of organization of the Borrower or any Material
Subsidiary which could not reasonably be expected to result in a Material
Adverse Effect.
Section 6.5.    Taxes. The Borrower will, and will cause each Material
Subsidiary to, file all United States federal tax returns and all other material
tax returns which are required to be filed by it, except to the extent the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will, and will cause each Material Subsidiary to,
pay when due all taxes, assessments and governmental charges and levies upon it
or its Property that are payable by it, except (a) where the failure to pay
could not reasonably be expected to result in a Material Adverse

-68-



--------------------------------------------------------------------------------




Effect or (b) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves are maintained in
accordance with GAAP.
Section 6.6.    Insurance. The Borrower will, and will cause each Material
Subsidiary to, maintain with financially sound and reputable insurance
companies, insurance on its Property in such amounts, subject to such
deductibles and self-insurance retentions, and covering such risks as are
consistent with reasonably prudent industry practice, and the Borrower will
furnish to the Agent upon request full information as to the insurance carried.
Section 6.7.    Compliance with Laws. The Borrower will, and will cause each
Material Subsidiary to, comply with all laws, statutes, rules, regulations,
orders, writs, judgments, injunctions, restrictions, decrees or awards of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property to which it may be subject, including all
Environmental Laws, ERISA and all Applicable Laws involving transactions with,
investments in or payments to Sanctioned Persons or Sanctioned Entities, except
(i) where failure to so comply could not reasonably be expected to result in a
Material Adverse Effect or (ii) the necessity of compliance therewith is being
contested in good faith by appropriate proceedings.
Section 6.8.    Maintenance of Properties. Subject to Section 7.1, the Borrower
will, and will cause each Material Subsidiary to, keep and maintain all of its
Property that is necessary and material to the operation of the business of the
Borrower and its Subsidiaries, taken as whole, in good repair, working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
Section 6.9.    Inspection; Keeping of Books and Records.
(a)    The Borrower will, and will cause each Material Subsidiary to, at the
Borrower’s expense, permit the Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property (subject to such
physical security requirements as the Borrower or the applicable Material
Subsidiary may reasonably require), to examine and make copies of the books of
accounts and other financial records of the Borrower and each Material
Subsidiary (except to the extent that such access is restricted by law or by a
bona fide non-disclosure agreement not entered into for the purpose of evading
the requirements of this Section), and to discuss the affairs, finances and
accounts of the Borrower and each Material Subsidiary with, and to be advised as
to the same by, their respective officers upon reasonable notice and at such
reasonable times and intervals as the Agent or any Lender may designate;
provided that the Borrower shall only be responsible for the expenses of one
such visit, examination and/or inspection (in the aggregate among the Agent and
the Lenders) in any twelve month period, unless such visit, examination and/or
inspection is conducted during the continuance of an Event of Default.
(b)    The Borrower shall keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, in all material respects, proper books of
record and account in which entries shall be made of all dealings and
transactions in relation to their respective businesses and activities in
sufficient detail as may be required or as may be necessary to permit the
preparation of financial statements in accordance with GAAP.

-69-



--------------------------------------------------------------------------------






Section 6.10.    Excluded Subsidiaries. The Borrower shall take such action as
is necessary (including, at the Borrower’s option, subject to Section 9.17,
designating a Subsidiary that was previously an Excluded Subsidiary as a
Non-Excluded Subsidiary and/or transferring assets from an Excluded Subsidiary
to a Non-Excluded Subsidiary) promptly after determining that the aggregate
assets owned by all Excluded Subsidiaries does not exceed, at any one time, 15%
of consolidated assets of the Borrower and its Consolidated Subsidiaries, as
determined by the most recent balance sheet delivered by the Borrower pursuant
to Section 6.1.
ARTICLE VII.
NEGATIVE COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
Section 7.1.    Fundamental Changes. The Borrower will not, and will not permit
any of its Material Subsidiaries (other than any Excluded Subsidiary) to
(a) enter into any transaction of merger or (b) consolidate, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); provided, that as
long as no Default or Event of Default exists and is continuing or would be
caused thereby: (i) a Person (including a Subsidiary of the Borrower) may be
merged or consolidated with or into the Borrower so long as (A) the Borrower
shall be the continuing or surviving entity and (B) the Borrower remains liable
for its obligations under this Agreement and all the rights and remedies
hereunder remain in full force and effect, (ii) in addition to clause (i) above,
a Material Subsidiary may (A) merge or consolidate with or into another
Subsidiary of the Borrower or (B) merge or consolidate with or into any other
Person (other than the Borrower, which shall be governed by clause (i) of this
Section) so long as either (x) such Material Subsidiary shall be the surviving
entity of such merger or consolidation or (y) upon such merger or consolidation,
such other Person would become a Material Subsidiary of the Borrower after
giving effect to such merger or consolidation (it being understood that,
notwithstanding anything to the contrary contained herein, for purposes of this
clause (y) only, a Material Subsidiary shall mean, as at any time of
determination, a Subsidiary whose total assets, as determined in accordance with
GAAP, represent at least 10% of the total assets of the Borrower and its
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP, at
such time), (iii) any Subsidiary may dissolve in connection with any transaction
not otherwise prohibited by Section 7.2, and (iv) the Borrower or any Subsidiary
may otherwise take such action to the extent permitted by Section 7.2(b).
Section 7.2.    Asset Sales.
(a)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, convey, sell, lease, transfer, or otherwise dispose of
all or substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis.

-70-



--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing Section 7.2(a), nothing in this Section 7.2
shall be deemed to prohibit the Borrower or any Subsidiary from conveying,
selling, leasing, transferring, or otherwise disposing of any assets to any
other Subsidiary or to the Borrower.
Section 7.3.    Indebtedness. The Borrower will not permit its Subsidiaries
(other than Excluded Subsidiaries) to create, assume, incur or suffer to exist
any Indebtedness, except for the following:
(a)    Indebtedness existing on the Closing Date and listed on Schedule 7.3 and
renewals, extensions and refinancings of such Indebtedness.
(b)    Indebtedness of any Subsidiary to the Borrower or any other Subsidiary.
(c)    Unsecured Indebtedness of a Person that becomes a Subsidiary (including
by way of acquisition, merger or consolidation) after the Closing Date; provided
that such Indebtedness was not incurred in contemplation of such Person becoming
a Subsidiary, together with extensions, renewals and replacements of any such
Indebtedness in a principal amount not in excess of that outstanding as of the
date of such extension, renewal or replacement.
(d)    Guarantees of Indebtedness of any Subsidiary permitted hereunder by any
other Subsidiary.
(e)    Indebtedness of any Subsidiary (or any Person that will become a
Subsidiary (including by way of acquisition, merger or consolidation) after the
Closing Date, provided that such Indebtedness is not incurred in contemplation
of such entity becoming a Subsidiary) secured by a Lien permitted pursuant to
Section 7.4(a) or 7.4(b), together with extensions, renewals and replacements of
any such Indebtedness in a principal amount not in excess of that outstanding as
of the date of such extension, renewal or replacement.
(f)    Indebtedness in respect of Swap Agreements or credit support in respect
thereof entered into in accordance with the hedging risk management policies of
the Borrower approved from time to time by the board of directors of the General
Partner.
(g)    Indebtedness in respect of a Permitted Receivables Financing.
(h)    Guarantees by any Subsidiary of Indebtedness of the Borrower to the
extent such Subsidiary has guaranteed the Indebtedness of the Borrower under
this Agreement on terms and conditions satisfactory to the Agent.
(i)    Non-Recourse Indebtedness of Excluded Subsidiaries.
(j)    Indebtedness in an aggregate amount not to exceed at any one time
outstanding 15% of Consolidated Tangible Assets.
Section 7.4.    Liens. The Borrower will not, nor will it permit any Material
Subsidiary (other than an Excluded Subsidiary) to, create, incur, or suffer to
exist any Lien in, of or on the

-71-



--------------------------------------------------------------------------------




Property of the Borrower or any of its Material Subsidiaries (other than
Excluded Subsidiaries), except:
(a)    Any Lien securing Indebtedness, including a Capitalized Lease, incurred
or assumed for the purpose of financing all or any part of the cost of
acquiring, repairing, constructing or improving fixed or capital assets;
provided that (i) such Lien shall be created substantially simultaneously with
or within 12 months after the acquisition thereof or the completion of the
repair, construction or improvement thereof, (ii) such Lien shall not apply to
any other property or assets of the Borrower or of its Material Subsidiaries
(other than repairs, renewals, replacements, additions, accessions, improvements
and betterments thereto) and (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing, improving, altering or repairing
such fixed or capital assets, as the case may be.
(b)    Any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or any Subsidiary, or otherwise
becomes a Subsidiary; provided that (i) such Lien existed at the time such
Person became a Subsidiary and was not created in anticipation thereof, and (ii)
such Lien does not encumber any other property or assets of the Borrower or any
of its Subsidiary (other than additions thereto, proceeds thereof and property
in replacement or substitution thereof).
(c)    Any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary; provided that (i) such Lien existed at the time of
such acquisition and was not created in anticipation thereof, and (ii) such Lien
does not encumber any other property or assets (other than additions thereto,
proceeds thereof and property in replacement or substitution thereof).
(d)    Any Lien arising out of the refinancing, extension, renewal or refunding
of any debt secured by any Lien permitted by Section 7.4(a), 7.4(b), 7.4(c),
7.4(m), 7.4(n), or 7.4(r); provided that no such Lien shall encumber any
additional assets (other than additions thereto and property in replacement or
substitution thereof) or secure debt with a larger principal amount (other than
in respect of accrued interest, fees and transaction costs) than the debt being
refinanced, extended, renewed or refunded.
(e)    Liens for taxes, assessments or governmental charges or levies on its
Property (i) not yet due or delinquent (after giving effect to any applicable
grace period) or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP.
(f)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, interest owner’s of oil and gas production and mechanics’ liens
and other similar Liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves are maintained in accordance with GAAP.
(g)    (i) Liens arising out of pledges or deposits, surety bonds or performance
bonds, in each case relating to or under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or (ii) deposits to

-72-



--------------------------------------------------------------------------------




secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature or arising as a result of progress payments
under government contracts, in each case incurred in the ordinary course of
business.
(h)    Easements (including reciprocal easement agreements and utility
agreements), reservations, rights-of-way, covenants, consents, encroachments,
variations, charges, restrictions, survey exceptions and other similar
encumbrances as to real property of the Borrower and its Subsidiaries, which do
not materially interfere with the conduct of the business of the Borrower or
such Subsidiary conducted at the property subject thereto.
(i)    Liens arising by reason of any judgment, decree or order of any court or
other governmental authority which do not result in an Event of Default.
(j)    Liens on deposits required by any Person with whom the Borrower or any of
its Subsidiaries enters into Swap Agreements or any credit support therefor, in
each case, entered into in accordance with the hedging risk management policies
of the Borrower approved from time to time by the board of directors of the
General Partner.
(k)    Liens, including Liens imposed by Environmental Laws, that (i) do not
secure Indebtedness, (ii) do not in the aggregate materially detract from the
value of its assets (other than to the extent of such Lien) or materially impair
the use thereof in the operation of its business and (iii) in the case of all
such Liens other than those imposed by Environmental Laws, are incurred in the
ordinary course of business.
(l)    Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.
(m)    Liens created or assumed by the Borrower or a Subsidiary on any contract
for the permitted sale of any product or service or any proceeds therefrom
(including accounts and other receivables).
(n)    Liens created by the Borrower or a Subsidiary on advance payment
obligations by such Person to secure indebtedness incurred to finance advances
for oil, gas, hydrocarbon and other mineral exploration and development.
(o)    Liens securing obligations, neither assumed by the Borrower or any
Subsidiary nor on account of which the Borrower or any Subsidiary customarily
pays interest, upon real estate or under which the Borrower or any Subsidiary
has a right-of-way, easement, franchise or other servitude or of which the
Borrower or any Subsidiary is the lessee of the whole thereof or any interest
therein for the purpose of locating pipe lines, substations, measuring stations,
tanks, pumping or delivery equipment or similar equipment.
(p)    Liens arising by virtue of any statutory or common law provision relating
to banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained

-73-



--------------------------------------------------------------------------------




with a depository institution and Liens of a collecting bank arising in the
ordinary course of business under Section 4-210 of the Uniform Commercial Code
in effect in the relevant jurisdiction.
(q)    Liens granted to the Agent, for the benefit of the Lenders and the LC
Issuers, in the Cash Collateral Account.
(r)    Liens existing on the Closing Date and listed on Schedule 7.4.
(s)    Liens on the Capital Stock or assets of any Receivables Entity, or Liens
on Receivables Facility Assets sold, contributed, financed or otherwise conveyed
or pledged in connection with a Permitted Receivables Financing.
(t)    Liens securing Indebtedness of a Subsidiary to the Borrower or to a
Non-Excluded Subsidiary.
(u)    Leases and subleases of real property owned or leased by the Borrower or
any Subsidiary and not materially interfering with the ordinary conduct of the
business of the Borrower and the Subsidiaries.
(v)    Cash collateral and other Liens securing obligations incurred in the
ordinary course of its energy marketing business (other than any obligations in
respect of Swap Agreements or similar transactions, in each case that are not
entered for the purpose of mitigating risks associated with liabilities
(including interest rate liabilities), commitments, investments, assets or
property held or reasonably anticipated).
(w)    Liens not described in or otherwise permitted by Sections 7.4(a) through
7.4(v), inclusive, securing indebtedness in an aggregate amount not to exceed at
any one time outstanding 15% of Consolidated Net Tangible Assets.
Section 7.5.    Affiliate Transactions. The Borrower will not, and will not
permit any Material Subsidiary to, directly or indirectly, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate (other than transactions between
(i) the Borrower and any Non-Excluded Subsidiary, (ii) any Non-Excluded
Subsidiary and another Non-Excluded Subsidiary or (iii) any Excluded Subsidiary
and another Excluded Subsidiary) except upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary (all terms of a particular
transaction taken as a whole) than the Borrower or such Subsidiary could obtain
in a comparable arm’s length transaction; provided, that this Section shall not
prohibit (a) any Restricted Payment, (b) the provision by the Borrower or any
such Material Subsidiary of credit support to its Subsidiaries in the form of a
performance guaranty or similar undertaking (but excluding any guaranty of,
joint and several obligations for, or assumption of, Indebtedness or payment
obligations), (c) the provision of letters of credit, guaranties, sureties and
similar forms of credit support in respect of performance obligations of an
Affiliate (but excluding any such support for Indebtedness or payment
obligations) on terms and conditions that the Borrower or such Material
Subsidiary, as applicable, believes in good faith to be fair and reasonable to
the Borrower or such Material Subsidiary as applicable, provided, however, that
to the extent the amount of the obligations of such Affiliate supported thereby
exceeds $10,000,000, the provision of such

-74-



--------------------------------------------------------------------------------




letter of credit, guaranty, surety or similar form of credit support shall be
approved by the board of directors or similar governing body of the General
Partner and determined by such board of directors or similar governing body to
be fair and reasonable to the Borrower or such Material Subsidiary, as
applicable, (d) customary arrangements among Affiliates relating to the
administrative or management services authorized by the Borrower’s or such
Subsidiary’s organizational documents or board of directors or other governing
body (or committee thereof), (e) equity investments by the Borrower and its
Subsidiaries made after the Closing Date in any such Affiliates in an amount not
to exceed $250,000,000, in the aggregate, at any one time (after giving effect
to all returns of capital), (f) any transaction subject to the jurisdiction,
approval, consent or oversight of any regulatory body or compliance with any
applicable regulation, rule or guideline of any such regulatory body, (g) the
transfer of Receivables Facility Assets to a Receivables Entity in connection
with any Permitted Receivables Financing, (h) the transactions set forth on
Schedule 7.5, (i) any transaction approved by the conflicts committee of the
board of directors of the General Partner, and (j) any transaction determined by
the disinterested directors of the board of directors of the General Partner to
be fair and reasonable to the Borrower or such Subsidiary.
Section 7.6.    Nature of Business. The Borrower and its Material Subsidiaries
shall not engage in any business other than such business that is substantially
the same as conducted by the Borrower and its Material Subsidiaries as of the
Closing Date and other businesses, operations or activities in the energy
industry reasonably related or incidental thereto, including, without
limitation, the gathering, compression, treatment, processing, blending,
transportation, storage, isomerization, fractionation, distillation, marketing,
purchase, sale, hedging, and trading of (i) hydrocarbons, (ii) their associated
production water and enhanced recovery materials (such as carbon dioxide), or
(iii) their respective constituents and other products (including but not
limited to methane, natural gas liquids (such as Y-grade, ethane, propane,
normal butane, isobutane, and natural gasoline), condensate, and refined
products and distillates (including, without limitation, gasoline, refined
product blendstocks, olefins, naptha, aviation fuels, diesel, heating oil,
kerosene, jet fuels, fuel oil, residual fuel oil, heavy oil, bunker fuel, cokes,
and asphalts)).
Section 7.7.    Restrictive Agreements. The Borrower will not, and will not
permit any Material Subsidiary to, enter into or permit to exist any agreement
or other consensual arrangement that explicitly prohibits or restricts the
ability of any Material Subsidiary to make any payment of any dividend or other
distribution, direct or indirect, on account of any shares (or equivalent) of
any class of Capital Stock of such Material Subsidiary, now or hereafter
outstanding; provided that the foregoing shall not prohibit financial
incurrence, maintenance and similar covenants that indirectly have the practical
effect of prohibiting or restricting the ability of a Material Subsidiary to
make such payments or provisions that require that a certain amount of capital
be maintained, or prohibit the return of capital to shareholders above certain
dollar limits; provided further, that the foregoing shall not apply to (i)
prohibitions and restrictions imposed by law or by this Agreement, (ii)
prohibitions and restrictions contained in, or existing by reason of, any
agreement or instrument (A) existing on the Closing Date, (B) relating to any
Indebtedness of, or otherwise to, any Person at the time such Person first
becomes a Material Subsidiary, so long as such prohibition or restriction was
not created in contemplation of such Person becoming a Material Subsidiary, and
(C) effecting a renewal, extension, refinancing, refund or replacement (or
successive extensions, renewals, refinancings, refunds or replacements) of
Indebtedness or other obligations issued or outstanding

-75-



--------------------------------------------------------------------------------




under an agreement or instrument referred to in clauses (ii)(A) and (ii)(B)
above, so long as the prohibitions or restrictions contained in any such
renewal, extension, refinancing, refund or replacement agreement, taken as a
whole, are not materially more restrictive than the prohibitions and
restrictions contained in the original agreement or instrument, as determined in
good faith by an Authorized Officer, (iii) any prohibitions or restrictions with
respect to a Material Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iv) restrictions contained in joint
venture agreements, partnership agreements and other similar agreements with
respect to a joint ownership arrangement restricting the disposition or
distribution of assets or property of, or the activities of, such joint venture,
partnership or other joint ownership entity, or any of such entity’s
subsidiaries, if such restrictions are not applicable to the property or assets
of any other entity and (v) any prohibitions or restrictions on any Receivables
Entity pursuant to a Permitted Receivables Financing.
Section 7.8.    Limitation on Amending Certain Documents. The Borrower will not
modify or amend the Partnership Agreement in a manner that is materially adverse
to the Lenders.
Section 7.9.    Consolidated Leverage Ratio.
(a)    The Borrower will not permit, as of the last day of each fiscal quarter,
the Consolidated Leverage Ratio as of such date to be (a) on any date of
determination other than during an Acquisition Period, greater than 5.00:1.00
and (b) on any date of determination during an Acquisition Period, greater than
5.50:1.00.
(b)    For purposes of calculating compliance with the financial covenant set
forth in Section 7.9(a), Consolidated EBITDA may include, at Borrower’s option,
any Qualified Project EBITDA Adjustments as provided in the definition thereof.
ARTICLE VIII.
EVENTS OF DEFAULT, ACCELERATION AND REMEDIES
Section 8.1.    Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:
(a)    Any representation or warranty made or deemed made by or on behalf of the
Borrower under or in connection with this Agreement, any Credit Extension, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be incorrect or untrue in any material respect
(other than a representation and warranty that is subject to a materiality
qualifier in the text thereof, which shall be incorrect or untrue in any
respect) when made or deemed made.
(b)    Nonpayment of (i) principal of any Loan or any Reimbursement Obligation
when due, (ii) interest upon any Loan or of any fee under any of the Loan
Documents within five (5) Business Days after the same becomes due or (iii) any
other obligation or liability under this

-76-



--------------------------------------------------------------------------------




Agreement or any other Loan Document within ten (10) Business Days after the
Borrower’s receipt of notice from the Agent of such nonpayment.
(c)    (i) The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3 (provided that such Event of Default shall be deemed
automatically cured or waived upon the delivery of such notice or the cure or
waiver of the related Default or Event of Default, as applicable), 6.4 (with
respect to the Borrower’s or any Material Subsidiary’s existence), or Article
VII or (ii) the breach by the Borrower of any of the terms or provisions of
Section 6.1(a), 6.1(b), 6.1(c), or 6.1(i) which is not remedied within five (5)
Business Days after written notice thereof is given by the Agent or a Lender to
the Borrower.
(d)    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VIII) of any of the terms
or provisions of this Agreement or any Note which is not remedied within thirty
(30) days after written notice thereof is given by the Agent or a Lender to the
Borrower.
(e)    (i) Failure of the Borrower or any Material Subsidiary to pay when due
(after any applicable grace period) any Material Indebtedness; (ii) the Borrower
or any Material Subsidiary shall default (after the expiration of any applicable
grace period) in the observance or performance of any covenant or agreement
relating to any Material Indebtedness and as a result thereof such Material
Indebtedness shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; provided that the foregoing shall not apply to any mandatory
prepayment or optional redemption of any Indebtedness which would be required to
be repaid in connection with the consummation of a transaction by the Borrower
or any such Subsidiary not prohibited pursuant to this Agreement; or (iii) the
Borrower or any of its Material Subsidiaries shall not pay, or shall admit in
writing its inability to pay, its debts generally as they become due.
(f)    The Borrower or any of its Material Subsidiaries shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any Substantial Portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, (v) take any formal corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 8.1(f), or (vi) fail to contest within the applicable time
period any appointment or proceeding described in Section 8.1(g).
(g)    Without the application, approval or consent of the Borrower or any of
its Material Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Material Subsidiaries
or any Substantial Portion of its Property, or a proceeding described in Section
8.1(f) shall be instituted against the Borrower or any of its Material
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of ninety (90) consecutive days.

-77-



--------------------------------------------------------------------------------




(h)    A judgment or other court order for the payment of money in excess of
$100,000,000 (net of any amounts paid or covered by independent third party
insurance as to which the relevant insurance company does not dispute coverage)
shall be rendered against the Borrower or any Material Subsidiary and such
judgment or order shall continue without being vacated, discharged, satisfied or
stayed or bonded pending appeal for a period of forty-five (45) days.
(i)    The Unfunded Liabilities of all Single Employer Plans could in the
aggregate reasonably be expected to result in a Material Adverse Effect or any
ERISA Event under clauses (a), (b) and (c) of the definition thereof shall occur
in connection with any Plan that could reasonably be expected to have a Material
Adverse Effect.
(j)    Any Change of Control shall occur.
(k)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $100,000,000.
(l)    The Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Borrower and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $100,000,000.
(m)    Any material portion of this Agreement or any Note shall fail to remain
in full force or effect or any action shall be taken by the Borrower to assert
the invalidity or unenforceability of any such Loan Document.
Section 8.2.    Acceleration/Remedies.
(a)    Automatic Acceleration of Maturity. If any Event of Default described in
Section 8.1(f) or (g) occurs with respect to the Borrower:
(i)    the obligations of the Lenders (including the Swing Line Lender) to make
Loans hereunder and the obligation and power of the LC Issuers to issue Facility
LCs shall automatically terminate and the Obligations shall immediately become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower;

-78-



--------------------------------------------------------------------------------




(ii)    the Borrower will be and become thereby unconditionally obligated,
without any further notice, act or demand, to deposit with the Agent an amount
in immediately available funds, which funds shall be held in the Cash Collateral
Account, equal to the difference of (x) the amount of LC Obligations at such
time minus (y) the amount on deposit in the Cash Collateral Account at such time
which is free and clear of all rights and claims of third parties (other than
the Agent, the LC Issuers and the Lenders) and has not been applied against the
Obligations (the “Collateral Shortfall Amount”); and
(iii)    the Agent shall at the request of, or may with the consent of, the
Required Lenders proceed to enforce its rights and remedies under any Loan
Document for the ratable benefit of the Lenders and the LC Issuers.
(b)    Optional Acceleration of Maturity. If any Event of Default occurs (other
than an Event of Default described in Section 8.1(f) or (g)), the Agent, upon
the request of the Required Lenders, shall, or with the consent of the Required
Lenders, may:
(i)    terminate or suspend the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs,
or declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives;
(ii)     upon notice to the Borrower and in addition to the continuing right to
demand payment of all amounts payable under this Agreement, make demand on the
Borrower to deposit, and the Borrower will forthwith upon such demand and
without any further notice or act deposit with the Agent, the Collateral
Shortfall Amount, which funds shall be deposited in the Cash Collateral Account;
and
(iii)    proceed to enforce its rights and remedies under any Loan Document for
the ratable benefit of the Lenders and the LC Issuers.
(c)    Rescission of Acceleration. If, after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Event of Default (other than any Event of Default as described in
Section 8.1(f) or (g) with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Agent shall, by notice to the Borrower, rescind and annul such acceleration
and/or termination.
(d)    Application of Payments. In the event that the Obligations have been
accelerated pursuant to Section 8.2(a)(i) or Section 8.2(b)(i), all payments
received by the Lenders upon the Obligations and all net proceeds from the
enforcement of the Obligations shall be applied:
FIRST, to the payment of all reasonable costs and out-of-pocket expenses
(including reasonable attorneys’ fees) of the Agent and the Lenders in
connection with enforcing the rights of the Lenders under the Loan Documents,
pro rata as set forth below;

-79-



--------------------------------------------------------------------------------




SECOND, to payment of any fees owed to the Agent, or any Lender, pro rata as set
forth below;
THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;
FOURTH, to the payment of the outstanding principal amount of the Loans and to
the payment or Cash Collateralization of the outstanding LC Obligations, pro
rata, as set forth below;
FIFTH, to all other Obligations which shall have become due and payable under
the Loan Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and
SIXTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus, or as a court of competent jurisdiction may
direct.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) subject to Section 2.24(a)(ii), each of the Lenders
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied; and (iii) to the extent that any amounts available for distribution
pursuant to clause “FOURTH” above are attributable to the issued but undrawn
amount of outstanding Facility LCs, such amounts shall be held by the Agent in
the Cash Collateral Account and applied (A) first, to reimburse the applicable
LC Issuer from time to time for any drawings under such Facility LCs and (B)
then, following the expiration of all Facility LCs, to all other obligations of
the types described in clauses “FOURTH”, “FIFTH” and “SIXTH” above in the manner
provided in this Section 8.2(d).
Section 8.3.    Preservation of Rights. The enumeration of the rights and
remedies of the Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default. No waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.1, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent and the Lenders until the Obligations (other
than contingent indemnification obligations or Obligations which have been Cash
Collateralized in accordance with the terms hereof) have been paid in full.

-80-



--------------------------------------------------------------------------------






ARTICLE IX.
GENERAL PROVISIONS
Section 9.1.    Amendments.
(a)    Amendments. Subject to the provisions of this Section 9.1, neither this
Agreement nor any other Loan Document (other than the Fee Letters), nor any
provision hereof or thereof, may be waived, amended, supplemented or modified
except pursuant to an instrument or instruments in writing entered into by the
Borrower and the Required Lenders (or the Agent with the consent in writing of
the Required Lenders); provided that no such waiver, amendment or modification
shall:
(i)    without the consent of all of the Lenders affected thereby:
(A)    extend the final maturity of any Loan (other than as set forth in Section
2.21) or postpone any regularly scheduled payment of principal of any Loan or
forgive all or any portion of the principal amount thereof, or any Reimbursement
Obligations related thereto, or reduce the rate or extend the time of payment of
any interest or fee payable hereunder or Reimbursement Obligations related
thereto (other than a waiver or rescission of the application of the Default
Rate pursuant to Section 2.11 or an acceleration pursuant to Section 8.2(a)(i)
or 8.2(b)(i));
(B)    increase the amount of or extend the expiration date of any Lender’s
Commitment; or
(C)    extend the Scheduled Revolving Credit Maturity Date (other than as set
forth in Section 2.21); or
(ii)    without the consent of all of the Lenders:
(A)    Amend this Section 9.1 or Section 8.2(d) or 9.7 or Article XI;
(B)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definition of “Pro Rata
Share”; or
(C)    permit the Borrower to assign its rights or obligations under this
Agreement.
No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. No amendment of any
provision of this Agreement relating

-81-



--------------------------------------------------------------------------------




to the Swing Line Lender or any Swing Line Loans shall be effective without the
written consent of the Swing Line Lender. No amendment of any provision of this
Agreement relating to any LC Issuer shall be effective without the written
consent of such LC Issuer. The Agent may waive payment of the fee required under
Section 12.3(c) without obtaining the consent of any other party to this
Agreement. Any Fee Letter may be amended by an agreement entered into by each of
the parties to such Fee Letter.
(b)    Defaulting Lenders. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by Applicable Law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the Commitment and the outstanding Loans
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
Section 9.2.    Survival of Representations. All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.
Section 9.3.    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender or LC Issuer shall be obligated to
extend credit to the Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.
Section 9.4.    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 9.5.    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Agent and the Lenders and supersede
all prior agreements and understandings among the Borrower, the Agent and the
Lenders relating to the subject matter thereof.
Section 9.6.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns; provided, that the parties hereto
expressly agree that each Arranger shall enjoy the benefits of the provisions of
Sections 9.7, 9.11 and 10.9 to the extent specifically set forth

-82-



--------------------------------------------------------------------------------




therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.
Section 9.7.    Expenses; Indemnification.
(a)    Costs and Expenses. The Borrower shall reimburse the Agent and the
Arrangers for all reasonable out‑of‑pocket costs and expenses (including the
reasonable fees and expenses of Bracewell & Giuliani LLP, counsel to Citi in its
capacity as Agent and an Arranger, but no other counsel of any other Lender or
Arranger) paid or incurred by the Agent or the Arrangers in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification and administration of the Loan Documents. The Borrower also agrees
to reimburse the Agent, the Co-Syndication Agents, the Co-Documentation Agents,
the Arrangers, the Lenders and the LC Issuers (each such Person being called a
“Reimbursed Party” and collectively, the “Reimbursed Parties”) for all costs and
out‑of‑pocket expenses (including, without limitation, the reasonable fees and
disbursements of counsel, which shall be limited to a single firm of counsel for
the Reimbursed Parties, taken as a whole, and, if reasonably necessary, a single
firm of local or regulatory counsel in each appropriate jurisdiction and a
single firm of special counsel for each relevant specialty, in each case for the
Reimbursed Parties, taken as a whole and, solely in the case of an actual or
perceived conflict of interest (as reasonably identified by a Reimbursed Party),
where the Reimbursed Party affected by such conflict informs the Borrower of
such conflict, one additional firm of counsel in each relevant jurisdiction for
the affected Reimbursed Parties similarly situated, taken as a whole) paid or
incurred by any Reimbursed Party in connection with the enforcement of any of
their respective rights and remedies under the Loan Documents.
(b)    Indemnification. The Borrower hereby further agrees to indemnify the
Agent, the Co-Syndication Agents, the Co-Documentation Agents, each Arranger,
each Lender, each LC Issuer and each of their respective Related Parties (each
such Person being called an “Indemnitee”) from and against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
such Indemnitee is a party thereto, and all reasonable fees and disbursements of
counsel, which shall be limited to a single firm of counsel for all Indemnitees,
taken as a whole, and, if reasonably necessary, a single firm of local or
regulatory counsel in each appropriate jurisdiction and a single firm of special
counsel for each relevant specialty, in each case for all Indemnitees, taken as
a whole and, solely in the case of an actual or perceived conflict of interest
(as reasonably identified by an Indemnitee) where the Indemnitee affected by
such conflict informs the Borrower of such conflict, one additional firm of
counsel in each relevant jurisdiction for the affected Indemnitees similarly
situated, taken as a whole) which any of them may pay or incur arising out of or
relating to this Agreement, the other Loan Documents, the transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder except to the
extent such losses, claims, damages, penalties, judgments, liabilities or
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (1) the gross negligence, bad faith
or willful misconduct of such Indemnitee, (2) a material breach by such
Indemnitee of its obligations under this Agreement or (3) claims of one or more
Indemnitees against another Indemnitee (other than claims against the Agent or
the

-83-



--------------------------------------------------------------------------------




Arrangers in their capacities as such) and not involving any act or omission of
the Borrower or any of its Related Parties. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.7(b)
applies, such indemnity will be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, any of its directors,
security holders or creditors, an Indemnitee or any other person or an
Indemnitee is otherwise a party thereto and whether or not the transactions
contemplated by this Agreement are consummated. The obligations of the Borrower
under this Section 9.7(b) shall survive the termination of this Agreement. In no
event shall this clause (b) operate to expand the obligations of the Borrower
under the first sentence of clause (a) above to require the Borrower to
reimburse or indemnify the Lenders, the LC Issuers, the Co-Syndication Agents or
the Co-Documentation Agents for any amounts of the type described therein. This
Section 9.7(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
Section 9.8.    Numbers of Documents. All statements, notices, closing
documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each Lender and LC
Issuer to the extent that the Agent deems necessary.
Section 9.9.    Accounting. Except as provided to the contrary herein, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made in accordance with Agreement
Accounting Principles.
Section 9.10.    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.
Section 9.11.    Nonliability; Waiver of Consequential Damages. The relationship
between the Borrower on the one hand and the Lenders and the Agent on the other
hand shall be solely that of borrower and lender. None of the Agent, the
Arrangers, the LC Issuers nor the Lenders shall have any fiduciary
responsibilities to the Borrower. None of the Agent, the Arrangers, the LC
Issuers nor the Lenders undertakes any responsibility to the Borrower to review
or inform the Borrower of any matter in connection with any phase of the
Borrower’s business or operations. The Borrower agrees that none of the Agent,
the Arrangers, the LC Issuers nor the Lenders shall have liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower or any of
its Affiliates or any of their respective security holders or creditors for
losses suffered in connection with, arising out of, or in any way related to,
the transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
except to the extent such liability is determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from (i) the
gross negligence, bad faith or willful misconduct of the party from which
recovery is sought or (ii) a material breach by the party from which recovery is
sought of its obligations under this Agreement. In addition, no Indemnified
Person shall be responsible or liable to the Borrower, any of its Affiliates or
any other person or entity for any damages arising from the use by others of
information or other materials obtained through electronic

-84-



--------------------------------------------------------------------------------




telecommunications, internet-based or other information transmission systems
(including IntraLinks, SyndTrak Online or email), except to the extent such
damages or liability is determined in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnified Person. Each party hereto agrees that
no other party hereto nor any of its Related Parties shall have any liability to
any other party hereto (or its Related Parties) on any theory of liability for
any special, indirect, consequential or punitive damages (including without
limitation, any loss of profits, business or anticipated savings) in connection
with, arising out of, or in any way related to the Loan Documents or the
transactions contemplated thereby; provided that this waiver shall in no way
limit the Borrower’s indemnification or reimbursement obligations in Section
9.7(b) to the extent of any third-party claim for any of the foregoing,
including the Borrower’s obligation to indemnify Indemnitees for special,
indirect, consequential or punitive damages awarded against an Indemnitee.
Section 9.12.    Confidentiality. Each of the Agent, the LC Issuers and the
Lenders agrees that any Information (as defined below) delivered or made
available to it shall (i) be kept confidential, (ii) be used solely in
connection with evaluating, approving, structuring, administering or enforcing
the credit facility contemplated hereby and (iii) not be provided to any other
Person; provided that nothing in clauses (i) and (iii) above shall prevent the
Agent, any LC Issuer or any Lender from disclosing such information (a) to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) (in
which case, except with respect to information disclosed in the course of a
regulatory audit or examination, it shall (i) promptly notify the Borrower in
advance of disclosure, to the extent permitted by law and to the extent
practicable, and (ii) so furnish only that portion of such Information which it
is legally required to, or which it reasonably determines is necessary to,
disclose), (c) in response to any order of any court or other governmental
authority having jurisdiction over it or as may otherwise be required pursuant
to any requirement of law or as requested by any self-regulatory body (in which
case it shall (i) promptly notify the Borrower in advance of disclosure, to the
extent permitted by law and to the extent practicable, and (ii) so furnish only
that portion of such Information which it is legally required to disclose),
(d) if legally compelled to do so in connection with any litigation or similar
proceeding (in which case it shall (i) promptly notify the Borrower in advance
of disclosure, to the extent permitted by law and to the extent practicable, and
(ii) so furnish only that portion of such Information which it is legally
required to disclose), (e) to any other party hereto, (f) in connection with the
exercise of any remedies under this Agreement or under any other Loan Document
or any action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (g) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or (ii)
any actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (h) with the consent of the Borrower, (i) to
Gold Sheets and other similar bank trade publications, such information to
consist of deal

-85-



--------------------------------------------------------------------------------




terms and other information customarily found in such publications, or (j) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the Agent, any LC
Issuer or any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or its Related Parties and which is
not known to be subject to a duty of confidentiality to the Borrower or its
Affiliates (unless and until such Person is made aware of the confidential
nature of such information, if any) or (k) to governmental regulatory
authorities in connection with any regulatory examination of the Agent, any LC
Issuer or any Lender or in accordance with the Agent’s, any LC Issuer’s or any
Lender’s regulatory compliance policy if the Agent or such LC Issuer or Lender
deems necessary for the mitigation of claims by those authorities against the
Agent, such LC Issuer or such Lender or any of its subsidiaries or affiliates
(in which case it shall (i) promptly notify the Borrower in advance of
disclosure, to the extent permitted by law and to the extent practicable, and
(ii) so furnish only that portion of such Information which it is legally
required to disclose). For purposes of this Section, “Information” means all
information received from the Borrower or any of its Related Parties relating to
the Borrower or any Affiliate thereof or any of their respective businesses,
assets, properties, operations, products, results or condition (financial or
otherwise) other than (i) any such information that is received by the Agent,
any LC Issuer or any Lender from a source other than the Borrower and which is
not known to be subject to a duty of confidentiality to the Borrower or its
Affiliates (unless and until such Person is made aware of the confidential
nature of such information, if any), (ii) information that is publicly available
other than as a result of the breach of a duty of confidentiality by such Person
or its Related Parties or by another Person known by any of the foregoing to be
subject to such a duty of confidentiality, (iii) information already known to
or, other than information described in clause (i) above, in the possession of
the Agent, any LC Issuer or any Lender prior to its disclosure by the Borrower,
or (iv) information that is independently developed, discovered or arrived at by
the Agent, any LC Issuer or any Lender. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 9.13.    Lenders Not Utilizing Plan Assets. Each Lender represents and
warrants that none of the consideration used by such Lender to make its Loans
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
rights and interests of such Lender in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.
Section 9.14.    Nonreliance. Each Lender hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) for the
repayment of the Credit Extensions provided for herein.

-86-



--------------------------------------------------------------------------------






Section 9.15.    Disclosure. The Borrower and each Lender, including the LC
Issuers, hereby acknowledge and agree that Citibank and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with the Borrower and its Affiliates.
Section 9.16.    USA Patriot Act. The Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.
Section 9.17.    Excluded Subsidiaries. The Borrower shall have the right, at
any time with prior written notice to the Agent, to (i) designate any Subsidiary
as an Excluded Subsidiary in accordance with the requirements of such definition
or (ii) remove any Subsidiary from being an Excluded Subsidiary; provided that
with respect to any Subsidiary, after the second designation of such Subsidiary
as a Non-Excluded Subsidiary from an Excluded Subsidiary, such Subsidiary may
not be re-designated as an Excluded Subsidiary at a later date.
Section 9.18.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic method of transmission shall be
effective as delivery of a manually executed original counterpart of this
Agreement.
Section 9.19.    Removal of Lender. Notwithstanding anything herein or in any
other Loan Document to the contrary, the Borrower may, at any time in its sole
discretion, remove any Lender upon 15 Business Days’ written notice to such
Lender and the Agent (the contents of which notice shall be promptly
communicated by the Agent to the LC Issuers and the Lenders), such removal to be
effective at the expiration of such 15-day notice period; provided, however,
that no Lender may be removed hereunder at a time when an Event of Default shall
have occurred and be continuing; and provided, further, that if such Lender is
an LC Issuer that has issued any outstanding Facility LCs at such time, its
rights and obligations as an LC Issuer with respect to such Facility LCs shall
continue in full force and effect, notwithstanding its removal as a Lender. Each
notice by the Borrower under this Section 9.19 shall constitute a representation
by the Borrower that the removal described in such notice is permitted under
this Section 9.19. Concurrently with such removal and as a condition thereof,
the Borrower shall pay to such removed Lender (or, if such Lender is a
Defaulting Lender, to Agent) all amounts owing to such Lender hereunder
(including any amounts arising under Section 3.4 as a consequence of such
removal) and under any other Loan Document in immediately available funds. Upon
full and final payment hereunder of all amounts owing to such removed Lender,
such Lender shall make appropriate entries in its accounts evidencing payment of
all Loans hereunder and releasing the Borrower from all obligations owing to the
removed Lender in respect of the Loans hereunder and surrender to the Agent for
return to the Borrower any Notes of the Borrower then held by it. Effective
immediately upon such full and final payment, such removed Lender will not be
considered to be a “Lender” for purposes of this Agreement, except for the
purposes of any provision hereof that by its terms survives the termination of
this Agreement and the payment of the amounts payable hereunder. Effective
immediately upon such removal, the

-87-



--------------------------------------------------------------------------------




Commitment of such removed Lender shall immediately terminate. Such removal will
not, however, affect the Commitments of any other Lenders hereunder.
Section 9.20.    Notices.
(a)    Notices. Except as otherwise permitted by Section 2.14, all notices,
requests and other communications to any party hereunder shall be in writing
(including electronic transmission, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower, the Lenders,
the LC Issuers or the Agent, at its address or facsimile number set forth on the
signature pages hereof or, (y) in the case of any party, at such other address
or facsimile number as such party may hereafter specify for the purpose by
notice to the Agent and the Borrower in accordance with the provisions of this
Section 9.20. Each such notice, request or other communication shall be
effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, three (3) Business Days after such
communication is deposited in the mail with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that, subject to Section 2.14, notices to the Agent
under Article II shall not be effective until received.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or LC Issuer pursuant to Section 2.16 if such Lender or LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
(c)    Change of Address. The Borrower, the Agent, any LC Issuer and any Lender
may each change the address for service of notice upon it by a notice in writing
to the other parties hereto.
ARTICLE X.
THE AGENT
Section 10.1.    Appointment and Authority. Each of the Lenders and the LC
Issuers hereby irrevocably designates and appoints Citibank to act on its behalf
as the Agent hereunder and under the other Loan Documents and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent, the LC Issuers and the Lenders,
and neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or

-88-



--------------------------------------------------------------------------------




express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
Section 10.2.    Rights as a Lender. The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Agent hereunder and without any duty to account therefor to the Lenders.
Section 10.3.    Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or Applicable Law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in Section
9.1) or (ii) in the absence of its own gross negligence, bad faith or willful
misconduct as determined by a court of competent jurisdiction by a final and
nonappealable judgment. The Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given to the Agent in writing by the Borrower, a Lender or
an LC Issuer.

-89-



--------------------------------------------------------------------------------




The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.
Section 10.4.    Reliance by the Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and reasonably believed by
it to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance or Modification of a Facility LC, that by its
terms must be fulfilled to the satisfaction of a Lender or an LC Issuer, the
Agent may presume that such condition is satisfactory to such Lender or LC
Issuer unless the Agent shall have received notice to the contrary from such
Lender or LC Issuer prior to the making of such Loan or the issuance or
Modification of such Facility LC. The Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 10.5.    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents selected and appointed by the
Agent. The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility evidenced hereby as well as activities as Agent. The Agent
shall not be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.
Section 10.6.    Resignation of Agent.
(a)    The Agent may at any time give notice of its resignation to the Lenders,
the LC Issuers and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower
(and so long as no Event of Default shall have occurred and be continuing,
subject to the approval of the Borrower, such approval not to be unreasonably
withheld or delayed (it being understood and agreed that if such proposed
successor

-90-



--------------------------------------------------------------------------------




Agent is unwilling or unable to be appointed as the successor Swing Line Lender
or LC Issuer, as applicable, it shall not be unreasonable for the Borrower to
withhold its consent)), to appoint a successor from among the Lenders, which
shall be a bank with an office in the United States having capital and retained
earnings of at least $100,000,000, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders and the LC Issuers, appoint a successor Agent meeting the qualifications
set forth above; provided that if the Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph (with the approval of the Borrower to the extent
required above). Whether or not a successor has been appointed, such resignation
of the retiring Agent shall become effective in accordance with such notice on
the Resignation Effective Date (except that in the case of any collateral
security held by the retiring Agent on behalf of the Lenders, the Swing Line
Lender or any LC Issuer under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed and accepts such appointment).
(b)    With effect from the Resignation Effective Date (1) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments owed to the
retiring Agent, all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender and
LC Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Agent as provided for above. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
retired Agent (other than any rights to indemnity payments owed to the retiring
Agent), and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Section 9.7 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent. In the event
that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.6, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.
(c)    Any resignation by Citibank as Agent pursuant to this Section shall,
unless otherwise agreed, also constitute its resignation (as of the Resignation
Effective Date) as an LC Issuer and Swing Line Lender (but, in the case of the
LC Issuer, only with respect to any Facility LCs issued after such date of
resignation). Upon the acceptance of a successor’s appointment as Agent
hereunder (i) such successor shall succeed to and become vested with all of the
rights, powers,

-91-



--------------------------------------------------------------------------------




privileges and duties of the retiring LC Issuer and Swing Line Lender, (ii) the
retiring LC Issuer and Swing Line Lender shall be discharged from all of its
duties and obligations in such capacities hereunder or under the other Loan
Documents, and (iii) after such acceptance, the successor LC Issuer shall use
commercially reasonable efforts to issue letters of credit in substitution for
the Facility LCs issued by the retiring LC Issuer, if any, outstanding at the
time of such succession.
Section 10.7.    Non-Reliance on Agent and Other Lenders. Each Lender and LC
Issuer acknowledges that it has, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and LC Issuer
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 10.8.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Co-Syndication Agents, the Co-Documentation Agents,
or the Arrangers listed on the cover page or signature pages hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Agent, a Lender or
an LC Issuer hereunder.
Section 10.9.    Agent, Arrangers and Co-Documentation Agent Fees. The Borrower
agrees to pay to the Agent, each Arranger and each Co-Documentation Agent, for
their respective accounts, the fees agreed to by the Borrower pursuant to the
applicable Fee Letters.
Section 10.10.    Reimbursement and Indemnification.
(a)    The Lenders agree to reimburse and indemnify the Agent, the
Co-Syndication Agents, the Arrangers and the Co-Documentation Agents ratably in
proportion to the Lenders’ Pro Rata Shares of the Aggregate Commitment (or, if
the Aggregate Commitment has been terminated, of the Outstanding Credit
Exposure) for any amounts not reimbursed by the Borrower (a) for which the
Agent, any Co-Syndication Agent, any Arranger or any Co-Documentation Agent is
entitled to reimbursement by the Borrower under the Loan Documents, (b) for any
other expenses incurred by the Agent, any Co-Syndication Agent, any Arranger or
any Co-Documentation Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (b) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent, any Co-Syndication Agent, any Arranger or any Co-Documentation Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including for any such amounts incurred by or asserted against the Agent, any
Co-Syndication Agent, any Arranger or any Co-Documentation Agent in connection
with any dispute between the Agent, any Co-Syndication Agent, any Arranger any
Co-Documentation Agent and any Lender or between two or more of the Lenders), or
the enforcement of any of the terms of the Loan Documents or of any such other
documents (collectively, the “Indemnified Costs”);

-92-



--------------------------------------------------------------------------------




provided that (i) no Lender shall be liable for any portion of the Indemnified
Costs that are found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of the party seeking indemnification and (ii) any indemnification
required pursuant to Section 3.4 shall, notwithstanding the provisions of this
Section 10.9, be paid by the relevant Lender in accordance with the provisions
thereof. The failure of any Lender to reimburse the Agent, any Co-Syndication
Agent, any Arranger or any Co-Documentation Agent, as the case may be, promptly
upon demand for its Pro Rata Share of any amount required to be paid by the
Lenders as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse the Agent, any Co-Syndication Agent, any Arranger or any
Co-Documentation Agent, as the case may be, for its Pro Rata Share of such
amount, but no Lender shall be responsible for the failure of any other Lender
to reimburse such Agent, any Co-Syndication Agent, Arranger or Co-Documentation
Agent, as the case may be, for such other Lender’s Pro Rata Share of such
amount. The obligations of the Lenders under this Section 10.9 shall survive
payment of the Obligations and termination of this Agreement.
(b)    Each Lender shall, ratably in accordance with its Pro Rata Share,
indemnify the LC Issuers, and their respective Related Parties (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except as result from such indemnitees’ gross negligence, bad faith or willful
misconduct, as determined by a court of competent jurisdiction by final
non-appealable judgment) that any such indemnitees may suffer or incur in
connection with the Loan Documents or any action taken or omitted by such
indemnitee under the Loan Documents.
Section 10.11.    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law, the Lenders hereby agree that the Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise for and on behalf of the Lenders:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the LC Issuers and the
Agent and their respective agents and counsel and all other amounts due the
Lenders and the Agent under Sections 2.5, 2.20(d), 9.7 and 10.9) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and LC Issuer to make such payments to the Agent and, in the event
that the Agent shall consent to the making of such payments directly to the
Lenders and the LC Issuers, to pay to the Agent any amount due for the
reasonable

-93-



--------------------------------------------------------------------------------




compensation, expenses, disbursements and advances of the Agent and its agents
and counsel, and any other amounts due the Agent under Sections 2.5, 2.20(d),
9.7 and 10.9.
Section 10.12.    Trust Indenture Act. In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939 (as amended, the “Trust Indenture Act”) in respect of any securities
issued or guaranteed by the Borrower or any of its Subsidiaries, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any Obligation of the Borrower or any of its
Subsidiaries hereunder or under any other Loan Document by or on behalf of
Citibank in its capacity as the Agent for the benefit of any Lender under any
Loan Document (other than Citibank or an Affiliate of Citibank) and which is
applied in accordance with the Loan Documents shall be deemed to be exempt from
the requirements of Section 311 of the Trust Indenture Act pursuant to Section
311(b)(3) of the Trust Indenture Act.
ARTICLE XI.
SETOFF; RATABLE PAYMENTS
Section 11.1.    Setoff. In addition to, and without limitation of, any rights
of the Lenders under Applicable Law, from and after the date that the
Obligations have been accelerated pursuant to Section 8.2(a) or Section 8.2(b)
(and for so long as such acceleration has not been rescinded by the Required
Lenders), each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Applicable Law,
to set-off and apply any and all deposits (including all account balances,
whether general or special, time or demand, provisional or final and whether or
not collected or available) at any time held, and any other Indebtedness or
obligations (in whatever currency) at any time held or owing, by such Lender or
any such Affiliate, to or for the credit or account of the Borrower against any
and all of the Obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender exercises any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agent, the LC Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender and LC Issuer agrees to notify the Borrower and
the Agent promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

-94-



--------------------------------------------------------------------------------






Section 11.2.    Ratable Payments. If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than (i) payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5, (ii)
payments in accordance with Section 2.21 to any Lender which has not extended
its Commitment pursuant to such Section and (iii) payments to which the LC
Issuers or the Swing Line Lender are entitled under Section 2.20(g) or 2.23(d),
as applicable) in a greater proportion than that received by any other Lender,
such Lender agrees, promptly upon demand, to purchase a portion of the Aggregate
Outstanding Credit Exposure held by the other Lenders so that after such
purchase each Lender will hold its Pro Rata Share of the Aggregate Outstanding
Credit Exposure. If any Lender, whether in connection with setoff or amounts
which might be subject to setoff or otherwise, receives collateral or other
protection for its Obligations or such amounts which may be subject to setoff,
such Lender agrees, promptly upon demand, to take such action necessary such
that all Lenders share in the benefits of such collateral ratably in proportion
to their respective Pro Rata Shares of the Aggregate Outstanding Credit
Exposure. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.
ARTICLE XII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
Section 12.1.    Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower, the
Agent and the Lenders and their respective successors and assigns permitted
hereby, except that (a) the Borrower shall not have the right to assign its
rights or obligations under the Loan Documents without the prior written consent
of each Lender, (b) any assignment by any Lender must be made in compliance with
Section 12.3, and (c) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with Section
12.3(c). The parties to this Agreement acknowledge that clause (b) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, pledges or assignments by any
Lender of all or any portion of its rights under this Agreement and any Note,
including to a Federal Reserve Bank or any central bank having jurisdiction over
such Lender; provided that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 12.3. The Agent may treat each Lender which made any Credit Extension or
which holds any Note as the owner thereof for all purposes hereof unless and
until such Lender complies with Section 12.3; provided that the Agent may in its
discretion (but shall not be required to) follow instructions from the Lender
which made any Credit Extension or which holds any Note to direct payments
relating to such Credit Extension or Note to another Person. Any assignee of the
rights to any Credit Extension or any Note agrees by acceptance of such
assignment to be bound by all the terms and provisions of the Loan Documents.
Any request, authority or consent of any Lender, who at the time of making such
request or giving such authority or consent is the owner of the rights to any
Credit Extension (whether or not a Note has been issued

-95-



--------------------------------------------------------------------------------




in evidence thereof), shall be conclusive and binding on any subsequent holder
or assignee of the rights to such Credit Extension.
Section 12.2.    Participations.
(a)    Permitted Participants; Effect. Any Lender may at any time, without the
consent of, or notice to, the Borrower, any LC Issuer, the Swing Line Lender or
the Agent, sell participations to any Person (other than a natural Person, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or, unless an Event
of Default has occurred and is continuing, (x) any competitor of the Borrower or
any of its Subsidiaries or (y) any other company engaged in the business of
selling or distributing energy products; provided that this clause (y) shall not
apply to any financial institution solely as a result of such Person trading in
commodity products) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents, if any, shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the owner of its Outstanding Credit Exposure and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents and
all amounts payable by the Borrower under this Agreement shall be determined as
if such Lender had not sold such participating interest and (iv) the Borrower,
the Agent, the LC Issuers and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.10 with respect to any payments made by such
Lender to its Participant(s).
(b)    Voting Rights. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of this
Agreement other than any amendment, modification or waiver with respect to any
Credit Extension or Commitment in which such Participant has an interest which
would require consent of all of the Lenders or all of the affected Lenders
pursuant to the terms of Section 9.1.
(c)    Benefit of Certain Provisions. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
(subject to the requirements and limitations therein, including the requirements
under Section 3.5(g) (it being understood that the documentation required under
Section 3.5(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3; provided that such Participant (i) agrees to be
subject to the provisions of Sections 2.19, 3.7 and 9.19 as if it were an
assignee under Section 12.3; and (ii) shall not be entitled to receive any
greater payment under Section 3.1 or 3.5, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use commercially reasonable efforts to require such

-96-



--------------------------------------------------------------------------------




Participant comply with the provisions of Sections 2.19, 3.7 and 9.19 as if it
were a Lender and to cooperate with the Borrower in enforcing such provisions
against such Participant. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.1 as though it were a Lender;
provided that such Participant agrees to be subject to Section 11.2 as though it
were a Lender.
(d)    Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
Section 12.3.    Assignments.
(a)    Permitted Assignments. Any Lender (excluding for purposes of this Section
12.3(a), the Swing Line Lender or the LC Issuers) may at any time assign to one
or more Eligible Assignees (such an assignee, a “Purchaser”) all or any part of
its rights and obligations under the Loan Documents. The parties to each
assignment shall execute and deliver to the Agent an Assignment and Assumption
Agreement. Each such assignment with respect to an Eligible Assignee which is
not a Lender or an Affiliate of a Lender or an Approved Fund shall either be in
an amount equal to the entire applicable Commitment and Outstanding Credit
Exposure of the assigning Lender or (unless each of the Borrower and the Agent
otherwise consents) be in an aggregate amount not less than $5,000,000. The
amount of the assignment shall be based on the Commitment or Outstanding Credit
Exposure (if the Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the assignment. Each partial assignment made by a
Lender shall be made as an assignment of a proportionate part of all of such
Lender’s rights and obligations under this Agreement with respect to the Loans
and Commitments assigned.
(b)    Consents. The consent of the Agent, the Swing Line Lender and the LC
Issuers (each such consent not to be unreasonably withheld or delayed) shall be
required prior to an assignment becoming effective; provided that the consent of
the Agent shall not be required for any assignment to a Person that is a Lender,
an Affiliate of such Lender or an Approved Fund with respect to such Lender. The
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required prior to an assignment becoming effective unless (i)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(ii) an Event of Default has occurred

-97-



--------------------------------------------------------------------------------




and is continuing; provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Agent within fifteen (15) days after having received notice thereof. Any consent
required under this Section 12.3(b) shall not be unreasonably withheld or
delayed.
(c)    Effect; Effective Date. Subject to acceptance and recording of the
assignment by the Agent pursuant to Section 12.3(d), upon (i) delivery to the
Agent of an Assignment and Assumption Agreement pursuant to Section 12.3(a),
together with any consents required by Section 12.3(b), (ii) payment by the
parties to the Assignment and Assumption Agreement (other than the Borrower) of
a $3,500 fee to the Agent for processing such assignment (unless such fee is
waived by the Agent) and (iii) delivery to the Borrower and the Agent of the
documents required by Section 3.5, such Assignment and Assumption Agreement
shall become effective on the effective date specified in such Assignment and
Assumption Agreement. The Assignment and Assumption Agreement shall contain a
representation and warranty by the Purchaser to the effect that none of the
funds, money, assets or other consideration used to make the purchase and
assumption of the Commitment and Outstanding Credit Exposure under the
applicable assignment agreement constitutes “plan assets” as defined under ERISA
and that the rights, benefits and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights, benefits and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Outstanding Credit Exposure assigned to such Purchaser without
any further consent or action by the Borrower, the Lenders or the Agent. In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided that no assignment by a Defaulting Lender will constitute
or effect a waiver or release of any claim of any party arising from such Lender
being a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.3
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a Purchaser pursuant to this Section
12.3(c), the transferor Lender, the Agent and the Borrower shall, if the
transferor Lender or the Purchaser desires that its Loans be evidenced by Notes,
make appropriate arrangements so that, upon cancellation and surrender to the
Borrower of the Notes (if any) held by the transferor Lender, new Notes or, as
appropriate, replacement Notes are issued to such transferor Lender, if
applicable, and new Notes or, as appropriate, replacement Notes, are issued to
such Purchaser, in each case in principal amounts reflecting their respective
Commitments (or if the Aggregate Commitment has been terminated, their
respective Outstanding Credit Exposure), as adjusted pursuant to such
assignment.
(d)    Register. The Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower (and the Borrower hereby designates the Agent to act in
such capacity), shall

-98-



--------------------------------------------------------------------------------




maintain at one of its offices in the United States a copy of each Assignment
and Assumption Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(e)    No Assignment to Certain Persons. No such assignment shall be made to (i)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii) or (iii) unless an Event of Default has occurred and is
continuing, (x) any competitor of the Borrower or any of its Subsidiaries or (y)
any other company engaged in the business of selling or distributing energy
products; provided that this clause (y) shall not apply to any financial
institution solely as a result of such Person trading in commodity products.
(f)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(g)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, each LC Issuer, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Facility LCs and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder becomes effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Section 12.4.    Dissemination of Information. The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.12.

-99-



--------------------------------------------------------------------------------






Section 12.5.    Tax Certifications. If any interest in any Loan Document is
transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.
Section 12.6.    No Liability of General Partner. It is hereby understood and
agreed that the General Partner shall have no personal liability, as general
partner or otherwise, for the payment of any amount owing or to be owing
hereunder or under the other Loan Documents. The Agent and the Lenders agree for
themselves and their respective successors and assigns that no claim arising
against the Borrower under any Loan Document with respect to the Obligations
shall be asserted against the General Partner (in its individual capacity).
ARTICLE XIII.
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
Section 13.1.    CHOICE OF LAW. UNLESS OTHERWISE EXPRESSLY SET FORTH THEREIN,
SUBJECT TO SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
Section 13.2.    CONSENT TO JURISDICTION. THE BORROWER, THE AGENT AND EACH
LENDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENTS AND THE BORROWER, THE AGENT AND EACH LENDER HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
BORROWER AGAINST THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 13.3.    WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.
[Signature Pages Follow]





-100-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.
BORROWER:
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
 
 
 
By:
Enable GP, LLC, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Laws
 
 
 
 
Name: John P. Laws
 
 
 
Title: Vice President & Treasurer
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
P.O. Box 24300 M/C LS 520
 
 
Oklahoma City, Oklahoma 73124-0300


















Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




AGENT AND THE LENDERS:
 
CITIBANK, N.A., as Agent, Swing Line Lender, LC Issuer and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Maureen P. Maroney
 
 
 
 
Name: Maureen P. Maroney
 
 
 
Title: Vice President
 
 
 
 
 
 
 
 
Address:
 
 
 
 
Citi Global Loan Services
 
 
1615 Brett Road, Ops Building #3
 
 
New Castle, Delaware 19720
 
 
 
 
 
 
 
 
Attention:
Agency
 
 
 
Phone:
(302) 894-6010
 
 
 
Facsimile:
(646) 274-5080
 


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A., as a Lender and LC Issuer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael W. Mason
 
 
 
 
Name: Michael W. Mason
 
 
 
 
Title: Sr. Vice President
 




Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
ROYAL BANK OF CANADA, as a Lender and LC Issuer
 
 
 
 
 
 
By:
/s/ Jason S. York
 
 
 
Name:
Jason S. York
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
Address:
Royal Bank of Canada
 
 
 
3900 Williams Tower
 
 
 
2800 Post Oak Blvd.
 
 
 
Houston, TX 77056
 
Attention:
Jason York
 
Phone:
713-403-5679
 
Facsimile:
713-403-5624




Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and LC Issuer
 
 
 
 
 
 
By:
/s/ Kevin Sparks
 
 
 
Name:
Kevin Sparks
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
1100 Louisiana Street – Suite 4850
 
 
 
Houston, TX 77002
 
 
 
 
 
 
 
 
 
 
 
Attention:
Mark Oberreuter
 
Phone:
713-655-3879
 
 
 
 






Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and LC Issuer
 
 
 
 
 
 
By:
/s/ Michael A. Tribolet
 
 
 
Name:
Michael A. Tribolet
 
 
Title:
Managing Director
 
 
 
 
 
 
Address:
1000 Louisiana St, 9th floor
 
 
 
Houston, TX 77002
 
 
 
 
 
 
Attention:
Michael A. Tribolet
 
Phone:
713 319-1326
 
Facsimile:
866 708-9245




Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC, as a Lender
 
 
 
 
 
 
By:
/s/ Christopher Lee
 
 
 
Name:
Christopher Lee
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
745 7th Avenue
 
 
 
New York, NY 10019
 
 
 
 
 
 
Attention:
Dan Hunter
 
Phone:
212-320-2817
 
Facsimile:
212-526-5115

 

Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------








 
COMPASS BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Payton K. Swope
 
 
 
Name:
Payton K. Swope
 
 
Title:
Executive Vice President
 
 
 
 
 
 
Address:
 
 
 
2200 Post Oak Blvd, 21st Floor
 
Houston, TX 770056
 
 
 
 
 
 
 
 
 
 
 
Attention:
Kelly Nunn
 
 
Phone:
713.499.7048
 
 
Facsimile:
713.499.8722
 


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Christopher Day
 
 
 
Name:
Christopher Day
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Karim Rahimtoola
 
 
 
Name:
Karim Rahimtoola
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
Address:
Eleven Madison Avenue
 
 
 
New York, NY 10010
 
 
 
 
 
 
Attention:
Christopher Day
 
Phone:
(212) 325-2841
 
Facsimile:
(212) 322-3124


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Virginia Cosenza
 
 
 
Name:
Virginia Cosenza
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
60 Wall Street, New York, NY 10005
 
Attention:
Virginia Cosenza
 
Phone:
212-250-2169
 
 
Facsimile:
212-797-4420
 
 
 
 
 
 
 
By:
/s/ Ming K. Chu
 
 
 
Name:
Ming K. Chu
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
Address:
60 Wall Street, New York, NY 10005
 
Attention:
Ming K. Chu
 
Phone:
212-250-5451
 
Facsimile:
212-553-7067


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA, as a Lender
 
 
 
 
 
 
By:
/s/ Rebecca Kratz
 
 
 
Name:
Rebecca Kratz
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
Address:
30 Hudson Street, 5th Floor
 
 
Jersey City, NJ 07302
 
 
 
 
 
Attention:
Michelle Latzoni
 
Phone:
212-934-3921
 
Facsimile:
917-977-3966
 
 
 
 
 


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Bridget Killackey
 
 
 
Name:
Bridget Killackey
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
383 Madison Avenue, 24th floor, New York, NY 10179
 
 
 
 
 
Attention:
383 Madison Avenue, 24th floor, New York, NY 10179
 
 
 
 
Phone:
1 212 270 3308
 
Facsimile:
 
 
 
 
 
 


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
MIZUHO BANK, LTD., as a Lender
 
 
 
 
 
 
By:
/s/ Leon Mo
 
 
 
Name:
Leon Mo
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
Address:
1251 Avenue of the Americas
 
 
New York, NY 100120
 
 
 
 
Attention:
Lu Wang
 
Phone:
212-282-4377
 
Facsimile:
212-282-4488
 
 
 
 
 


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
MORGAN STANLEY BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Michael King
 
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
Address:
1300 Thames Street Wharf, 4th Floor
 
 
Baltimore, MD 21231
 
Attention:
Morgan Stanley Loan Servicing
 
Phone:
443-627-4335
 
Facsimile:
718-233-2140
 
Email:
msloanservicing@morganstanley.com


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
SUNTRUST BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Shannon Juhan
 
 
 
Name:
Shannon Juhan
 
 
Title:
Director
 
 
 
 
 
 
Address:
3333 Peachtree Rd NE 8th Floor
 
 
Atlanta, GA 30336
 
 
 
 
Attention:
Shannon Juhan
 
Phone:
404-439-7454
 
Facsimile:
404-439-7470


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Kevin Murphy
 
 
 
Name:
Kevin Murphy
 
 
Title:
Officer
 
 
 
 
 
 
Address:
461 Fifth Avenue, 8th Floor
 
 
New York, NY 10017
 
 
 
 
Attention:
IG Oil & Gas Division
 
Phone:
917.326.3912
 
Facsimile:
646.935.4552


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Benjamin C. Cooper
 
 
 
Name:
Benjamin C. Cooper
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
KeyBank National Association
 
 
127 Public Square
 
 
Cleveland, Ohio 44114
 
 
 
 
Attention:
Benjamin C. Cooper
 
Phone:
(216) 689-3986
 
Facsimile:
(216) 689-4981


Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------






 
BOKF, NA DBA BANK OF OKLAHOMA, as a Lender
 
 
 
 
 
 
By:
/s/ John Krenger
 
 
 
Name:
John Krenger
 
 
Title:
Vice President
 
 
 
 
 
 
Address:
9520 N. May Ave.
 
 
Suite 300
 
 
Oklahoma City, OK 73120
 
 
 
 
Attention:
Janice Vizarelis
 
Phone:
405-936-3757
 
Facsimile:
405-936-3715




Signature Page to Amended & Restated Revolving Credit Agreement



--------------------------------------------------------------------------------




COMMITMENT SCHEDULE
LENDER
COMMITMENT
Citibank, N.A.
$120,000,000.00
Bank of America, N.A.
$120,000,000.00
Royal Bank of Canada
$120,000,000.00
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$120,000,000.00
Wells Fargo Bank, National Association
$120,000,000.00
Barclays Bank PLC
$105,000,000.00
Compass Bank
$105,000,000.00
Credit Suisse AG, Cayman Islands Branch
$105,000,000.00
Deutsche Bank AG New York Branch
$105,000,000.00
Goldman Sachs Banks USA
$105,000,000.00
JPMorgan Chase Bank, N.A.
$105,000,000.00
Mizuho Bank, Ltd.
$105,000,000.00
Morgan Stanley Bank, N.A.
$105,000,000.00
SunTrust Bank


$105,000,000.00
U.S. Bank National Association
$105,000,000.00
KeyBank National Association
$67,500,000.00
BOKF, NA dba Bank of Oklahoma
$32,500,000.00
 
 
AGGREGATE COMMITMENT
$1,750,000,000.00









--------------------------------------------------------------------------------




PRICING SCHEDULE
Ratings-Based Pricing Grid:
 
Level
I
Status
Level
II
Status
Level
III
Status
Level
IV
Status
Level
V
Status
Level
VI
Status
Applicable Margin for Eurodollar Rate Advances
1.000%
1.125%
1.250%
1.500%
1.625%
1.750%
Applicable Margin for Base Rate Advances
0.000%
0.125%
0.250%
0.500%
0.625%
0.750%
Applicable Fee Rate for Commitment Fee
0.100%
0.125%
0.175%
0.200%
0.275%
0.325%



“Designated Rating” means, with respect to S&P, Moody’s and Fitch (collectively,
the “Rating Agencies” and each a “Rating Agency”), (i) the rating assigned by
such Rating Agency to the Loans at any time such a rating is in effect, (ii) if
and only if such Rating Agency does not have in effect a rating described in the
preceding clause (i), the Borrower’s long-term senior unsecured non-credit
enhanced debt rating, or (iii) if and only if such Rating Agency does not have
in effect a rating described in the preceding clauses (i) or (ii), the
Borrower’s “company” or “corporate credit” rating (or its equivalent) assigned
by such Rating Agency.


“Fitch Rating” means, at any time, the Designated Rating issued by Fitch and
then in effect.
“Level I Status” exists at any date if, on such date, the Borrower has the
following Designated Ratings: a Moody’s Rating of A3 or better, a Fitch Rating
of A- or better and an S&P Rating of A- or better, subject to the last paragraph
of this Pricing Schedule.
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower has the following Designated
Ratings: a Moody’s Rating of Baa1 or better, a Fitch Rating of BBB+ or better
and an S&P Rating of BBB+ or better, subject to the last paragraph of this
Pricing Schedule.
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower has the
following Designated Ratings: a Moody’s Rating of Baa2 or better, a Fitch Rating
of BBB or better and an S&P Rating of BBB or better, subject to the last
paragraph of this Pricing Schedule.
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status. Level II Status or Level III Status and (ii) the
Borrower has the following Designated Ratings: a Moody’s Rating of Baa3 or
better, a Fitch Rating of BBB- or better and an S&P Rating of BBB- or better,
subject to the last paragraph of this Pricing Schedule.



--------------------------------------------------------------------------------




“Level V Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Borrower has the following Designated Ratings: a Moody’s
Rating of Ba1 or better, a Fitch Rating of BB+ or better and an S&P Rating of
BB+ or better, subject to the last paragraph of this Pricing Schedule.
“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.
“Moody’s Rating” means, at any time, the Designated Rating issued by Moody’s and
then in effect.
“S&P Rating” means, at any time, the Designated Rating issued by S&P, and then
in effect.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
The Applicable Margin and the Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s Rating, Fitch Rating and S&P Rating. The credit
rating in effect on any date for the purposes of this Pricing Schedule is that
in effect at the close of business on such date. The Borrower shall at all times
maintain a Designated Rating from at least one of Moody’s, Fitch and S&P. If at
any time the Borrower does not have a Designated Rating from any of Moody’s,
Fitch or S&P, Level VI Status shall exist.
Notwithstanding the foregoing, (i) if the Designated Ratings are split and all
three ratings fall in different levels, the Applicable Margin and the Applicable
Fee Rate shall be based upon the level indicated by the middle rating; (ii) if
the Designated Ratings are split and two of the ratings fall in the same level
(the “Majority Level”) and the third rating is in a different level, the
Applicable Margin and the Applicable Fee Rate shall be based upon the Majority
Level; (iii) if only two of the three Rating Agencies issue a Designated Rating,
the higher of such ratings shall apply, provided that if the higher rating is
two or more levels above the lower rating, the rating next below the higher of
the two shall apply; (iv) if only one of the three Rating Agencies issues a
Designated Rating, such rating shall apply; and (v) if the Designated Rating
established by S&P, Moody’s or Fitch shall be changed (other than as a result of
a change in the rating system of S&P, Moody’s or Fitch), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency. If the rating system of S&P, Moody’s or Fitch shall change, or if any of
S&P, Moody’s or Fitch shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Agent shall negotiate in good faith if
necessary to amend this provision to reflect such changed rating system or the
unavailability of Designated Ratings from such Rating Agencies and, pending the
effectiveness of any such amendment, the Applicable Margin and the Applicable
Fee Rate shall be determined by reference to the Designated Rating of such
Rating Agency most recently in effect prior to such change or cessation.







--------------------------------------------------------------------------------




Schedule 1.1
To
Amended and Restated Revolving Credit Agreement






Existing Letters of Credit


Letter of Credit No.
Issuing Bank
Beneficiary
Amount
Issue Date
Current Expiration Date
TFTS-402992
JPMorgan Chase Bank, N.A.
Old Republic Insurance
$1,900,000
May 23, 2013
May 28, 2016
69602759
Citibank, N.A
Ace American
$390,651
December 31, 2014
January 1, 2016










--------------------------------------------------------------------------------




Schedule 5.7
To
Amended and Restated Revolving Credit Agreement




Material Adverse Change




None.





--------------------------------------------------------------------------------




Schedule 5.9
To
Amended and Restated Revolving Credit Agreement




Litigation




None.





--------------------------------------------------------------------------------






Schedule 5.10
To
Amended and Restated Revolving Credit Agreement




Subsidiaries of Enable Midstream Partners, LP






Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Enable Gas Transmission, LLC
Yes
No
Delaware
Enable Midstream Partners, LP
100%
Enable Intrastate Holdings II LLC
Yes
No
Delaware
Enable Midstream Partners, LP 





Enable GP, LLC
100% Economic Units Enable Midstream Partners, LP 

100% Management Units Enable GP, LLC
Enable Oklahoma Intrastate Transmission, LLC
Yes
No
Delaware
Enable Intrastate Holdings II, LLC
100%
Enable Gathering & Processing, LLC (“EGP, LLC”)
Yes
No
Oklahoma
Enable Oklahoma Intrastate Transmission, LLC
100%
Enable Gas Gathering, LLC
Yes
No
Oklahoma
EGP, LLC
100%
Enable Products, LLC
Yes
No
Oklahoma
EGP, LLC
100%




--------------------------------------------------------------------------------




Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Enable Mississippi River Transmission, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Intrastate Holdings, I, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Pine Pipeline Acquisition Company, LLC
No
No
Delaware
Enable Intrastate Holdings I, LLC




Trans Louisiana Gas Pipeline, Inc.
81.4% Enable Intrastate Holdings I, LLC


18.6% by Trans Louisiana Gas Pipeline, Inc.
Enable Illinois Intrastate Transmission, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable Pipeline Services, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable Bakken Crude Services, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable East Texas Gas Processing, LLC
No
No
Delaware
Enable Midstream Partners, LLP
100%
Enable Waskom Holdings, LLC
No
No
Delaware
Enable East Texas Gas Processing, LLC
100%




--------------------------------------------------------------------------------




Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Waskom Gas Processing Company
No
No
Texas
Enable Waskom Holdings, LLC




Enable East Texas Gas Processing LLC
50% by Enable Waskom Holdings, LLC


50% by Enable East Texas Gas Processing, LLC
Waskom Products Pipeline LLC
No
No
Texas
Waskom Gas Processing Company
100%
Waskom Midstream LLC
No
No
Texas
Waskom Gas Processing Company
100%
Waskom Transmission LLC
No
No
Texas
Waskom Midstream LLC
100%
Enable Texas Liquids Pipeline, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable McLeod, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Prism Holdings, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable Woodlawn, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable OQ, LLC
No
No
Delaware
Enable Pipeline Services, LLC
100%
Enable Energy Resources, LLC
No
No
Oklahoma
Enable Oklahoma Intrastate Transmission, LLC
100%
Enable Atoka, LLC
No
No
Oklahoma
EGP, LLC
100%




--------------------------------------------------------------------------------




Name of
Subsidiary
Material
Subsidiary?
(Yes/No)
Excluded
Subsidiary
(Yes/No)
Jurisdiction
of
Organization
Name of Direct
Parent(s)
Percentage of
Capital Stock
Owned By Direct Parent(s)
Atoka Midstream LLC
No
No
Delaware
Enable Atoka, LLC
50% by Enable Atoka, LLC
Caliber Gathering, LLC
No
No
Delaware
Enable Midstream Partners, LP
100% as of November 1, 2013
Enable Midstream Services, LLC
No
No
Delaware
Enable Midstream Partners, LP
100%
Enable TCT, LLC (f/k/a Palmera Pipeline, LLC)
No
No
Delaware
Enable Midstream Partners, LP
100%
CrossPoint Pipeline, LLC
No
No
Delaware
Enable Gas Transmission, LLC
50%
Redbud Pipeline, LLC
No
No
Delaware
Enable Pipeline Holdings, LLC
100%
Enable Pipeline Holdings, LLC
No
No
Delaware
Enable Oklahoma Intrastate Transmission, LLC
100%








--------------------------------------------------------------------------------






Schedule 7.3
To
Amended and Restated Revolving Credit Agreement




Existing Indebtedness






 


Issuer
Description of Indebtedness
Outstanding
Principal Amount
(as of the Closing Date)
1.
Enable Oklahoma Interstate Transmission, LLC
6.25% Senior Notes due 2020 issued pursuant to the Issuing and Paying Agency
Agreement dated as of November 15, 2009 between Issuer (f/k/a Enogex LLC) and
UMB Bank, N.A.
$250,000,000








--------------------------------------------------------------------------------




Schedule 7.4
To
Amended and Restated Revolving Credit Agreement




Existing Liens


None.





--------------------------------------------------------------------------------




Schedule 7.5
To
Amended and Restated Revolving Credit Agreement




Affiliate Transactions




Transactions contemplated by the following agreements:


1.
Master Formation Agreement dated as of May 1, 2013 (as amended, the “Master
Formation Agreement”) by and among CenterPoint Energy, OGE, Bronco Midstream
Holdings, LLC and Bronco Midstream Holdings II, LLC.



2.
Employee Transition Agreement dated as of May 1, 2013 among CenterPoint Energy,

OGE and the Borrower, as amended.


3.
Services Agreement dated as of May 1, 2013 between CenterPoint Energy and the
Borrower, as amended.



4.
Services Agreement dated as of May 1, 2013 between OGE and the Borrower, as
amended.



5.
Omnibus Agreement dated as of May 1, 2013 among CenterPoint Energy, OGE, Enogex
Holdings, LLC, and the Borrower, as amended.



6.
CenterPoint Energy Field Services, LP Tax Sharing Agreement dated as of May 1,
2013 among CenterPoint Energy, OGE, the General Partner, and the Borrower, as
amended.



7.
OGE Transitional Seconding Agreement dated as of May 1, 2013 between OGE and the
Borrower, as amended.



8.
CNP Transitional Seconding Agreement dated as of May 1, 2013 between CenterPoint
Energy and the Borrower, as amended.



9.
The Personal Data Transfer Agreement dated as of May 1, 2014 between CenterPoint
Energy and the Borrower, as amended.



10.
The Personal Data Transfer Agreement dated as of May 1, 2014 between OGE and the
Borrower, as amended.



11.
Agreements (and any extensions or renewals thereof) covering shared fee
property, easements, rights-of-way, ingress or egress between OGE or its
affiliates, or CenterPoint Energy or its affiliates, on the one hand, and the
Borrower or its Subsidiaries on the other hand, to the extent the transactions
contemplated thereby, individually and in the aggregate, are not of material
economic significance to the Borrower or its Subsidiaries.




--------------------------------------------------------------------------------






12.
Agreements in effect on the date hereof (and any amendments, modifications,
extensions or renewals thereof that are reasonably consistent with the current
terms of such agreements) between OGE or its affiliates, or CenterPoint Energy
or its affiliates, on the one hand, and the Borrower or its Subsidiaries on the
other hand, to the extent the transactions contemplated thereby, individually
and in the aggregate, are not of material economic significance to the Borrower
or its Subsidiaries.



13.
2.10% intercompany notes maturing July 31, 2017 payable by Borrower to
CenterPoint Energy or an affiliate thereof having an aggregate outstanding
principal balance as of the Closing Date of $273 million.



14.
2.45% intercompany note maturing May 30, 2017 payable by Borrower to CenterPoint
Energy or an affiliate thereof having an aggregate outstanding principal balance
as of the Closing Date of $90 million.



15.
The agreement of the Borrower to pay OGE for the services of Peter B. Delaney as
interim President and Chief Executive Officer of the General Partner as
disclosed by the Borrower in the Current Report on Form 8-K dated June 1, 2015.






--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the credit facility identified below
(including any letters of credit, guarantees, and swing line loans included in
such facility), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as the “Assigned Interest”). Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:
 
 
 
 
 
 
Assignor [is] [is not]1 a Defaulting Lender
 
 
 
2.
Assignee:
 
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]]2
 
 
 
3.
Borrower:
Enable Midstream Partners, LP, a
 
 
Delaware limited partnership

 
 
 

1Select as applicable.
2Select as applicable.

Exhibit A to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




4.
Agent:
Citibank, N.A., as the agent under the Credit Agreement.
 
 
 
5.
Credit Agreement:
The Amended and Restated Revolving Credit Agreement dated as of June 18, 2015 by
and among the Borrower, the Lenders from time to time party thereto, the LC
Issuers from time to time party thereto, and the Agent and the other agents
party thereto, as amended, restated, supplemented or otherwise modified from
time to time
 
 
 
6.
Assigned Interest:
 





 
Aggregate Amount of Commitment/ Loans for all Lenders*
Amount of Commitment/ Loans Assigned*
Percentage Assigned of Commitment/Loans3
 
$
$
_______%
 
 
 
 
7.
Trade Date4:
 
 
 
 
 
 



Effective Date: ____________, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.
















 
 
 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit A to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
 
 
 
By:                   
 
 
Name:
Title:


 
ASSIGNEE
[NAME OF ASSIGNEE]




By:                   
 
 
Name:
Title:


 

[Consented to and]5 Accepted by:


CITIBANK, N.A., as Agent




By:                    
Name:
Title:


Consented to:
CITIBANK, N.A., as Swing Line Lender and LC Issuer




By:                    
Name:
Title:


BANK OF AMERICA, N.A., as LC Issuer


By:                    
Name:
Title:


 
 
 

5To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

Exhibit A to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as LC Issuer


By:                    
Name:
Title:




THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., as LC Issuer


By:                    
Name:
Title:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Issuer


By:                    
Name:
Title:




[ENABLE MIDSTREAM PARTNERS, LP


By: ENABLE GP, LLC, its general partner




By:                    
Name:
Title:]6 










 
 
 

6To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



Exhibit A to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents, (iii) the financial condition of the Borrower,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee (subject to such consents, if any, as may be required under Section
12.3(b) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) none of the funds, monies, assets or other consideration
being used to make the purchase and assumption hereunder are “plan assets” as
defined under ERISA and that its rights, benefits and interest in and under the
Loan Documents will not be “plan assets” under ERISA, (v) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire the Assigned Interest, is experienced in acquiring
assets of such type, (vi) it has received a copy of the Credit Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Sections 6.1(a) and 6.1(b)
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vii) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, and (viii) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will

Exhibit A to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.
2.    Payments.
From and after the Effective Date, the Agent shall make all payments in respect
of the Assigned Interest (including payments of principal, interest, fees and
other amounts) to the [Assignor]7 for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
3.    General Provisions.
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by facsimile or other
electronic method of transmission shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.
[remainder of page intentionally left blank]






















 
 
 

7 If assignment is being made pursuant to Section 2.19 of the Credit Agreement
and Borrower has made the
payments required by such Section, the Assignor’s portion of payments in respect
of the Assigned Interest shall be
payable to the Borrower

Exhibit A to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF COMMITMENT INCREASE AGREEMENT
This Commitment Increase Agreement (this “Agreement”) dated as of [______] (the
“Effective Date”) is by and among Enable Midstream Partners, LP, a Delaware
limited partnership (the “Borrower”), [__________] and [_________] (each, an
“Increasing Lender”) and [_____] and [______] (each, a “New Lender”), [the LC
Issuers,]1 and Citibank, N.A., as the Agent [and as the Swing Line Lender]2.
Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of June 18, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders from
time to time party thereto, and Citibank, N.A., as the Agent. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Borrower has given notice to the Agent, pursuant to Section 2.22(b) of the
Credit Agreement, of its intention to increase the Aggregate Commitment under
the Credit Agreement from $[_______] to $[_______] on the Effective Date (the
“Commitment Increase”).
Accordingly, the parties hereto agree as follows:
1.Subject to the terms and conditions of Section 2.22 of the Credit Agreement
and this Agreement, effective as of the Effective Date, (a) each Increasing
Lender hereby agrees (i) to increase its Commitment under the Credit Agreement,
such that after giving effect to this Agreement, such Increasing Lender’s
Commitment shall be equal to the amount set forth opposite its name on Schedule
I attached hereto, (ii) that it shall continue to be a party as a Lender to the
Credit Agreement and all other Loan Documents to which the Lenders are parties,
in all respects, and (iii) that, to the extent the Borrower has heretofore
executed a Note in favor of the Increasing Lender, the Increasing Lender shall
not be entitled to a new Note in exchange therefor reflecting such Increasing
Lender’s increased Commitment, until such time as the Increasing Lender has
returned the original existing Note to the Borrower and (b) each New Lender
hereby agrees (i) to provide a Commitment under the Credit Agreement in the
amount set forth opposite its name on Schedule I attached hereto and (ii) that
it shall become a party as a Lender to the Credit Agreement and all other Loan
Documents to which the Lenders are parties, in all respects.
2.Each Increasing Lender hereby (i) represents and warrants that it is duly
authorized to enter into this Agreement and (ii) agrees that it will,
independently and without reliance upon any other Lender or the Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement.




 
 
 

1 Do not include if no New Lenders.
2 Do not include if no New Lenders.



Exhibit B to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Commitment Increase Agreement

--------------------------------------------------------------------------------




3.Each New Lender hereby (i) represents and warrants that it is duly authorized
to enter into this Agreement and become a party as a Lender to the Credit
Agreement and all other Loan Documents to which the Lenders are parties; (ii)
confirms that it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section 6.1
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and
become a party as a Lender to the Credit Agreement and all other Loan Documents
to which the Lenders are parties; (iii) agrees that it will, independently and
without reliance upon any other Lender or the Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender thereunder
as if it were an original signatory to the Credit Agreement in such capacity;
(vii) agrees to hold all confidential information in a manner consistent with
the provisions of Section 9.12 of the Credit Agreement; and (viii) includes
herewith for the Agent such forms required by Section 3.5 of the Credit
Agreement (if not previously delivered).


4.This Agreement and the Commitment Increase provided herein shall become
effective on the Effective Date, subject to the satisfaction of the following
conditions precedent:


(a)    The Agent shall have received counterparts of this Agreement duly
executed and delivered by the parties hereto.
(b)    [The Agent shall have received a certificate dated as of the Effective
Date, signed by an Authorized Officer certifying that (i) each of the conditions
set forth in Section 2.22 of the Credit Agreement shall have occurred and been
complied with and (ii) attached thereto is a certified copy of resolutions of
the board of directors or other equivalent governing body of the General Partner
approving the Commitment Increase.]3 
(c)    [The Agent shall have received a customary opinion of counsel for the
Borrower (which may be in-house counsel), in form and substance reasonably
acceptable to the Agent, covering such matters relating to the Commitment
Increase as the Agent may reasonable request.]4 
5.(a) The representations and warranties of the Borrower contained in Article V
of the Credit Agreement (other than the representations and warranties set forth
in Sections 5.7 and 5.9) are true and correct in all material respects (other
than those representations and warranties that are subject to a materiality
qualifier in the text thereof, which shall be true and correct in all
 
 
 

3 If requested by the Agent.
4 If requested by the Agent.

Exhibit B to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Commitment Increase Agreement

--------------------------------------------------------------------------------






respects) as of the Effective Date except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects on and as of such earlier date, both immediately before and after
giving effect to the Commitment Increase, and (b) no Event of Default shall have
occurred and be continuing, at the time of or immediately after giving effect to
the Commitment Increase.


6.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


7.This Agreement may be executed in separate counterparts, each of which when
executed and delivered is an original but all of which taken together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic method of transmission
shall be effective as delivery of a manually executed original counterpart of
this Agreement.


[remainder of page intentionally left blank]







Exhibit B to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Commitment Increase Agreement

--------------------------------------------------------------------------------




EXECUTED and DELIVERED effective as of the Effective Date:
                
ENABLE MIDSTREAM PARTNERS, LP,
as the Borrower


By: ENABLE GP, LLC, its general partner




By:                    
Name:
Title:


[INCREASING/NEW LENDER],
as [an Increasing Lender][a New Lender]


By:                    
Name:
Title:




CITIBANK, N.A.,
as the Agent




By:                    
Name:
Title:


[CITIBANK, N.A.,
as the Swing Line Lender and an LC Issuer




By:                    
Name:
Title:


BANK OF AMERICA, N.A.,
as an LC Issuer


By:                    
Name:
Title:

Exhibit B to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------








ROYAL BANK OF CANADA,
as an LC Issuer


By:                    
Name:
Title:


THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.,
as an LC Issuer


By:                    
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an LC Issuer


By:                    
Name:
Title:]12 


















 
 
 

12 Do not include if no New Lenders.

Exhibit B to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




Schedule I
Increasing Lender/New Lender Commitment Schedule
Increasing Lenders
Name of Increasing Lender
Commitment (as of the Effective Date)
 
$
 
$



New Lenders
Name of New Lender
Commitment (as of the Effective Date)
 
$
 
$






Exhibit B to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Assignment and Assumption Agreement



--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF LC APPLICATION FOR CITIBANK, N.A.
(See attached)

Exhibit C-1 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of LC Application for Citibank, N.A.



--------------------------------------------------------------------------------






[citilcapplication001.jpg]



--------------------------------------------------------------------------------




[citilcapplication002.jpg]



--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF LC APPLICATION FOR BANK OF AMERICA, N.A.
(See attached)

Exhibit C-2 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of LC Application for Bank of America, N.A.



--------------------------------------------------------------------------------






[bofalcapplication001.jpg]



--------------------------------------------------------------------------------




[bofalcapplication002.jpg]



--------------------------------------------------------------------------------




[bofalcapplication003.jpg]



--------------------------------------------------------------------------------




[bofalcapplication004.jpg]



--------------------------------------------------------------------------------




[bofalcapplication005.jpg]





--------------------------------------------------------------------------------




EXHIBIT C-3
FORM OF LC APPLICATION FOR ROYAL BANK OF CANADA
(See attached)

Exhibit C-3 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of LC Application for Royal Bank of Canada



--------------------------------------------------------------------------------




[rbcloanapp.jpg]



--------------------------------------------------------------------------------




EXHIBIT C-4
FORM OF LC APPLICATION FOR
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD.
(See attached)

Exhibit C-4 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of LC Application for The Bank of Tokyo - Mitsubishi UFJ, Ltd.



--------------------------------------------------------------------------------






[btmulcapplication001.jpg]



--------------------------------------------------------------------------------




EXHIBIT C-5
FORM OF LC APPLICATION FOR
WELLS FARGO BANK, NATIONAL ASSOCIATION
(See attached)

Exhibit C-5 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of LC Application for Wells Fargo Bank, National Association



--------------------------------------------------------------------------------






[wflcapplication001.jpg]



--------------------------------------------------------------------------------




[wflcapplication002.jpg]



--------------------------------------------------------------------------------




[wflcapplication003.jpg]



--------------------------------------------------------------------------------




EXHIBIT D

FORM OF PROMISSORY NOTE
[Date]
Enable Midstream Partners, LP, a Delaware limited partnership (the “Borrower”),
promises to pay to ____________________________________ (the “Lender”) on the
Revolving Credit Maturity Date __________ DOLLARS ($_____) or, if less, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Credit Agreement (as hereinafter
defined), in immediately available funds at the main office of Citibank, N.A.,
as the Agent, together with accrued but unpaid interest thereon. The Borrower
shall pay interest on the unpaid principal amount hereof at the rates and on the
dates set forth in the Credit Agreement.
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
This promissory note (this “Note”) is one of the Notes issued pursuant to, and
is entitled to the benefits of, the Amended and Restated Revolving Credit
Agreement dated as of June 18, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders from time to time party thereto, including the Lender, and
Citibank, N.A., as Agent, to which Credit Agreement reference is hereby made for
a statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Credit Agreement.
Any assignment of this Note, or any rights or interest herein, may only be made
in accordance with the terms and conditions of the Credit Agreement. This Note
is a registered Note and, as provided in the Credit Agreement, the Borrower, the
Agent and the Lenders may treat the person whose name is recorded in the
Register as the owner hereof for all purposes, notwithstanding notice to the
contrary. The entries in the Register shall be conclusive, absent manifest
error.
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
By:
ENABLE GP, LLC, its general partner
 
 
 
By:
 
 
 
Name:
 
 
Title:
 


Exhibit D to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Promissory Note





--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF ENABLE MIDSTREAM PARTNERS, LP,
DATED _____________ ____, 20__
 
 
 
 
 
Date
Principal
Amount of
Loan
Maturity
of Interest
Period
Principal
Amount
Paid
Unpaid
Balance
 
 
 
 
 


Exhibit D to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Promissory Note





--------------------------------------------------------------------------------




EXHIBIT E-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of June 18, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Enable
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
lenders party thereto (the “Lenders”) and Citibank, N.A., as agent (the
“Agent”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Note evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Agent, and (2) the undersigned shall
have at all times furnished the Borrower and the Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
, 20
 








Exhibit E-1 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT E-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of June 18, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Enable
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
lenders party thereto (the “Lenders”) and Citibank, N.A., as agent (the
“Agent”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
, 20
 










Exhibit E-2 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT E-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of June 18, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Enable
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
lenders party thereto (the “Lenders”) and Citibank, N.A., as agent (the
“Agent”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
, 20
 


Exhibit E-3 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT E-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of June 18, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Enable
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
lenders party thereto (the “Lenders”) and Citibank, N.A., as agent (the
“Agent”).
Pursuant to the provisions of Section 3.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any Note evidencing such Loans) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any Note evidencing such Loans),
(iii) with respect to the extension of credit pursuant to the Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
, 20
 


Exhibit E-4 to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------




EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE
To:    The Lenders parties to the
    Credit Agreement described below
This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Revolving Credit Agreement dated as of June 18, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among Enable Midstream Partner, a Delaware limited
partnership (the “Borrower”), the lenders from time to time party thereto (the
“Lenders”) and Citibank, N.A., as Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.
THE UNDERSIGNED, A FINANCIAL OFFICER, HEREBY CERTIFIES IN [HIS][HER] CAPACITY AS
SUCH THAT:
1.I am the duly elected __________ of [Enable GP, LLC, a Delaware limited
liability company and the general partner of the Borrower]1;
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below;
4.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with Section 7.9 of the Credit Agreement;
and
5.[There has been no change in the list of Excluded Subsidiaries since
__________, _____, the date of the last Compliance Certificate delivered prior
to the date hereof.] [Attached hereto as Schedule II is an update to the list of
Excluded Subsidiaries to reflect changes in such list since __________, _____,
the date of the last Compliance Certificate delivered prior to the date
hereof.]2 
Described below are the exceptions, if any, to paragraph 3 listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Borrower has taken, is taking, or proposes to take with
respect to each such condition or event:
 
 
 

1 Change to the Borrower, if applicable.
2 Select as applicable.



Exhibit F to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------






 
 
 
 
 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this ___ day of
__________, 20__.


 

By:
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 






Exhibit F to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------




SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of Section 7.9 of the Credit Agreement



Exhibit F to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Compliance Certificate



--------------------------------------------------------------------------------




SCHEDULE II TO COMPLIANCE CERTIFICATE
Excluded Subsidiaries





Exhibit F to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Borrowing Notice



--------------------------------------------------------------------------------




EXHIBIT G
FORM OF BORROWING NOTICE
Date: _____________, 20__


Citibank, N.A.,
as Agent for the Lenders
1615 Brett Road, Ops Building #3
New Castle, Delaware 19720
Attention: Agency
Phone: 302-894-6010
Facsimile: 646-274-5080


Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of June 18, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Enable Midstream Partners, LP,
a Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Citibank, N.A., as the Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby gives you notice pursuant to
Section 2.8 of the Credit Agreement that it requests an Advance and, in that
connection, sets forth below the terms on which such Advance is to be made.
(A)
Borrowing date (which is a Business Day):
 
 
 
 
(B)
Aggregate principal amount:1    
 
 
 
 
(C)
Type:
[Base Rate] [Eurodollar] Advance
 
 
 
(D)
Interest Period:2
 

[Signature Page Follows]








 
 
 

1 Eurodollar Advances must be in a minimum amount of $5,000,000 (and in
multiples of $1,000,000 in excess thereof). Base Rate Advances (other than an
Advance to repay a Swing Line Loan) must be in a minimum amount of $1,000,000
(and in multiples of $500,000 in excess thereof).
2 To be inserted only for Eurodollar Advances, and to have a duration of one,
two, three or six months (or twelve months if requested by the Borrower and
agreed to by each of the Lenders).

Exhibit G to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Borrowing Notice

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Borrowing Notice as of the
date first set forth above.
 
Very truly yours,
 
 
 
 
 
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
 
 
 
 
By:
 
ENABLE GP, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 






Exhibit G to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Borrowing Notice

--------------------------------------------------------------------------------




EXHIBIT H

FORM OF CONVERSION/CONTINUATION NOTICE
Date: _____________, 20__


Citibank, N.A.,
as Agent for the Lenders
1615 Brett Road, Ops Building #3
New Castle, Delaware 19720
Attention: Agency
Phone: 302-894-6010
Facsimile: 646-274-5080


Ladies and Gentlemen:
Reference is made to the Amended and Restated Revolving Credit Agreement, dated
as of June 18, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Enable Midstream Partners, LP,
a Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Citibank, N.A., as the Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. Pursuant to Section 2.9 of the Credit Agreement, this
Conversion/Continuation Notice represents the Borrower’s election to, on
_______________, 20___1 [insert one or more of the following]:
Convert $_________ in aggregate principal amount of the Eurodollar Advance, with
a current Interest Period ending on _________, 20__, to a Base Rate Advance.
Convert $_________ in aggregate principal amount of Base Rate Advances to a
Eurodollar Advance, with an Interest Period of _________ month(s)2.
Convert $_________ in aggregate principal amount of the Eurodollar Advance, with
a current Interest Period ending on _________, 20__, to Eurodollar Advances,
with an Interest Period of _________ month(s).
Continue $_________in aggregate principal amount of the Eurodollar Advance with
a current Interest Period ending on _________ as a Eurodollar Advance, with an
Interest Period of _________ month(s).
[Signature Page Follows]


 
 
 

1 Must be a Business Day.
2 Must be a period of one, two, three or six months (or twelve months if
requested by the Borrower and agreed to by each of the Lenders).

Exhibit H to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Conversion/Continuation Notice



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Conversion/Continuation
Notice as of the date first set forth above.    
 
Very truly yours,
 
 
 
 
 
ENABLE MIDSTREAM PARTNERS, LP
 
 
 
 
 
 
 
By:
 
ENABLE GP, its general partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 




Exhibit H to Amended and Restated Revolving Credit Agreement (Enable Midstream
Partners, LP - 2015)
Form of Conversion/Continuation Notice

